LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) dated as of September 20,
2011, is entered into by and among BLUEGREEN CORPORATION, a Massachusetts
corporation (“Borrower ”), each of the financial institutions from time to time
party hereto (individually each a “Lender” and collectively the “Lenders”),
CAPITALSOURCE BANK, a California industrial bank (“CapitalSource”), as
administrative, payment and collateral agent for itself, as a Lender and for the
other Lenders (in such capacities, “Agent”).

WHEREAS, Borrower has requested that Lenders make available to Borrower a
revolving loan facility in the maximum principal amount of Thirty Million
Dollars ($30,000,000), the proceeds of which shall be used by Borrower to
finance the sales of Vacation Ownership Interests, to pay closing expenses, for
general corporate purposes and for payment to the Agent and Lenders;

WHEREAS, Borrower is willing to grant Agent, for the benefit of itself and the
other Lenders, a lien on and security interest in the Collateral to secure the
Loan and other financial accommodations being granted by Agent and Lenders to
Borrower; and

WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:

I.                   DEFINITIONS

1.1              General Terms

For purposes of the Loan Documents and all Annexes thereto, in addition to the
definitions above and elsewhere in this Agreement or the other Loan Documents,
the terms listed in this Article I shall have the meanings given such terms in
this Article I. All capitalized terms used which are not specifically defined
shall have the meanings provided in Article 9 of the UCC in effect on the date
hereof in the applicable jurisdiction to the extent the same are used or defined
therein. Unless otherwise specified herein, this Agreement and any agreement or
contract referred to herein shall mean such agreement as modified, amended or
supplemented from time to time. Unless otherwise specified, as used in the Loan
Documents or in any certificate, report, instrument or other document made or
delivered pursuant to any of the Loan Documents, all accounting terms not
defined in this Article I or elsewhere in this Agreement shall have the meanings
given to such terms in and shall be interpreted in accordance with GAAP. All
copies permitted to be delivered under this Agreement may be delivered either
electronically or in paper format.



 



“Advance” shall mean any borrowing under and advance of the Loan made pursuant
to Sections 2.1 or 2.8 of this Agreement. Any amounts paid by Agent to, for or
on behalf of Borrower under any Loan Document shall be an Advance for purposes
of this Agreement.

“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person; provided, however, that under no circumstances shall Borrower be
deemed an Affiliate of any 5% or greater shareholder of Borrower or any
Affiliate of such shareholder who is not a Direct Affiliate (as defined herein)
of Borrower, nor shall any such shareholder be deemed to be an Affiliate of
Borrower; and provided further, however, that BFC Financial Corp. shall not be
deemed to be an Affiliate of Borrower. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this definition, any
entity included in the Borrower’s GAAP consolidated financial statements shall
be an Affiliate of Borrower (a “Direct Affiliate”).

“Agent” shall have the meaning assigned to it in the introductory paragraph
hereof.

“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.

“Amortization Period LTV Requirement” shall have the meaning assigned to it in
Section 2.5(c) hereof.

“Amortization Period Over-Advance” shall have the meaning assigned to it in
Section 2.5(c) hereof.

“Applicable Rate” shall mean the interest rates applicable from time to time
under this Agreement determined in accordance with Sections 2.2 and 3.2, as
applicable.

“Applicable Law” shall mean any and all applicable federal, state, local and/or
applicable foreign statutes, ordinances, rules, regulations, court orders and
decrees, administrative orders and decrees, and other legal requirements of any
and every conceivable type applicable to the Loan, the Loan Documents, Borrower
or the Collateral or any portion thereof, including, but not limited to, Credit
Protection Laws, credit disclosure laws and regulations, the Fair Labor
Standards Act, the Americans with Disability Act, and all applicable state and
federal usury laws.

“Approved Bank” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

“Aruba Receivables” shall mean all timeshare loans (as evidenced by a Bluegreen
Owner Agreement) originated by Bluegreen Properties, N.V., an Aruba corporation,
secured by Co-op Shares.

2

 



“Assessments” means the maintenance assessments and special assessments, if any,
made against each Vacation Ownership Interest and the Owner thereof pursuant to
the provisions of the Declaration for the applicable Resort.

“Association” shall mean each non-profit corporation or entity or unincorporated
association or cooperative association under applicable state or other law which
is responsible for the management and maintenance of a Resort pursuant to the
terms of a related Declaration and/or other applicable Governing Documents, as
listed from time to time in the Bluegreen Vacation Club Multi-Site Public
Offering Statement.

“Availability” shall have the meaning assigned to it in Section 2.1(a) hereof.

“Average Daily Balance” shall have the meaning assigned to it in Section 2.2(b)
hereof.

“Average Receivable Balance” shall mean as of any specified date the average
Receivable Balance for all Receivables included in the Financed Pool of Eligible
Receivables as of such date.

“Backup Servicer” shall mean initially Concord Servicing Corporation or such
other Person (i) approved in writing as Backup Servicer under the Backup
Servicing Agreement or (ii) as Agent, following the occurrence and continuance
of an Event of Default, in its Permitted Discretion, engages from time to time
as backup servicer.

“Backup Servicer Fee” shall mean any fees, costs or expenses payable by Borrower
to a Backup Servicer, all as set forth in the applicable Backup Servicing
Agreement.

“Backup Servicing Agreement” shall mean (i) that certain Backup Servicing
Agreement, dated on or about the Closing Date, among Agent, Servicer, Borrower
and Backup Servicer, as the same may be amended supplemented or restated or (ii)
any replacement agreement, in form and substance acceptable to Agent, with any
subsequent Backup Servicer, in either case which provides for the Backup
Servicer to perform for the benefit of the Agent backup accounting, reporting
and other servicing functions as set forth therein with respect to the
Collateral.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et. seq., as amended from time to time.

“Bluegreen Owner Agreement” shall have the meaning set forth in the Club Trust
Agreement.

“Borrower” shall mean Bluegreen Corporation, a Massachusetts corporation.

“Borrowing Base” shall mean, as of any date of determination, with respect to
each Eligible Receivable, the sum of (a) for Eligible A Receivables, eighty
percent (80%) of the Receivable Balance for each such Pledged Receivable
constituting an Eligible A Receivable and (b) for Eligible B Receivables,
forty-five percent (45%) of the Receivable Balance for each such Pledged
Receivable constituting an Eligible B Receivable.

3

 



“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A hereto.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (a) commercial banks in California, Florida and New York City are
authorized or required by law to remain closed or (b) solely for the purposes of
determining the LIBOR Rate, banks are not open for dealings in dollar deposits
in the London interbank market.

“Calculated Rate” shall have the meaning assigned to it in Section 2.2(a)
hereof.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than one (1) year from
the date of acquisition, (b) U.S. dollar denominated time deposits, certificates
of deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $250,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition, or (iii) CapitalSource Bank (any
bank meeting the qualifications specified in clauses (b)(i), (ii) or (iii), an
“Approved Bank”), (c) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a), above,
entered into with any Approved Bank, (d) commercial paper issued by any Approved
Bank or by the parent company of any Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short-term
commercial paper rating of at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody’s, as the case may be, and in each
case maturing within six months after the date of acquisition and (e)
investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Change of Control” shall mean the occurrence of any of the following events:
(a) a change in ownership or control of Borrower effected through a transaction
or series of transactions whereby any Person or group of Persons who are
Affiliates directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities and Exchange Act of 1934) of
securities of Borrower possessing more than fifty percent (50%) of the total
combined voting power of Borrower’s securities outstanding immediately after
such acquisition, whether by means of a sale, merger, consolidation or
otherwise, or (b) any direct or indirect acquisition or purchase of over fifty
percent (50%) in fair market value of the consolidated assets of Borrower and
its Affiliates other than through the sale of Vacation Ownership Interests to
consumers in the ordinary course of the business of Borrower and its Affiliates;
provided, however, that a Change of Control shall not be deemed to occur upon
(x) a change in ownership or control of Borrower effected through a transaction
or series of transactions whereby BankAtlantic Bancorp, Inc., BFC Financial
Corp., Woodbridge Holdings Corporation or any Affiliate of the foregoing,
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Act of 1934) of securities of Borrower
possessing more than fifty percent (50%) of the total combined voting power of
Borrower’s securities outstanding immediately after such acquisition, whether by
means of a sale, merger, consolidation or otherwise, or (y) any direct or
indirect acquisition or purchase of over fifty percent (50%) in fair market
value of the consolidated assets of Borrower and its Affiliates by BankAtlantic
Bancorp, Inc., BFC Financial Corp., Woodbridge Holdings Corporation or any
Affiliate of the foregoing.

4

 



“Closing” shall mean the satisfaction, or written waiver by Agent and Lenders,
of all of the conditions precedent set forth in this Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.

“Closing Date” shall mean the date of this Agreement.

“Club Trustee” shall mean Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Club Trust Agreement, and its permitted successors
and assigns.

“Club Trust Agreement” shall mean that certain Bluegreen Vacation Club Amended
and Restated Trust Agreement, dated as of May 18, 1994, by and among Bluegreen
Vacations Unlimited, Inc., Bluegreen Resorts Management, Inc., Bluegreen
Vacation Club, Inc. and Club Trustee, as the same may be amended, modified,
supplemented or restated from time to time.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.

“Collateral” shall have the meaning assigned to it in Section 2.9(a).

“Collateral Assignment” means, collectively, (i) each Collateral Assignment of
Receivables and Timeshare Mortgages, which shall be in proper form for recording
in relation to Receivables other than Aruba Receivables, between Borrower and
Agent, substantially in the form attached hereto as Exhibit C, for the benefit
of itself and the other Lenders, and (ii) any similar assignment document, in
each case pursuant to which Borrower collaterally assigns and grants a security
interest to Agent in all of Borrower’s right, title and interest in, to and
under any Receivable identified in the exhibit or schedule thereto, and the
related Timeshare Collateral Documents, together with all accounts, chattel
paper and general intangibles related thereto and the cash and non-cash proceeds
thereof.

“Collection Policy” shall mean the customary collection policy of the Servicer
in effect as of the Closing Date attached hereto as Exhibit N, as the same may
be amended from time to time.

5

 



“Collections” shall mean, all funds, collections, cash inflows and other
proceeds of any Collateral arising from whatever source, including without
limitation (i) all Scheduled Payments, all other payments arising from or
otherwise related to any Pledged Receivable, or recoveries made in the form of
money, checks and like items to, or a wire transfer or an automated
clearinghouse transfer received in, the Lockbox Account (unless such recoveries
to, or wire or automated clearinghouse transfer received in, the Lockbox Account
were in error) or otherwise received by Borrower, Servicer, any other agent of
Borrower or Agent in respect of such Pledged Receivable; (ii)  all amounts
received by and paid to Borrower, Servicer, any other agent of Borrower or Agent
in respect of any insurance proceeds or proceeds of a condemnation, in each case
in respect of property relating solely to a Pledged Receivable and subject in
all events to the terms and conditions of the related Declaration, (iii) any and
all cash inflows or other proceeds arising from or otherwise related to the sale
of all or any portion of any Collateral, and (iv) any interest earned on fees,
judgment awards or settlements, late charges, default interest, interest income
on escrow amounts, other sales proceeds, refinancing proceeds, condemnation
awards, and other income and proceeds collected from any source arising in
connection with any Collateral or received in connection with purchase money
financing, if any, extended in connection with sales of such Collateral.
Notwithstanding the foregoing, Collections shall not under any circumstances
include any (x) Bluegreen Vacation Club dues or assessments or any other
Assessments, including, without limitation, any assessments or timeshare
assessments, in respect of any Resort or (y) misdirected payment amounts
received in error.

“Commitment Fee” shall have the meaning assigned to it in Section 3.4 hereof.

“Consumer Documents” shall mean the following documents used by Borrower in
connection with the credit sale of Vacation Ownership Interests:

(i)                 Credit Application;

(ii)               Evidence of FICO Score (to the extent required);

(iii)             Timeshare Agreement (with Right of Rescission Notice);

(iv)             Timeshare Deed;

(v)               Timeshare Mortgage;

(vi)             Receivable;

(vii)           Disclosure Statement;

(viii)         Owner Confirmation Interview (Acknowledgment of Representations);

(ix)             Receipt for Timeshare Documents;

(x)               Mortgage Service Disclosure Statement;

(xi)             Settlement Statement (HUD-1);

(xii)           Good Faith Estimate of Settlement Charges;

6

 



(xiii)         Privacy Act Notice (if applicable);

(xiv)         Certificate of Purchase of Owner Beneficiary Rights.

A sample form of each of the Consumer Documents from the jurisdictions
representative of each Primary Resort and Secondary Resort is attached hereto as
part of Exhibit B. Items (iv), (v), (vii), (x) and (xii), are not applicable in
connection with Aruba Receivables).

“Co-op Shares” shall mean a share certificate issued by the timeshare
cooperative association of La Cabana Resort.

“Credit Protection Laws” shall mean all applicable federal, state and local laws
in respect of the business of extending credit to borrowers, including without
limitation, the Truth in Lending Act (and Regulation Z promulgated thereunder),
Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection
Practices Act, Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement
Procedure Act, Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended, Fair Housing Act, anti-discrimination and fair lending laws,
laws relating to servicing procedures or maximum charges and rates of interest,
and other similar laws, each to the extent applicable, and all applicable
regulations in respect of any of the foregoing.

“Custodial Agreement” shall mean that certain tri-party custodial agreement by
and among Borrower, Custodian and Agent dated on or about the Closing Date, as
the same may be amended, supplemented or restated, from time to time.

“Custodian” shall mean U.S. Bank National Association, or such successor Person
selected by Agent to serve as Custodian following an Event of Default or a
default by U.S. Bank National Association under the Custodial Agreement.

“Custodian Certificate” shall mean the original certificate in the form annexed
to the Custodial Agreement, duly completed and signed by Custodian.

“Custodian Deliverables” shall mean with respect to each Pledged Receivable,

(i)                 an electronic schedule in a format described in the
Custodial Agreement containing a list of the proposed Receivables to be pledged
to Agent as Collateral for the Loan, and account information with respect
thereto;

(ii)               (i) an original Receivable for each such Pledged Receivable,
executed by the Obligor and payable to Borrower and duly endorsed by stamp or
allonge to Agent or (ii) a Lost Note Affidavit;

(iii)             for each Eligible Receivable (other than Aruba Receivables),
the original recorded Timeshare Mortgage granting a lien to Borrower in the
Vacation Ownership Interest securing the related Receivable, or alternatively, a
copy of the fully executed and properly acknowledged Timeshare Mortgage,
certified by a title company or Borrower as being a copy of the instrument
delivered to the recorder’s office for recordation (which shall be deemed a
representation and warranty by Borrower that such Timeshare Mortgage has not
been returned from recording and an agreement by Borrower to promptly deliver
the original recorded document to Custodian upon its receipt thereof);

7

 



(iv)             for each Eligible Receivable (other than Aruba Receivables), a
copy of the recorded Timeshare Deed of the Vacation Ownership Interest securing
the related Receivable, or alternatively, a copy of the fully executed and
properly acknowledged Timeshare Deed, certified by a title company or Borrower
as being a copy of the instrument delivered to the recorder’s office for
recordation (which shall be deemed a representation and warranty by Borrower
that such Timeshare Deed has not been returned from recording and an agreement
by Borrower to promptly deliver a copy of such recorded document to Custodian
upon its receipt thereof);

(v)               for all Receivables, a Collateral Assignment (which, in the
case of Receivables other than Aruba Receivables, shall be deemed a
representation and warranty by Borrower that such Collateral Assignment has not
been returned from recording and an agreement by Borrower to promptly deliver
the original recorded document to Custodian upon its receipt thereof);

(vi)             either (i) a final original lender’s title insurance policy
(which may consist of one master policy referencing one or more Timeshare
Mortgages) showing no exceptions to coverage (other than Permitted Liens) or
(ii) a binding unconditional commitment to issue a title insurance policy
showing no exceptions to coverage (other than Permitted Liens) (which may be a
master commitment referencing one or more Timeshare Mortgages, the original
master commitment to be held by the Custodian in the related master pool header
file), in all cases referencing such Pledged Receivable and insuring Borrower
and its successors and/or assigns; provided, that such related title insurance
policy consistent with such commitment is issued within thirty (30) days after
receipt of the recorded documents (other than Aruba Receivables);

(vii)           executed originals or copies of the Obligor’s related Consumer
Documents (for purposes of clarity, each of the Receivable and Timeshare
Mortgage, as applicable, must be an original, and not a copy, provided that the
timing for delivery of such originals shall be as set forth in the Custodial
Agreement);

(viii)         originals or copies of all other applicable Timeshare Collateral
Agreements and all other Timeshare Documents in respect of each Pledged
Receivable; and

(ix)             such other documents not otherwise described above as Agent, as
specified in writing to Borrower, may require from time to time.

“Custodian Fee” shall mean, as of any date of determination, the amount due to
the Custodian, as specified in the Custodial Agreement.

8

 



“Debt Service” shall mean Interest Expense attributable to the Loan and any
other Indebtedness of any Borrower.

“Debt Service Coverage Ratio” shall mean, at any time of determination, the
ratio of (a) Modified EBITDA of Borrower for the immediately preceding twelve
(12) calendar months to (b) the Debt Service of Borrower for the immediately
preceding twelve (12) calendar months.

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
United States liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization or similar law,
proceeding or device providing relief of debtors from time to time in effect and
generally affecting the rights of creditors generally.

“Declaration” shall mean, with respect to each Resort, the condominium
declaration or similar instrument related thereto pursuant to which such Resort
is encumbered and the property regime established thereat is created as all of
the foregoing may be amended or supplemented from time to time in accordance
with the provisions thereof and Section 5.23 of this Agreement, a list of which
Declarations with respect to each Primary Resort and Secondary Resort is set
forth on Schedule 5.30 attached hereto.

“Default Rate” shall have the meaning assigned to it in Section 3.2 hereof.

“Division” means the applicable state regulatory agency, department or division
in the state in which a Resort is located, which has the power and authority to
regulate timeshare projects in such state.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Eligible A Receivables” shall mean all Receivables that, except as otherwise
set forth in the definition of “Eligible B Receivables”, meet all of the
following criteria unless otherwise waived by Agent in its sole discretion:

(i)                 such Receivable arises from a bona fide sale of one (1) or
more Vacation Ownership Interests at a Resort to an Obligor;

(ii)               the Vacation Ownership Interest sale from which such
Receivable arises has not been canceled by the Obligor or Borrower, any
statutory or other applicable cancellation or rescission period has expired, the
Vacation Ownership Interest purchased by the Obligor has not been surrendered in
accordance with any applicable terms of the relevant Timeshare Documents or
Applicable Laws, and the related Vacation Ownership Interest sale complies fully
with the Resort Documents, and all Applicable Laws;

(iii)             the Obligor is personally liable to pay the balance of such
Receivable pursuant to the related Timeshare Documents;

9

 



(iv)             such Receivable and all related Timeshare Documents shall have
been duly authorized and executed, shall be in full force and effect and shall
represent a legal, valid, binding and absolute and unconditional payment
obligation of the applicable Obligor enforceable against such Obligor in
accordance with its terms for the amount outstanding thereof, subject to the
effect of bankruptcy, fraudulent conveyance or transfer, insolvency,
reorganization, conservatorship or moratorium, without any offset, counterclaim,
dispute, discount, adjustment or defense (whether actual or alleged), and is not
contingent in any respect for any reason, there are no conditions precedent to
the enforceability or validity of such Receivable that have not been satisfied
or waived, and the Obligor has no bona fide claim against Borrower or any
Affiliate of Borrower;

(v)               the Consumer Documents and all other aspects of the related
transaction in respect of such Receivable shall comply in all material respects
with all Applicable Laws and all statutory or other applicable cancellation or
rescission periods related thereto have expired;

(vi)             in respect of such Receivable, Borrower and its Affiliates on
the one hand and the applicable Obligor on the other shall not be engaged in any
adverse proceeding or other adverse litigation;

(vii)           neither such Receivable nor the applicable Obligor is subject to
or restricted by any receivership, insolvency or bankruptcy proceeding on the
date of the Advance made in connection with such Receivable or at any time
thereafter, except that up to one percent (1%) of the Financed Pool of Eligible
Receivables consisting of Eligible A Receivables may relate to Obligors subject
to or restricted by any receivership, insolvency or bankruptcy proceeding
initiated after the date of such Advance made in connection with such
Receivables;

(viii)         neither the Obligor of such Receivable nor any guarantor thereof
is an officer, director or manager of Borrower or is employed by, related to or
otherwise an Affiliate of Borrower at the time of origination;

(ix)             no condition exists that materially or adversely affects the
value of such Receivable or jeopardizes any security therefor;

(x)               such Receivable shall not be an extension of any Receivable
previously ineligible hereunder, except as otherwise approved in writing by
Agent;

(xi)             such Receivable shall not be a revolving line of credit;

(xii)           payments to be received in respect of such Receivable are
payable in Dollars and no payments are made by Borrower or any Affiliate
thereof;

(xiii)         no portion of the Scheduled Payments for such Receivable shall be
more than thirty (30) days delinquent on the date of the Advance made in
connection with such Receivable or at any time thereafter (as determined on the
last day of any calendar month or as otherwise determined by Agent) except that
up to five percent (5%) of the Financed Pool of Eligible Receivables consisting
of Eligible A Receivables may be up to sixty (60) days delinquent at any time
after the date of the Advance made in connection with such Receivables;

10

 



(xiv)         the Timeshare Documents evidencing such Receivable, including the
terms of the Receivable, have not been modified after the date of origination
and execution, including any revisions to the payment provisions to cure any
defaults or delinquencies, except in the case of Permitted Modifications or
unless otherwise agreed to by Agent in writing;

(xv)           such Receivable shall not have been deemed charged-off or
non-collectible by Borrower or Servicer;

(xvi)         such Receivable shall be 100% owned by Borrower and no other
Person (other than Borrower) owns or claims any legal or beneficial interest
therein other than Agent for the benefit of Lenders;

(xvii)       the Vacation Ownership Interest related to such Receivable is not
subject to any Lien (other than the first priority Lien created by the Timeshare
Mortgage securing the related Pledged Receivable and Permitted Liens) to which
Agent has not previously consented in writing;

(xviii)     [Reserved];

(xix)         the Unit in which the applicable Vacation Ownership Interest
financed by such Receivable is situated and to which the Obligor has access: (i)
as of the applicable Transfer Date, has been completed in compliance with all
Applicable Law, is currently served by all required utilities, is fully
furnished and ready for use, subject to renovations for improvements from time
to time in the ordinary course of maintaining the Unit and except as set forth
on Schedule 1.1 hereto ; (ii) is covered by a valid permanent and unconditional
certificate of occupancy (or its equivalent) duly issued; (iii) is subject to
the terms of the Declaration for the applicable Resort; and (iv) has been
developed to the specifications provided for in the applicable Timeshare
Agreement; all furnishings (including appliances) within the Unit(s) to which
the Obligor has access have been or will timely be fully paid for and are free
and clear of any lien or other interest by any third party, except for any
furniture leases which contain non-disturbance provisions acceptable to Agent;

(xx)           the maximum outstanding principal balance of such Receivable
shall not exceed $55,000;

(xxi)         the original principal balance of such Receivable and all other
Receivables pledged to Agent as Collateral hereunder payable by such Obligor
shall not exceed $70,000 in the aggregate;

(xxii)       such Receivable shall not have an original term to maturity of
greater than one hundred twenty (120) months;

11

 



(xxiii)     the Obligor on such Receivable has made a down payment by cash,
check, or credit card of at least 10% of the actual purchase price (including
closing costs) of the related Vacation Ownership Interest (which down payment
may, in the case of an Upgraded Note Receivable or a Sampler Loan be represented
in whole or in part by the amount paid either by (i) the down payment made and
principal paid in respect of the original loan or related Sampler Loan, as
applicable, or (ii) where the Obligor has paid in full at the point of sale for
the original Vacation Ownership Interest or Sampler Membership, as applicable)
and no part of such payment has been made or loaned to the Obligor by Borrower
or an Affiliate thereof;

(xxiv)     such Receivable complied in all material respects with the
Underwriting Guidelines in effect on the date such Receivable was originated;

(xxv)       payments in respect of such Receivable shall be due and payable
monthly in equal installments of interest and principal;

(xxvi)     the Obligor, or at least one Obligor if there is more than one
(husband or wife, for example), of such Receivable had a FICO Score equal to or
greater than 600, except that, without duplication, no more than four percent
(4%) of the Receivables may relate to (a) a U.S. Obligor with no FICO Score or
(b) an Obligor who is not a resident of the United States, and, in the case of
such non-resident Obligors, so long as payments of such related Receivable are
made by such Obligor under an “auto pay” program via a major credit card or
pre-authorized checking debit or ACH payments;

(xxvii)   a minimum of one (1) Scheduled Payment has been made by such Obligor
related to such Receivable;

(xxviii) other than with respect to the application of the Service Member’s
Civil Relief Act, such Receivable shall have a Receivable Rate of not less than
nine and one-half of one percent (9.5%); and

(xxix)     such Receivable is not a Sampler Loan.

“Eligible B Receivables” shall mean all Receivables that meet, unless otherwise
waived by Agent in its sole discretion, all of the criteria set forth in the
definition of “Eligible A Receivables” (other than Subsections (xiii), (xiv),
(xxvi) and (xxvii)) as well as the following criteria:

(i)                 a minimum of twelve (12) Scheduled Payments have been made
by such Obligor related to such Receivable, as of the applicable Transfer Date,
and there is no delinquency in any payments of Scheduled Payments in relation to
such Receivable;

(ii)               the Timeshare Documents evidencing such Receivable, including
the terms of the Receivable, have not been modified after the date of
origination and execution, including any revisions to the payment provisions to
cure any defaults or delinquencies, except in the case of Permitted
Modifications or unless otherwise agreed to by Agent in writing, provided,
however, that no more than 2% of Eligible B Receivables may have modified
Timeshare Documents; and

12

 



(iii)             no portion of the Scheduled Payments for such Receivable shall
be more than thirty (30) days delinquent at any time after the date of the
Advance made in connection with such Receivable (as determined on the last day
of any calendar month or as otherwise determined by Agent).

“Eligible Receivables” shall mean, collectively, all Eligible A Receivables and
Eligible B Receivables.

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

“Event of Default” shall have the meaning assigned to it in Article VIII of this
Agreement.

“Excess Availability” shall mean, the amount, as determined by Lender in its
Permitted Discretion, calculated at any date, equal to Availability, minus the
amount of all then outstanding and unpaid Obligations of Borrower.

“Facility Cap” shall mean an amount equal to $30,000,000.

“FBS Developer” shall mean a third party timeshare developer of a FBS Resort.

“FBS Resort” shall mean a Resort in respect to which Borrower or its Affiliates
provide to third party timeshare developers and property owners’ associations
fee-based service arrangements which includes one or more of the following
services: sales and marketing, fee-based management services, mortgage
servicing, title and construction management, and other similar resort and/or
hospitality related services.

“FICO Score” shall mean a credit risk score known as a “FICO® Score” and
determined by the Fair Isaac Company system implemented by Experian or a
successor acceptable to Agent, in its Permitted Discretion, for a consumer
borrower through the analysis of individual credit files, as provided on the
Transfer Date of the applicable Receivable. In the event that such credit risk
scoring program ceases to exist, Agent and Borrower may select a successor
credit risk scoring program as mutually agreed.

13

 



In the event that an Obligor consists of more than one (1) individual (e.g.
husband and wife) (a “Purchaser Group”), the FICO Score for such Obligor shall
be based on the highest FICO Score for all individuals who have a FICO Score in
such Purchaser Group. For such Advances, an Obligor shall be considered to have
no FICO Score if all individuals in such Purchaser Group have no FICO Score.

“Financed Pool of Eligible Receivables” shall mean, on any date of
determination, all Pledged Receivables.

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis, as described in Opinions of the Accounting
Principles Board of the American Institute of Certified Public Accountants
and/or in statements of the Financial Accounting Standards Board which are
applicable in the circumstances as of the date in question.

“Governing Documents” means the certificate or articles of incorporation,
organization or formation, by-laws, partnership agreement, joint venture
agreement, trust agreement, operating agreement or other organizational or
governing documents of any Person.

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

“Indebtedness” for any Person, without duplication, the sum of the following:

(a)                indebtedness for borrowed money, including non-recourse and
subordinated indebtedness;

(b)               obligations evidenced by bonds, debentures, notes or other
similar instruments;

(c)                obligations to pay the deferred purchase price of property or
services relative to the purchase of long term assets in accordance with GAAP;

(d)               obligations as lessee under leases which have been or should
be, in accordance with GAAP, recorded as capital leases;

(e)                obligations of such Person to purchase securities (or other
property) which arise out of or in connection with the sale of the same or
substantially similar securities or property;

(f)                obligations of such Person to reimburse any bank or other
Person in respect of amounts actually paid under a letter of credit or similar
instrument;

(g)               indebtedness or obligations of others secured by a lien on any
asset of such Person, whether or not such indebtedness or obligations are
assumed by such Person (to the extent of the value of the asset);

14

 



(h)               obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

(i)                 liabilities in respect to unfunded vested benefits under
plans covered by Title IV of the Employee Retirement Income Security Act of
1974, as amended.

“Indemnified Persons” shall have the meaning assigned to it in Section 12.4
hereof.

“Initial Advance” shall have the meaning assigned to it in Section 4.2 hereof.

“Insured Event” shall have the meaning assigned to it in Section 12.4 hereof.

“Interest Expense” shall mean total interest expense generated during the period
in question of Borrower, on a consolidated basis, with respect to all
outstanding Indebtedness including accrued interest and interest paid in kind
and capitalized interest but excluding commissions, discounts and other fees
owed with respect to letters of credit and bankers’ acceptance financing, and
net costs under any interest rate agreements.

“La Cabana Resort” shall mean the Resort located in Aruba known as the La Cabana
Beach and Racquet Club.

“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.

“Lender Addition Agreement” shall have the meaning assigned to it in
Section 12.2(a) hereof.

“Lending Office” shall mean the office or offices of any Lender set forth
opposite its name on the signature page hereto, as updated from time to time.

“Leverage Ratio” shall mean the ratio of (a) (i) total Indebtedness of Borrower
and its Subsidiaries less (ii) any Subordinated Debt to (b) the Tangible Net
Worth of Borrower and its Subsidiaries.

“LIBOR Rate” shall mean a rate per annum rounded upwards, if necessary, to the
nearest 1/1000 of 1% (3 decimal places). The LIBOR Rate is equal to the rate of
interest which is identified and normally published by Bloomberg Professional
Service page USD-LIBOR-BBA (BBAM) as the offered rate for loans in United States
dollars for a one (1) month period. The rate is set by the British Bankers
Association as of 11:00 a.m. (London time) as adjusted on a daily basis and
effective on the second full Business Day after each such day (unless such date
is not a Business Day, in which event the next succeeding Business Day will be
used).  If Bloomberg Professional Service (or another nationally-recognized rate
reporting source acceptable to Lender) no longer reports the LIBOR or Lender
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Lender in the London Interbank Market or if such index no
longer exists or if page USD-LIBOR-BBA (BBAM) no longer exists or accurately
reflects the rate available to Lender in the London Interbank Market, Lender may
select a comparable replacement index or replacement page, as the case may be.
Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than
three-quarters of one percent (0.75%) per annum at any time.

15

 



“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof), or any other
arrangement pursuant to which title to the property is retained by or vested in
some other Person for security purposes.

“Liquidation Period” shall mean the period of time beginning on the fourth
anniversary of the Closing Date and ending upon the payment in full of the
outstanding and unpaid payment Obligations and the termination of this
Agreement.

“Liquidity” shall mean, at any date of determination, an amount equal to
unrestricted cash reserves on hand, plus Cash Equivalents (other than Cash
Equivalents deposited into a lockbox or blocked account and subject to a Lien or
security interest in favor of any Person other than Agent).

“Loan” shall mean, collectively, all Advances by Agent or Lenders pursuant to
the terms of the Agreement (including, without limitation, any Protective
Advances), and all Obligations related thereto.

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, the Security Documents, the Custodian Agreement, the Backup Servicing
Agreement, the Servicing Agreement and all other agreements, documents,
instruments and certificates heretofore or hereafter executed or delivered to
Agent and/or Lenders in connection with any of the foregoing or the Loan, as the
same may be amended, modified or supplemented from time to time.

“Lockbox Account” shall mean that certain lockbox account at Lockbox Bank held
in the name of Borrower, with account number 89-8048-6421-66.

“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement by
and among Agent, Borrower and Lockbox Bank dated on or about the Closing Date,
which evidences a security interest in the Lockbox Account and provides for
Lockbox Bank to collect through a lockbox, payments under Pledged Receivables
and remit them to Agent, for the benefit of Lenders, as the same may be amended,
supplemented or restated, from time to time.

“Lockbox Bank” shall mean Bank of America, N.A. or its successor as “Lockbox
Bank”, under the Lockbox Agreement.

“Lost Note Affidavit” shall mean a lost note instrument affidavit substantially
in the form of Exhibit L attached hereto.

16

 



“Management Agreement” shall mean the agreement between an Association and its
manager providing for the management of a Resort and any new management
agreement executed in its place, each as amended in accordance with the terms
thereof.

“Material Adverse Effect” or “Material Adverse Change” means any development,
event, condition, obligation, liability or circumstance or set of events,
conditions, obligations, liabilities or circumstances which result in any
material and adverse change in, or a change which has a material adverse effect
upon, any of:

(a)                the business, properties, operations or condition (financial
or otherwise) of Borrower, which, with the giving of notice or the passage of
time, or both, could reasonably be expected to result in either (i) Borrower
failing to comply with any of the financial covenants contained in Sections
7.13, 7.14, 7.15 and 7.16 or (ii) Borrower’s inability to perform its
obligations pursuant to the terms of the Loan Documents;

(b)               the legal or financial ability of Borrower to perform its
obligations under the Loan Documents and to avoid any Event of Default; or

(c)                (i) the legality, validity, binding effect or enforceability
against Borrower of any Loan Document in accordance with its terms, (ii) the
validity, perfection or priority of any Lien granted to Agent or any Lender
under this Agreement or any other Loan Document, or (iii) the value, validity,
enforceability or collectibility of any material portion of the Collateral.

“Maturity Date” shall mean September 20, 2016.

“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States and the laws of such states as may be applicable
thereto, that are in effect or, to the extent allowed by such laws, that may be
hereafter in effect and that allow a higher maximum non-usurious and lawful
interest rate than would any Applicable Laws allow as of the Closing Date.

“Modified EBITDA” shall mean Net Income, including noncontrolling interest, for
the applicable period plus Interest Expense, taxes, depreciation and
amortization for such period plus any non-cash charges relating to assets of any
Bluegreen Communities.

“Monthly Collection Percentage” shall mean either (a) the percentage calculated
by dividing (i) Borrower’s total monthly cash collections received on the
Financed Pool of Eligible Receivables constituting Eligible A Receivables,
including all Scheduled Payments, pre-payments and any fees, during the
preceding three (3) calendar months, by (ii) the sum of the Receivable Balance
of the Financed Pool of Eligible Receivables constituting Eligible A Receivables
during the preceding three (3) calendar months, with each calculation for a
calendar month being determined as of the first Business Day of such calendar
month or (b) the percentage calculated by dividing (i) Borrower’s total monthly
cash collections received on the Financed Pool of Eligible Receivables
constituting Eligible B Receivables, including all Scheduled Payments,
pre-payments and any fees, during the preceding three (3) calendar months, by
(ii) the sum of the Receivable Balance of the Financed Pool of Eligible
Receivables constituting Eligible B Receivables during the preceding three (3)
calendar months, with each calculation for a calendar month being determined as
of the first Business Day of such calendar month, as applicable.

17

 



“Moody’s” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

“Net Income” shall mean the net income (or loss), including any non-controlling
interest, of any Person for such period taken as a single accounting period
determined in conformity with GAAP.

“Net Worth” shall mean as to any Person, the net worth of such Person, including
any non-controlling interest, as determined in accordance with GAAP.

“New Lending Office” shall have the meaning assigned to it in Section 13.8(g).

“Non-Complying Consumer Documents” shall have the meaning assigned to it in
Section 6.27.

“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7.

“Non-U.S. Lender” shall have the meaning assigned to it in Section 13.8(f).

“Note(s)” shall mean, individually and collectively, any Notes payable to the
order of a Lender executed by Borrower evidencing the Loan and the Advances
thereunder, as the same may be amended, modified, divided, split, supplemented
and/or restated from time to time.

“Obligations” shall mean, without duplication, at the time so measured, all
obligations, Indebtedness and liabilities of Borrower to Agent and Lenders at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or un-matured, now existing or hereafter arising,
contractual or tortious, liquidated or un-liquidated, under any of the Loan
Documents or otherwise relating to this Agreement, any Notes and/or the Loan,
including, without limitation, interest, all applicable fees, charges and
expenses and/or all amounts paid or advanced by Agent or a Lender on behalf of
or for the benefit of Borrower for any reason at any time, and including, in
each case, obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against Borrower.

“Obligor” shall mean, with respect to any Receivable, the Person or Persons who
from time to time acquire Vacation Ownership Interests and are obligated to make
Scheduled Payments thereon.

“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

“Other Lender” shall have the meaning assigned to it in Section 13.7 hereof.

“Other Taxes” shall have the meaning assigned to it in Section 13.8(b) hereof.

18

 



“Owner” or “Owners” means the purchaser or purchasers of a Vacation Ownership
Interest, the successive owner or owners of each Vacation Ownership Interest so
conveyed, and Borrower or its Affiliates with respect to Vacation Ownership
Interests in a Resort not so conveyed.

“Owner Beneficiary Rights” shall have the meaning set forth in the Club Trust
Agreement.

“Participant” shall mean a participant in the Loan in accordance with
Section 12.2(b) hereof and that shall be (a) any commercial bank, savings and
loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies, commercial paper conduits
and commercial finance companies, in each case, which has a rating of BBB/A-1
(as applicable) or higher from S&P and a rating of Baa2/P-1 (as applicable) or
higher from Moody's at the date that it becomes a "Participant" hereunder, (b)
any Affiliate (other than individuals) of an existing Participant, or (c) any
other Person approved by Agent and Borrower.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

“Permitted Discretion” shall mean a determination or judgment made in good faith
in the exercise of reasonable (from the perspective of a secured lender) credit
or business judgment.

“Permitted Liens” shall mean: (a) Liens under the Loan Documents or otherwise
arising in favor of Agent, for the benefit of itself and the other Lenders, (b)
Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by such Person, and (c) (i) other
Liens imposed by law (including, without limitation, mechanics or materialman’s
liens in connection with renovations or repairs being performed on a Resort) or
that arise by operation of law in the ordinary course of business from the date
of creation thereof, in each case only for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
such Person, (ii) zoning, building codes and other land use laws regulating the
use or occupancy of such Person’s real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the Borrower’s business thereon; and
(iii) easements, covenants, conditions, restrictions and other similar matters
of record affecting title to such real property which do not or would not
materially impair the use or occupancy of such real property in the operation of
the business conducted thereon.

19

 



In addition, “Permitted Liens” shall mean, with respect to a Timeshare Mortgage,
(a) real estate taxes and assessments not yet due and payable, (b) exceptions to
title which are approved in writing by the Agent, which includes the exceptions
set forth in the title insurance policies for the Primary Resorts and the
Secondary Resorts existing as of the Closing Date (including such easements,
dedications and covenants which Agent consents to in writing after the date of
this Loan Agreement). In addition, the following shall be deemed to be Permitted
Liens: 1) liens for state, municipal and other local taxes if such taxes shall
not at the time be due and payable or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by such Person; 2) materialmen’s,
warehouseman’s and mechanic’s and other liens arising by operation of law in the
ordinary course of business for sums not due; 3) an Owner’s interest in a
Vacation Ownership Interest relating to a Receivable comprising a portion of the
Pledged Receivables whether pursuant to the Club Trust Agreement or otherwise;
and 4) any Owner Beneficiary Rights. Notwithstanding the foregoing, such
Permitted Liens will not affect or subordinate the first and prior lien of Agent
or Lenders in and to an Eligible Receivable which has been encumbered by a
Timeshare Mortgage, the lien of which Timeshare Mortgage is insured by the
applicable title insurance policy collaterally assigned to Agent, for the
benefit of Lenders.

“Permitted Modifications” shall mean an amendment or other modification to the
terms and conditions of a Pledged Receivable (a) of an Obligor as a result of
the Servicemembers Civil Relief Act, (b) with respect to a one percent (1%)
increase or decrease in the related Pledged Receivable’s interest rate related
to an Obligor’s voluntary or involuntary election to commence or cease using an
automatic payment option, as applicable, or (c) in connection with an Upgraded
Note Receivable or Sampler Loan.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other legal entity of whatever nature.

“Pledged Receivable” shall have the meaning set forth in Section 2.9(i) hereof.

“Portfolio LTV Threshold” shall have the meaning set forth in Section 6.25(a)
hereof.

“Potential Default” shall mean any event, fact, circumstance or condition that,
if remaining uncured with the giving of applicable notice or passage of time, as
applicable, would constitute or be or result in an Event of Default pursuant to
this Agreement.

“Primary Resort” shall mean each Resort approved by Agent as of the date of this
Agreement as an eligible Primary Resort for financing, which approved Primary
Resorts are specified on Schedule 1.2 attached to this Agreement as it may be
supplemented or replaced from time to time with Agent’s written approval.

“Pro Rata Share” shall mean, with respect to any Lender as to all Lenders, the
percentage obtained by dividing (i) the aggregate amount of the Advances made by
such Lender by (ii) the aggregate amount of all the Advances outstanding, as
such percentage may be adjusted by assignments as permitted hereunder.

20

 



“Protective Advance” shall have the meaning assigned to it Section 2.8 hereof.

“Receivable Balance” shall mean the then outstanding unpaid principal balance of
a Receivable.

“Receivable Rate” shall mean the annual rate at which interest accrues on a
Receivable.

“Receivables” (or individually, “Receivable”) shall mean any purchase money
promissory note or, in the case of Aruba Receivables, any Bluegreen Owner
Agreement, which has arisen out of a purchase of one or more Vacation Ownership
Interests by an Obligor, made payable by such Obligor (or otherwise endorsed as
payable) solely to Borrower, and is secured by a Timeshare Mortgage or Co-op
Shares, as applicable, and shall include Aruba Receivables.

“Register” shall have the meaning assigned to it in Section 12.2(c) hereof.

“Requisite Lenders” shall mean at any time Lenders then holding fifty-one
percent (51%) or more of the aggregate amount of the Advances then outstanding.

“Reservation System” shall mean any proprietary method, arrangement or
procedure, maintained, wholly-owned and operated by Borrower or any manager of
the Vacation Club (including Bluegreen Resorts Management, Inc.), including any
lease, license, contract or other agreements evidencing such method, arrangement
or procedure, by which an Obligor reserves the use and occupancy of any
accommodation or facility of the Vacation Club.

“Resort” shall mean each timeshare project or phase thereof approved by Agent as
of the date of this Agreement as an eligible Resort for financing, which
approved Resorts are identified on Schedule 1.2 attached to this Agreement as it
may be supplemented or replaced from time to time with Agent’s written approval,
including without limitation, all Primary Resorts and Secondary Resorts;
provided, however, such approval for any deletions of Resorts from such Schedule
1.2 shall be approved by Agent in its Permitted Discretion.

“Resort Documents” shall mean with respect to any Resort, any and all documents
evidencing or relating to the creation and sale of Vacation Ownership Interests,
the applicable Declarations, the applicable Governing Documents of the
Associations, any rules and regulations of the Associations, and the Management
Agreements.

“Responsible Officer” shall mean, with respect to Borrower, the chief executive
officer, chief financial officer, president, senior vice president, vice
president, assistant vice president of Borrower, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, the treasurer or the controller of Borrower, or any
other officer having substantially the same authority and responsibility, and in
all cases such person shall be listed on an incumbency certificate delivered to
Agent, in form and substance acceptable to Agent in its Permitted Discretion.

21

 



“Revolving Credit Period” shall mean, the period of time commencing on the
Closing Date and ending on the earlier of (i) September 20, 2013; (ii) the
Termination Date or (iii) any other date upon which Agent terminates
Availability pursuant to its rights hereunder.

“Revolving Credit Period Over-Advance” shall have the meaning assigned to it in
Section 2.5(b) hereof.

“S&P” shall have the meaning assigned to it in the definition of “Cash
Equivalent”.

“Sampler Loan” shall mean a loan made to a purchaser by Borrower pursuant to the
terms of a Sampler Program Agreement.

“Sampler Membership” shall mean a contractual right offered by Borrower or its
Affiliate to prospective purchasers or existing owners to access certain
Vacation Club benefits for a fixed period of time (i.e. one year) including the
opportunity to reserve use and occupancy at certain accommodations or facilities
of the Vacation Club, all as further set forth in a “Sampler Program Agreement.”

“Sampler Program Agreement” means an agreement pursuant to which a purchaser
thereunder obtains those certain benefits set forth therein which comprise the
Sampler Membership and, subject to the terms and conditions thereof, has the
opportunity to convert such Sampler Membership into full ownership in the
Bluegreen Vacation Club Multi-Site Timeshare Plan created pursuant to the Club
Trust Agreement.

“Scheduled Payment” shall mean the scheduled monthly payment of principal and
interest by or on behalf of an Obligor on a Receivable.

“Secondary Resorts” shall mean each Resort approved by Agent as of the date of
this Agreement as an eligible Secondary Resort for financing, which approved
Secondary Resorts are specified on Schedule 1.2 attached to this Agreement as it
may be supplemented or replaced from time to time with Agent’s written approval.

“Security Documents” shall mean, collectively, this Agreement, each Timeshare
Mortgage, UCC financing statements, the Lockbox Agreement, each Collateral
Assignment and all other documents or instruments necessary to create or perfect
the Liens in the Collateral, as such may be modified, amended or supplemented
from time to time.

“Servicer” shall mean Bluegreen Corporation or Bluegreen Servicing LLC or any
other Person becoming Servicer pursuant to the terms of this Agreement or the
Servicing Agreement in form and substance acceptable to Agent in its Permitted
Discretion.

“Servicing Agreement” shall mean that certain Servicing Agreement, dated on or
about the Closing Date, by and among Borrower, Servicer and Agent, as the same
may be amended, modified, supplemented or restated from time to time.

“Settlement Date” shall have the meaning assigned to it in Section 13.5(a)(ii)
hereof.

“Solvency Certificate” shall have the meaning assigned to it in Section 4.1(h)
hereof.

22

 



“Subordinated Debt” shall mean Indebtedness represented by Borrowers' junior
subordinated debentures or such other Indebtedness incurred by Borrower which is
treated as subordinated indebtedness in accordance with GAAP and is unsecured.

“Subsidiary” shall mean, as to any Person, any other Person in which more than
fifty percent (50%) of all Equity Interests is owned directly or indirectly by
such Person or one or more of its Subsidiaries.

“Tangible Net Worth” shall mean, at any time, the sum of (a) Borrower and its
Subsidiaries’ Net Worth minus (b) the sum of (i) Borrower and its Subsidiaries’
Intangible Assets plus (ii) Subordinated Debt plus (iii) notes and other
obligations payable to Borrower from any related party, any employee,
shareholder, officer or director of Borrower, all as determined in accordance
with GAAP.

“Taxes” shall have the meaning assigned to it in Section 13.8(a) hereof.

“Termination Date” shall have the meaning assigned to it in Section 11.1 hereof.

“Termination Notice” shall have the meaning assigned to it in Section 2.6(a)
hereof.

“Timeshare Agreement” shall mean a Bluegreen Owner Agreement.

“Timeshare Approvals” shall mean all approvals, registration and licenses
required from governmental agencies in order to sell Vacation Ownership
Interests and offer them for sale, to operate the Resorts as timeshare projects,
to make Receivables and to own, operate and manage the Resorts, including
without limitation, the registrations/consents to sell, the final subdivision
public reports/public offering statements and/or prospectuses and approvals
thereof required to be issued by or used in the jurisdiction where the
applicable Resort is located and other jurisdictions where Vacation Ownership
Interests have been offered for sale or sold.

“Timeshare Collateral” shall mean any and all property, whether personal
property (including without limitation accounts, chattel paper, instruments,
documents, deposit accounts, general intangibles, inventory or equipment) or
real estate, or both, whether owned by an Obligor or any other person, that
secures an Obligor’s obligations under a Receivable, and all supporting
obligations in respect thereof.

“Timeshare Collateral Documents” shall mean each Timeshare Mortgage and all
other security agreements, pledge agreements, assignments and other agreements
providing for or evidencing any lien, mortgage, security interest, assignment or
other interest in Timeshare Collateral as security for a Receivable, and any
agreements, instruments and documents executed by an Obligor or other third
party, or by an obligor in respect of a supporting obligation in connection with
a Receivable, and any warranty of validity or other agreement providing for or
evidencing assurance with respect to the existence, authenticity or genuineness
of any Timeshare Collateral or Timeshare Collateral Documents.

23

 



“Timeshare Deed” shall mean the writing evidencing title in the Club Trustee on
behalf of the Obligor as an “Owner Beneficiary” referred to in, and subject to
the other provisions of, the Club Trust Agreement, with respect to Vacation
Ownership Interests relating to Receivables.

“Timeshare Documents” shall mean all Timeshare Agreements, Consumer Documents
and Timeshare Collateral Documents.

“Timeshare Mortgage” means any mortgage, deed of trust or deed to secure debt
executed naming Borrower as mortgagee or beneficiary, which secures payment of a
Receivable other than an Aruba Receivable, is executed by the Club Trustee, and
encumbers the Vacation Ownership Interest purchased by such Obligor.

“Transaction Persons” shall have the meaning assigned to it in Section 5.21(a)
hereof.

“Transfer Date” shall mean with respect to any subsequent Advance or pledge of
additional collateral pursuant to Section 2.5 hereof, the date on which Borrower
pledges one or more Receivables to Agent in accordance with this Agreement.

“Transferee” shall mean a transferee of the Loan or a portion thereof in
accordance with Section 12.2(a) hereof and that shall be (a) any commercial
bank, savings and loan association or savings bank or any other entity which is
an "accredited investor" (as defined in Regulation D under the Securities Act of
1933) which extends credit or buys loans as one of its businesses, including
insurance companies, mutual funds, lease financing companies, commercial paper
conduits and commercial finance companies, in each case, which has a rating of
BBB/A-1 (as applicable) or higher from S&P and a rating of Baa2/P-1 (as
applicable) or higher from Moody's at the date that it becomes a "Transferee"
hereunder, (b) any Affiliate (other than individuals) of an existing Lender, or
(c) any other Person approved by Agent and Borrower.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“Underwriting Guidelines” shall mean Borrower’s customary credit and
underwriting guidelines, a copy of which is attached hereto as Exhibit D, as
such guidelines may be amended from time to time; provided, however, as related
to any Receivable such credit and underwriting guidelines shall be those in
effect as of the applicable date of origination.

“Unit” shall mean a part of a Resort which is designated for occupancy in
connection with a Vacation Ownership Interest.

“Upgraded Note Receivable” shall mean a new Eligible Receivable made by the
Obligor under an existing Pledged Receivable (i) who has elected to terminate
such Obligor’s interest in an existing Vacation Ownership Interest and related
Owner Beneficiary Rights and Vacation Points (if any) in exchange for purchasing
an upgraded Vacation Ownership Interest of higher value than the existing
Vacation Ownership Interest and related Owner Beneficiary Rights and Vacation
Points (if any) and (ii) whereby the Borrower releases the Obligor from
Obligor’s obligations in respect of the existing Vacation Ownership Interest and
all related Owner Beneficiary Rights and Vacation Points (if any) in exchange
for receiving (in substantially all cases) the new Eligible Receivable from the
Obligor secured by the upgraded Vacation Ownership Interest and related Owner
Beneficiary Rights and Vacation Points (if any).

24

 



“Vacation Club” means the Bluegreen Vacation Club Multi-Site Timeshare Plan
created pursuant to the Club Trust Agreement.

“Vacation Club Managed Associations” means those Associations managed by the
Vacation Club Manager.

“Vacation Club Management Agreement” means the Amended and Restated Management
Agreement between Bluegreen Resorts Management, Inc. and Vacation Trust, Inc.
dated as of May 18, 1994, as amended.

“Vacation Club Manager” means Bluegreen Resorts Management, Inc., a Delaware
corporation, in its capacity as manager of the Vacation Club, and its successors
and assigns.

“Vacation Ownership Interest” shall mean with respect to any Resort, (x) an
undivided fee simple ownership interest as a tenant in common or (y) a Resort
Interest (as defined in the Club Trust Agreement) that is an ownership interest
in real property substantially similar to an ownership interest described in
clause (x) above (including Owner Beneficiary Rights), in either case with
respect to any Unit in such Resort, with a right to use such Unit, or a Unit of
such type, generally for one (1) week or a portion of one (1) week annually or
biennially, together with all appurtenant rights and interests as more
particularly described in, with respect to any Resort, any and all documents
evidencing or relating to the creation and sale of Vacation Ownership Interests,
the applicable Declarations, the applicable governing documents of the
Associations, any rules and regulations of the Associations, and the Management
Agreements.

“Vacation Points” shall have the meaning set forth in the Club Trust Agreement.

“Voluntary Termination Date” shall have the meaning assigned to it in Section
2.6(a) hereof.

“Voluntary Termination Notice” shall have the meaning assigned to it in Section
2.6(a) hereof.

“Weighted Average FICO Score” shall mean as of any specified date the weighted
average FICO Score for all Receivables with a FICO Score included in the
Financed Pool of Eligible Receivables as of such date.

“Weighted Average Receivable Rate” shall mean as of any specified date the
weighted average Receivable Rate for all Receivables included in the Financed
Pool of Eligible Receivables as of such date.

25

 



II.                LOAN, PAYMENTS, INTEREST AND COLLATERAL

2.1              The Loan

(a)                Advances of the Loan. Subject to the provisions of this
Agreement, each Lender, severally agrees to make Advances to Borrower under the
Loan from time to time during the Revolving Credit Period; provided, that the
Advances of such Lender at any time outstanding under the Loan shall not exceed
such Lender’s Pro Rata Share of an amount equal to the lesser of (such amount
being referred to herein as “Availability”) (A) the Facility Cap and (B) the
value, in Dollars, of one hundred percent (100%) of the aggregate Borrowing Base
for all Pledged Receivables constituting Eligible Receivables; provided that the
aggregate amount of all Advances secured by Eligible B Receivables outstanding
at any time prior to March 20, 2012 shall not exceed $9,000,000 under any
circumstances. Any determination of Availability for requested Advances shall be
made by Agent in its Permitted Discretion and is final and binding upon
Borrower, absent manifest error. The Loan is a revolving credit facility which
may be drawn, repaid and redrawn from time to time during Revolving Credit
Period as permitted under this Agreement. No more than two (2) Advances may be
made in any calendar week, unless otherwise permitted by Agent. Subject to the
provisions of this Agreement, Borrower may request, at any time during the
Revolving Credit Period, Advances up to and including the value, in Dollars, of
one hundred percent (100%) of Availability. Advances under the Loan
automatically shall be made during the Revolving Credit Period for the payment
of any accrued and unpaid interest on the Loan and other payment Obligations on
the date when due to the extent of Availability and as provided for herein.

(b)               Notes.

(i)                 On the Closing Date, Borrower shall execute a promissory
note in favor of Agent, for the benefit of Lenders, in the form attached hereto
as Exhibit E, and, from time to time, shall execute such other evidence of
indebtedness as reasonably requested by Agent for the benefit of all or any
Lender solely for the purpose of evidencing the Loan owing or payable to, or to
be made by Lenders;

(ii)               all references to Note or Notes in the Loan Documents shall
mean the Note or Notes, if any, to the extent issued (and not returned to
Borrower for cancellation) hereunder, as the same may be amended, modified,
divided, supplemented and/or restated from time to time;

(iii)             upon Agent’s written request, and in any event within ten (10)
Business Days of any such request, at no expense to Borrower, Borrower shall
execute and deliver to Agent new Notes (on the same terms and in substantially
the same form) and/or divide the Notes in exchange for then existing Notes in
such smaller amounts or denominations as Agent shall specify in its sole
discretion; provided that the aggregate principal amount of such new Notes shall
not exceed the aggregate principal amount of the Notes outstanding at the time
such request is made; and provided, further, that such Notes that are to be
replaced shall then be deemed no longer outstanding hereunder and replaced by
such new Notes and returned to Borrower within ten (10) days after Agent’s
receipt of the replacement Notes; and

26

 



(iv)             upon receipt of evidence reasonably satisfactory to Borrower of
the mutilation, destruction, loss or theft of any Notes and the ownership
thereof, Borrower shall, upon the written request of the holder of such Notes,
at no expense to Borrower, execute and deliver in replacement thereof new Notes
in the same form, in the same original principal amount and dated the same date
as the Notes so mutilated, destroyed, lost or stolen; and such Notes so
mutilated, destroyed, lost or stolen shall then be deemed no longer outstanding
hereunder. If the Notes being replaced have been mutilated, they shall be
surrendered to Borrower after Agent’s receipt of the replacement Notes; and if
such replaced Notes have been destroyed, lost or stolen, such holder shall
furnish Borrower with an indemnity in writing reasonably acceptable to Borrower
to save them harmless in respect of such replaced Note.

(c)                Payment of the Loan. Borrower shall repay the Loan pursuant
to and in accordance with the terms of the Notes. All amounts outstanding under
the Loan and all other outstanding payment Obligations under the Loan shall be
due and payable in full, if not earlier in accordance with this Agreement, on
the Maturity Date.

2.2              Interest on the Loan

(a)                Borrower agrees to pay interest in respect of the outstanding
principal amount of the Loan, monthly in arrears to Agent for the account of
Lenders, from the date the proceeds thereof are made available to the Borrower
until paid, at a rate per annum equal to the lesser of (i) (A) the LIBOR Rate
plus (B) five and three-quarters of one percent (5.75%) per annum (such rate,
the “Calculated Rate”) and (ii) the Maximum Rate. If Lenders are prevented from
charging or collecting interest at the Calculated Rate, then the interest rate
shall continue to be the Maximum Rate until such time as Lenders have charged
and collected the full amount of interest that would be chargeable and
collectable if interest at the Calculated Rate had always been lawfully
chargeable and collectible.

(b)               Whenever, subsequent to the date of this Agreement, the LIBOR
Rate is increased or decreased, the Applicable Rate shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the LIBOR Rate, on the day of such change (subject to the Maximum
Rate). The monthly interest due on the principal balance of the Loan outstanding
shall be computed for the actual number of days elapsed during the month in
question on the basis of a year consisting of 360 days and shall be calculated
by determining the average daily principal balance of the Obligations
outstanding for each day of the month in question (the “Average Daily Balance”).

2.3              Loan Collections; Repayment.

(a)                Borrower and/or Servicer in accordance with the Servicing
Agreement, shall direct or otherwise cause all applicable Obligors on each
Pledged Receivable, in writing, to pay directly, whether via electronic debit or
otherwise, to the Lockbox Account all Collections. In the case of funds
transfers pursuant to a pre-authorized debit, Borrower shall take, or cause each
of the Lockbox Account bank and/or the Servicer to take, all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to the Lockbox Account. Payments related to credit cards will be
deposited in Borrower’s credit card deposit account and will be wired via an
automated, repetitive wire once a week to the Lockbox Account, along with the
applicable merchant discount previously deducted from such payment(s).

27

 



(b)               All such amounts received in the Lockbox Account (in excess of
the retained balance, if any, provided for in the Lockbox Agreement) shall be
automatically directed to Agent on each Business Day pursuant to the terms of
the Lockbox Agreement. In the event Borrower or Servicer receives any payments
on any of the Pledged Receivables directly from or on behalf of the related
Obligor, Borrower shall receive all such payments in trust for the sole and
exclusive benefit of Agent, and Borrower shall deposit, or shall direct Servicer
to deposit, as applicable, such payments (in the form received) into the Lockbox
Account within two (2) Business Days, unless Agent shall have notified Borrower
to deliver, or cause Servicer to deliver, directly to Agent or its designee all
payments in respect of the Pledged Receivables which may be received by Borrower
or Servicer, in which event all such payments (in the form received) shall be
endorsed by Borrower to Agent and delivered to Agent or its designee promptly
upon Borrower or Servicer’s receipt thereof.

(c)                In the event that the collections received by Agent include
payments for items other than principal and interest payable under the Pledged
Receivables, (e.g. tax and insurance impounds, maintenance and other assessment
payments, late charges, “NSF” or returned check charges, misdirected payments or
deposits, etc.), Agent shall remit such other payments back to Borrower provided
that (i) no Potential Default or Event of Default exists, (ii) Borrower requests
in writing that Agent remit such other payments back to Borrower, (iii) Borrower
specifically identifies (inclusive of the amount of) such other payments, and
(iv) Borrower provides Agent with back-up to support the claim that such
payments should not be part of the proceeds of the Collateral.

2.4              Promise to Pay; Manner of Payment.

(a)                Except as set forth in Section 9.2 hereof, Agent shall apply
all Collections and any other proceeds of Collateral whatsoever received by
Agent and Lenders, within one (1) Business Day of receipt by Agent, prior to the
Liquidation Period in the following order of priority:

(i)                 pro rata, to the Backup Servicer for unpaid Backup Servicer
Fees (if any), and to the Custodian, for unpaid Custodian Fees (if any);

(ii)               to Agent, for its benefit and the benefit of the Lenders,
first, an amount equal to any Protective Advances, together with all interest
owed with respect to such Protective Advances and second, any indemnities owed
to Agent or any Lender, in each case, to the extent not previously reimbursed or
paid;

(iii)             to Agent, for its benefit and the benefit of the Lenders, all
accrued and unpaid interest, fees and expenses relating to the Obligations;

(iv)             to Agent, for the benefit of Lenders, to pay any amounts due
and owing pursuant to Section 2.5 hereof; and

28

 



(v)               so long as (A) no Revolving Credit Period Over-Advance exists
on any such date during the Revolving Period or (b) the Amortization Period LTV
Requirement has been satisfied and no Amortization Period Over-Advance exists on
any such date following the termination of the Revolving Credit Period, any
remaining amounts to Borrower.

In the event that amounts distributed under this Section 2.4(a) are insufficient
for payment of the amounts set forth in Sections 2.4(a)(i) through (iv) above,
Borrower shall immediately pay an amount equal to the extent of such
insufficiency.

(b)               Except as set forth in Section 9.2 hereof, Agent shall apply
all Collections and any other proceeds of Collateral whatsoever received by
Agent and Lenders, within one (1) Business Day of receipt by Agent, during the
Liquidation Period in the following order of priority:

(i)                 pro rata, to the Backup Servicer for unpaid Backup Servicer
Fees (if any), and to the Custodian, for unpaid Custodian Fees (if any);

(ii)               to Agent, for its benefit and the benefit of the Lenders,
first, an amount equal to any Protective Advances, together with all interest
owed with respect to such Protective Advances and second, any indemnities owed
to Agent or any Lender, in each case, to the extent not previously reimbursed or
paid;

(iii)             to Agent, for its benefit and the benefit of the Lenders, all
accrued and unpaid interest, fees and expenses relating to the Obligations;

(iv)             to Agent, for the benefit of Lenders, to pay the unpaid
principal balance of the Loan; and

(v)               to Agent, for its benefit and the benefit of Lenders, to pay
any other outstanding Obligations in such order as determined by Agent in its
Permitted Discretion.

In the event that amounts distributed under this Section 2.4(b) are insufficient
for payment of the amounts set forth in Sections 2.4(b)(i) through (iv) above or
the amounts that may be required pursuant to Section 2.5 below, Borrower shall
immediately pay an amount equal to the extent of such insufficiency.

(c)                Borrower absolutely and unconditionally promises to pay, when
due and payable pursuant hereto, principal, interest and all other amounts and
payment Obligations payable, hereunder or under any other Loan Document, without
any right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or any other event, including
obsolescence of any property or improvements. Except as expressly provided for
herein, Borrower hereby waives setoff, recoupment, counterclaim, demand,
presentment, protest, all defenses with respect to any and all instruments and
all notices and demands of any description, and the pleading of any statute of
limitations as a defense to any demand under this Agreement and any other Loan
Document.

29

 



2.5              Repayment of Excess Advances

(a)                If at any time and for any reason, the outstanding unpaid
principal balance of the Loan exceeds the Facility Cap, Borrower shall
immediately, without the necessity of any notice or demand, whether or not a
Potential Default or Event of Default has occurred or is continuing, prepay the
principal balance of the Loan in an amount equal to the difference between the
then aggregate outstanding principal balance of the Loan and the Facility Cap.

(b)               If at any time during the Revolving Credit Period the
outstanding unpaid principal balance of the Loan exceeds Availability (a
“Revolving Credit Period Over-Advance”), Borrower shall within two (2) Business
Days, without the necessity of any notice or demand, whether or not a Potential
Default or Event of Default has occurred or is continuing, either (x) prepay the
principal balance of the Loan in an amount necessary to cure such Revolving
Credit Period Over-Advance or (y) increase the aggregate principal amount of
Eligible Receivables pledged to Agent in accordance with this Agreement so that
the Revolving Credit Period Over-Advance is cured.

(c)                Upon the termination of the Revolving Credit Period, Agent
shall apply all Collections and any other proceeds of Collateral in accordance
with Section 2.4(a) until such time as the unpaid principal balance of the Loan
equals the sum of (i) for Eligible A Receivables, seventy percent (70%) of the
Receivable Balance for each such Pledged Receivable constituting an Eligible A
Receivable and (ii) for Eligible B Receivables, thirty-five percent (35%) of the
Receivable Balance for each such Pledged Receivable constituting an Eligible B
Receivable (the “Amortization Period LTV Requirement”). If at any time
thereafter the outstanding unpaid principal balance of the Loan exceeds the
Amortization Period LTV Requirement (an “Amortization Period Over-Advance”),
Borrower shall immediately, without the necessity of any notice or demand,
whether or not a Potential Default or Event of Default has occurred and is
continuing, in Borrower’s sole discretion, either (x) prepay the principal
balance of the Loan in an amount necessary to cure such Amortization Period
Over-Advance or (y) increase the aggregate principal amount of Eligible
Receivables pledged to Agent in accordance with this Agreement in an amount
sufficient to cure the Amortization Period Over-Advance.

(d)               If (i) all Advances secured by Eligible B Receivables
outstanding at any time prior to March 20, 2012 exceed $9,000,000 or (ii)
Borrower, at any time, is not in compliance with Section 6.25(c) hereof (each
such occurrence an “Eligible B Receivables Over-Advance”), Borrower shall within
two (2) Business Days, without the necessity of any notice or demand, whether or
not a Potential Default or Event of Default has occurred and is continuing,
prepay the principal balance of the Loan in an amount necessary to cure such
Eligible B Receivables Over-Advance.

30

 



(e)                In the event that a Resort is deleted from Schedule 1.2
attached to this Agreement for any reason, as approved by Agent in its Permitted
Discretion, then concurrent with the effective date of the occurrence of any
such deletion, Borrower shall have the option, in its sole discretion, to
(i) pay to Agent, for the benefit of Lenders, without any prepayment premium, an
amount equal to the aggregate Borrowing Base of any Pledged Receivables relating
to any such deleted Resort, (ii) replace any Pledged Receivables relating to any
such deleted Resort by assigning and including in the Financed Pool of Eligible
Receivables additional Eligible Receivables in the amount necessary to ensure
Borrower’s continued compliance with this Agreement, or (iii) effect a
combination of the payment and replacement rights as set forth, respectively, in
the foregoing clause (i) and clause (ii).

(f)                Any such pledge and delivery to Agent of additional Eligible
Receivables contemplated in this Section 2.5 shall comply with the document
delivery requirements set forth in Sections 4.1 and 4.2 of this Agreement, as
applicable, and shall be accompanied by a Borrowing Certificate that
demonstrates that after giving effect to the pledge to Agent of such additional
Eligible Receivables, the outstanding unpaid principal balance of the Loan is
equal to or less than Availability and a Revolving Credit Over-Advance, an
Amortization Period Over-Advance or an Eligible B Receivables Over-Advance, as
the case may be, does not exist. If Borrower is required to or elects to prepay
the excess principal balance of the Loan, as applicable, pursuant to this
Section 2.5, no prepayment premium shall be due in connection with such
prepayment.

2.6              Voluntary Prepayments

(a)                The Loan may not be prepaid on or prior to September 20, 2013
other than prepayments of the principal balance of the Loan which arise from
payments of one or more Pledged Receivables by the related Obligor(s) and in
accordance with Section 2.5. At any time after September 20, 2013, subject to
the terms of this Agreement and the payment of the applicable prepayment premium
set forth in this Section 2.6(a) (other than with respect to prepayments of the
principal balance of the Loan which arise from payments of one or more Pledged
Receivables by the related Obligor(s) or any other proceeds of Collateral and in
accordance with Section 2.5), Borrower may terminate financing under this
Agreement, and prepay the Loan in whole, but not in part. Such permitted
prepayment in full shall be known as a “Voluntary Termination”), and may be
effected only by providing Agent with written notice (the “Termination Notice”).
The Termination Notice shall be provided to the Agent at least sixty (60)
calendar days prior to the specific date upon which Borrower intends to cease
financing hereunder and prepay the Obligations in full, which date shall be
known as the “Voluntary Termination Date”). In connection with a Voluntary
Termination, if Borrower does not pay and perform all Obligations on the
Voluntary Termination Date, Borrower may subsequently terminate financing under
this Agreement only upon delivering to Lender a new Termination Notice and
otherwise complying with this Section 2.6(a). In connection with a Voluntary
Termination whereby the Voluntary Termination Date is on or before September 20,
2014, the Indebtedness owing and to be paid by Borrower to Agent, for the
benefit of Lenders, on the Voluntary Termination Date shall include as
liquidated damages, not as a penalty, an amount equal to three percent (3%)
multiplied by the then outstanding principal balance of the Loan. In connection
with a Voluntary Termination whereby the Voluntary Termination Date is after
September 20, 2014 and is on or before September 20, 2015, the Indebtedness
owing and to be paid by Borrower to Agent, for the benefit of Lenders, on the
Voluntary Termination Date shall include as liquidated damages, not as a
penalty, an amount equal to one and one-half of one percent (1.5%) multiplied by
the then outstanding principal balance of the Loan.

31

 



(b)               If the Loan is accelerated for any reason (other than pursuant
to or in connection with a Change in Control) prior to September 20, 2013,
Borrower shall pay to Lender, in addition to all other amounts outstanding under
the Loan Documents, as liquidated damages, not as a penalty, an amount equal to
three percent (3%) multiplied by the then outstanding principal balance of the
Loan.

(c)                Notwithstanding any other provision of any Loan Document, no
termination of financing under this Agreement shall affect Agent’s rights or any
of the Obligations existing as of the Termination Date, and the provisions of
the Loan Documents shall continue to be fully operative until the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) have been fully performed and indefeasibly paid in cash in
full. The liens granted to Agent under the Loan Documents and the financing
statements filed pursuant thereto and the rights and powers of Lender thereunder
shall continue in full force and effect notwithstanding the fact that Borrower’s
borrowings hereunder may from time to time be in a zero or credit position until
(a) all of the Obligations (other than indemnity obligations under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been fully performed and
indefeasibly paid in full in cash, and (b) financing under this Agreement has
been terminated, as provided herein.

2.7              Mandatory Prepayments

In addition to and without limiting any provision of any Loan Document:

(a)                If a Change of Control occurs that has not been consented to
in writing by Agent prior to the consummation thereof, on or prior to the first
Business Day following the date of such Change of Control, Borrower shall prepay
the Loan and all other Obligations (other than, indemnity obligations under the
Loan Documents that are not then due and payable or for which any events or
claims that would give rise thereto are not then pending) in full in cash
together with accrued interest thereon to the date of prepayment and all other
amounts owing to Agent and Lenders under the Loan Documents.

(b)               If Borrower, in any transaction or series of related
transactions, (i) sells any Pledged Receivable or other Collateral
notwithstanding that such disposition is prohibited in this Agreement,
(ii) receives any property damage insurance award or any other insurance
proceeds of any kind in connection with any Unit within which a Vacation
Ownership Interest is situated and related to a Pledged Receivable and does not
apply such funds to repair or replace the damaged Unit or (iii) receives any
insurance award with respect to a Vacation Ownership Interest related to any
Pledged Receivable, then it shall, subject to, in the case of the foregoing
clauses (b)(ii) and (b)(iii), the terms of the Club Trust Agreement and any
applicable Declaration, deposit 100% (or such lesser amount as is required to
indefeasibly pay in cash in full the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending))
of the cash proceeds thereof (net of reasonable transaction costs and expenses
and taxes) to the Lockbox Account.

2.8              Payments by Agent; Protective Advances

32

 



Notwithstanding any provision of any Loan Document, Agent, in its Permitted
Discretion, shall have the right, but not any obligation, at any time that
Borrower fails to do so, and from time to time, without prior notice, to: (i)
obtain insurance (at the Borrower’s expense) covering any of the Collateral to
the extent not obtained as required by Borrower under any Loan Document; (ii)
discharge (at the Borrower’s expense) taxes or Liens affecting any of the
Collateral that have not been paid in violation of any Loan Document or that
jeopardize the Agent’s Lien priority in the Collateral, or, after the occurrence
and continuance of a Potential Default or an Event of Default, any underlying
collateral securing any Pledged Receivable; or (iii) make any other payment (at
the Borrower’s expense) for the administration, servicing, maintenance,
preservation or protection of the Collateral, or, after the occurrence and
continuance of a Potential Default or an or Event of Default, any underlying
collateral securing any Pledged Receivable (each such advance or payment set
forth in clauses (i), (ii) and (iii), a “Protective Advance”). Agent shall be
reimbursed for all Protective Advances pursuant to Section 2.4 and any
Protective Advances shall bear interest at the Applicable Rate from the date the
Protective Advance is paid by Agent until it is repaid. No Protective Advance by
Agent shall be construed as a waiver by Agent, or any Lender of any Potential
Default, Event of Default or any of the rights or remedies of Agent or any
Lender. If Borrower fails to make a required payment that is the subject of a
Protective Advance then Borrower irrevocably authorizes disbursement of any such
funds to Agent, for the benefit of itself and the Lenders, by way of direct
payment of the relevant amount, interest or Obligations in accordance with
Section 2.4 without necessity of any demand in accordance with the terms of this
Section 2.8.

2.9              Grant of Security Interest; Collateral

(a)                To secure the payment and performance of the Obligations,
Borrower hereby grants to Agent, for the benefit of itself and the other
Lenders, a valid, perfected and continuing first priority (other than with
respect to property or assets covered by Permitted Liens) security interest in
and Lien upon, and pledges to Agent, for the benefit of itself and the other
Lenders, all of Borrower’s right, title and interest in, to and under all of the
following, whether now owned or existing or hereafter from time to time acquired
or coming into existence:

(i)                 all of the Receivables listed on Exhibit F attached hereto
and all other Receivables subsequently pledged to Agent, whether pursuant to
this Agreement or any Collateral Assignment (and all replacements of such
Receivables which have been pledged to Agent for the benefit of Lenders in
accordance with the terms of this Agreement or any Collateral Assignment)
(collectively, the “Pledged Receivables”), together with all Timeshare
Agreements, Timeshare Mortgages, and Consumer Documents related to such
Receivables, all payments due or to become due thereunder in whatever form,
including without limitation cash, checks, notes, drafts and other instruments
for the payment of money, and all books and records, including all computer
records, relating thereto;

(ii)               All proceeds, property, property rights, privileges and
benefits arising out of, from the enforcement of, or in connection with, all
present and future Pledged Receivables and all Timeshare Agreements, Timeshare
Mortgages, and other Consumer Documents related thereto, including without
limitation, to the extent applicable, all property returned by or reclaimed or
repossessed from purchasers thereunder, all rights of foreclosure, termination,
dispossession, repossession, all documents, instruments, contracts, liens and
security instruments and guaranties relating to such Pledged Receivables,
Timeshare Mortgages, and other Consumer Documents, all collateral and other
security securing the obligations of any Person under or relating to such
Pledged Receivables, Timeshare Mortgages, and other Consumer Documents,
including, without limitation, all Owner Beneficiary Rights under the Club Trust
Agreement in respect of such Pledged Receivables and all of the Borrower’s
rights or interest in all other property (personal or other), if any, the sale
of which gave rise to such Pledged Receivables, all rights and remedies of
whatever kind or nature Borrower may hold or acquire for the purpose of securing
or enforcing such Pledged Receivables, Timeshare Mortgages, and other Consumer
Documents, and all general intangibles relating to or arising out of such
Pledged Receivables, Timeshare Mortgages, and other Consumer Documents.

33

 



(iii)             All of Borrower’s accounts receivable, Chattel Paper,
Documents, Instruments, pre-authorized account debit agreements, General
Intangibles, Contracts, Supporting Obligations, choses-in-action, claims and
judgments, solely related to or arising from any Pledged Receivable.

(iv)             All of Borrower’s rights under any title insurance policies
covering Timeshare Mortgages assigned to Agent, for the benefit of Lenders, in
which Borrower now or hereafter has any interest to the extent related to any
Pledged Receivables.

(v)               the Servicing Agreement, and all rights of Borrower (including
without limitation, Borrower’s rights of enforcement) thereunder.

(vi)             the Lockbox Account and all money, investment property,
instruments and other property related to Pledged Receivables and credited to,
carried in or deposited in the Lockbox Account.

(vii)           Any and all proceeds of the foregoing.

(viii)         Any and all other property now or hereafter serving as security
for the Obligations.

All liens and security interests granted hereunder by Borrower to Agent, for the
benefit of Lenders, shall be first priority liens and security interests subject
to Permitted Liens. Borrower, Agent and Lenders hereby agree that this Agreement
shall be deemed to be a security agreement under the Uniform Commercial Codes of
the State of California and the Commonwealth of Massachusetts. Accordingly, in
addition to any other rights and remedies available to Agent and Lenders
hereunder, Agent and each Lender shall have all the rights of a secured party
under the California and Massachusetts Uniform Commercial Codes.

34

 



The property described in this Section 2.9(a) is collectively referred to herein
as the “Collateral”.

(b)               Borrower has full right and power to grant to Agent, for the
benefit of itself and the other Lenders, a perfected, first priority security
interest and Lien on the Pledged Receivables and a perfected Lien and security
interest in all other Collateral pursuant to this Agreement, subject to the
following sentence. Upon the execution and delivery of this Agreement, and upon
the filing of the necessary financing statements, without any further action,
Agent will have a good, valid and first priority (other than with respect to any
Collateral, property or assets covered by Permitted Liens) perfected Lien and
security interest in each Pledged Receivable and a perfected Lien and security
interest in all other Collateral, subject to no transfer or other restrictions
or Liens of any kind in favor of any other Person. As of the applicable Transfer
Date, no financing statement relating to any of the Pledged Receivables is on
file in any public office except those on behalf of Agent and those related to
the Permitted Liens. As of the Closing Date, Borrower is not party to any
agreement, document or instrument that conflicts with this Section 2.9.

2.10          Collateral Administration

(a)                All Collateral (except for the Lockbox Account and Collateral
in the possession of Custodian) will at all times be kept by Borrower at the
locations set forth on Schedule 5.15 hereto, and shall not, without thirty (30)
calendar days prior written notice to Agent, be moved therefrom other than to
another such location, and in any case shall not be moved outside the
continental United States. Borrower hereby agrees to deliver to the Custodian
the Custodian Deliverables related to each Pledged Receivable to be pledged in
connection with the Initial Advance on or prior to the Closing Date or within
five (5) Business Days prior to any Transfer Date in connection with any
subsequent Advance, as applicable. All Pledged Receivables shall, regardless of
their location, be deemed to be under Agent’s dominion and control (with files
so labeled) and deemed to be in Agent’s possession. Subject to the limitations
set forth in Section 6.18 hereof, any of Agent’s officers, employees,
representatives or agents shall have the right upon reasonable notice, at any
time during normal business hours, in the name of Agent or any designee of Agent
or Borrower, to verify the validity, amount or any other matter relating to the
Collateral.

(b)               As and when determined by Agent in its sole discretion, Agent
will perform the searches described in clauses (i) and (ii) below against
Borrower: (i) UCC searches with the Secretary of State and local filing offices
of each jurisdiction where Borrower is organized and/or maintains their
executive offices, a place of business or assets; and (ii) judgment, federal tax
lien and corporate and partnership tax lien searches, in each jurisdiction
searched under clause (i) above.

(c)                Whether delivered pursuant to the document delivery
requirements set forth in Sections 4.1 in relation to the Closing or Section 4.2
in connection with any Advance, as applicable, or to the extent not previously
delivered in connection with any Pledged Receivable, Borrower shall, in relation
to each Pledged Receivable, deliver to Agent or Custodian all items that Agent
or Custodian must receive possession of to obtain a perfected Lien and security
interest, including all Timeshare Documents, Timeshare Collateral, any other
Custodian Deliverables, in each case to the extent not already in possession of
Agent or Custodian;

35

 



(d)               If not delivered in connection with an Advance, except in
connection with Aruba Receivables, within ninety (90) days of the date of any
Advance, Borrower shall deliver to Custodian a mortgagee final original lender’s
title insurance policy (which may consist of one master policy referencing one
or more Timeshare Mortgages) showing no exceptions to coverage (other than
Permitted Liens) consistent with the title insurance commitment delivered to
Custodian in connection with such Pledged Receivable prior to such Advance,
which title insurance policy must insure that the applicable Timeshare Mortgage
creates, subject to Permitted Liens, a first priority lien in and to the
financed Vacation Ownership Interest insuring Borrower and its successors and/or
assigns; and

(e)                Borrower shall, or shall cause Servicer to, keep accurate and
complete records of the Collateral and all payments and collections thereon and
shall submit such records to Agent on such periodic basis as required pursuant
to the Servicing Agreement.

2.11          Power of Attorney

Following the occurrence and continuance of an Event of Default, Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrower (without requiring Agent to act as such) with full power of
substitution to do the following (all in accordance with the terms of this
Agreement): (i) endorse the name of Borrower upon any and all checks, drafts,
money orders and other instruments for the payment of money that are payable to
Borrower and constitute collections on any Pledged Receivables; (ii) execute
and/or file in the name of Borrower any financing statements, amendments to
financing statements, schedules to financing statements, releases or
terminations thereof, assignments, instruments or documents that it is obligated
to execute and/or file under any of the Loan Documents (to the extent Borrower
fails to so execute and/or file any of the foregoing within three (3) Business
Days of Agent’s written request or the time when Borrower is otherwise obligated
to do so); (iii) execute and/or file in the name of Borrower assignments,
instruments, documents, schedules and statements that it is obligated to give
Agent under any of the Loan Documents (to the extent Borrower fails to so
execute and/or file any of the foregoing within three (3) Business Days of
Agent’s written request or the time when Borrower is otherwise obligated to do
so) and (iv) do such other and further acts and deeds in the name of Borrower
that Agent may deem reasonably necessary to enforce, make, create, maintain,
continue, enforce or perfect Agent’s security interest, Lien or rights in any
Collateral. In addition, if Borrower breaches its obligation hereunder to direct
payments of Pledged Receivables or the proceeds of any other Collateral to the
Lockbox Account, Agent, as the irrevocably made, constituted and appointed true
and lawful attorney for Borrower pursuant to this paragraph, following the
occurrence and continuance of an Event of Default, may, by the signature or
other act of any of Agent’s officers or authorized signatories (without
requiring any of them to do so), direct any federal, state or private payor or
fiscal intermediary to pay proceeds of Pledged Receivables or any other
Collateral to the Lockbox Account or another account designated in writing by
Agent.

2.12          Endorsement of Receivables; Assignment and Delivery

36

 



The original Receivable evidencing each of the Pledged Receivables shall be
delivered to Custodian for the benefit of Agent and shall be endorsed to Agent
with the following signed form of endorsement:

Pay to the order of CapitalSource Bank, as Agent, with recourse.

Bluegreen Corporation

By:___________________________________

Name/Title:_____________________________

To the extent that any such Receivable had previously been endorsed by Borrower
to another Person, such Person shall have re-endorsed such Receivable back to
Borrower.

Each of the Pledged Receivables shall be collaterally assigned to Agent, for the
benefit of Lenders, by written Assignment (the “Assignment”), duly executed on
behalf of Borrower in substantially the form attached hereto as Exhibit C,
provided that a batch Assignment shall also be deemed acceptable to Lender. Each
Assignment shall be in a form which is properly recordable in the applicable
real estate records in the state in which the applicable Resort is located.

2.13          Notice to Obligors

(a)                Each Obligor with a Pledged Receivable shall be directed by
Borrower or Servicer, in writing, to make all payments on account of such
Pledged Receivable, as applicable, (i) by automatic debit to such Obligor’s bank
account, to be initiated by Servicer and to be paid to Lockbox Bank; (ii) by
check payable to the order of Borrower pursuant to the Lockbox Agreement and to
mail such checks to the Lockbox Bank at the address specified in the Lockbox
Agreement; or (iii) by credit card payment for processing through Borrower’s
credit card deposit account with such payment to be deposited through the
Lockbox Bank into Agent’s deposit account.

(b)               Borrower shall deliver to Agent on the Closing Date, a form of
notice to Obligors advising them of the collateral assignment of their Pledged
Receivable to Agent and directing that all payments on account of such Obligor’s
Pledged Receivable be made as directed in Section 2.3(a), which notice (the
“Notice to Purchasers”) shall be in the form attached hereto as Exhibit I. Agent
shall have the right, at any time upon the occurrence and during the continuance
of an Event of Default, to send an original or a copy of such Notice to
Purchasers to each Obligor with a Pledged Receivable.

(c)                In addition, Borrower hereby grants to Agent a power of
attorney, at Borrower’s cost, to give notice in writing or otherwise, upon the
occurrence and during the continuance of an Event of Default, in such form or
manner as Agent may deem advisable in its sole discretion, to each Obligor with
a Pledged Receivable of such assignment with direction to make all payments on
account of such Pledged Receivable in accordance with such instructions as Agent
may deem advisable in its sole discretion. This power of attorney being coupled
with an interest is irrevocable.

37

 



(d)               Borrower authorizes Agent and Servicer (but Agent and Servicer
shall not be obligated) to communicate at any time, upon the occurrence and
during the continuance of an Event of Default, with any Obligor or any other
Person primarily or secondarily liable under a Pledged Receivable with regard to
the lien of Agent and Lenders thereon and any other matter relating thereto.

2.14          Permitted Contests

Notwithstanding anything in the Loan Documents or otherwise to the contrary,
after prior written notice to Agent, Borrower at its expense may contest, by
appropriate legal or other proceedings conducted in good faith and with due
diligence, the amount or validity of any tax, charge, assessment, statute,
regulation, or any monetary lien on or in respect of the Collateral, so long as:
(i) in the case of an unpaid tax, charge, assessment or lien, such proceedings
suspend the collection thereof from Borrower and the Collateral, and shall not
interfere with the payment of any monies due under the Collateral in accordance
with the terms of the Loan Documents; (ii) none of the Collateral is, in the
judgment of Agent, in any imminent danger of being sold, forfeited or lost;
(iii) in the case of a statute or regulation, neither Borrower nor Agent is in
any danger of any civil or criminal liability for failure to comply therewith;
and (iv) Borrower has furnished such security, if any, as may be required in the
proceedings.

2.15          Release of Liens

(a)                Agent shall release its lien on any Pledged Receivables and
the related Collateral that no longer constitutes an Eligible Receivable and/or
is otherwise used to calculate Borrower’s compliance with Section 2.5 hereof so
long as (i) no Potential Default or Event of Default has occurred and is
continuing and (ii) Borrower will remain in compliance of Section 2.5 hereof
following such release or Borrower shall have paid such amounts to Agent as may
be required so that Borrower is in compliance with Section 2.5 hereof following
such release.

(b)               Borrower shall give written notification to Agent and
Custodian, in the form annexed hereto as Exhibit G, in the event the obligation
of an Obligor under a Pledged Receivable has been (i) satisfied in full by such
Obligor and all amounts paid thereunder are actually deposited into the Lockbox
Account or (ii) cancelled due to an upgrade of the related Vacation Ownership
Interest, then within thirty-one (31) days after the date of the occurrence of
such upgrade, Borrower will at its sole option either (x) make to Agent a
principal payment in an amount necessary so that Borrower remains in compliance
with Section 2.5 hereof following such release of such Pledged Receivable(s),
(y) deliver to Custodian on behalf of Agent, one or more Receivables having an
aggregate unpaid principal balance not less that the unpaid principal balance of
the Pledged Receivable that was upgraded or (z) a combination of (x) and (y).
Upon receipt of such notice and confirmation by Agent that it has received in
good funds all such amounts owing on such Pledged Receivable or replacement
Receivables, as the case may be, Agent shall promptly execute any documents
reasonably necessary or required by law to release the Lien of Agent and Lenders
with respect to the related Collateral under this Agreement. Agent shall return
or cause to be returned all Collateral, including, without limitation, all
Custodian Deliverables (original or otherwise) related thereto, to Borrower.

38

 



(c)                Subject to Section 12.3, promptly following full performance
and satisfaction and indefeasible payment in full in cash of all Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) and the termination of this Agreement, the Liens created
hereby shall terminate and Agent shall execute and deliver such documents, at
Borrower’s expense, as are necessary to release Agent’s Liens in the Collateral
and shall return all Collateral or cause to be returned all Collateral,
including, without limitation, all Custodian Deliverables (original or
otherwise) related thereto, to Borrower; provided, however, that the parties
agree that, notwithstanding any such termination or release or the execution,
delivery or filing of any such documents or the return of any Collateral, if and
to the extent that any such payment made or received with respect to the
Obligations is subsequently invalidated, determined to be fraudulent or
preferential, set aside, defeased or required to be repaid to a trustee, debtor
in possession, receiver, custodian or any other Person under any Debtor Relief
Law, common law or equitable cause or any other law, then the Obligations
intended to be satisfied by such payment shall be revived and shall continue as
if such payment had not been received by Agent and the Liens created hereby
shall be revived automatically without any action on the part of any party
hereto and shall continue as if such payment had not been received by Agent.
Agent shall not be deemed to have made any representation or warranty with
respect to any Collateral so delivered except that such Collateral is free and
clear, on the date of such delivery, of any and all Liens arising from such
Person’s own acts.

2.16          Replacement of Servicing Agents

Agent shall have the right at such times as are provided in the applicable
agreement, upon written notice to Borrower, (i) to transfer the servicing of the
Pledged Receivables to the Backup Servicer or to an alternate Qualified
Servicing Agent in accordance with the terms of the Servicing Agreement and/or
(ii) to transfer the backup servicing of the Pledged Receivables to an alternate
qualified Backup Servicer in accordance with the terms of the Backup Servicing
Agreement. The determination of a successor to the then existing Backup Servicer
and the existing Servicer shall be made by the mutual agreement of the Agent and
the Borrower unless there then exists an Event of Default or, in connection with
the appointment of a successor to Borrower or one of its Affiliates as the
Servicer, unless there has occurred a Termination Event (as defined in the
Servicing Agreement). For purposes of this Section 2.16, a “Qualified Servicing
Agent” shall mean a nationally recognized and licensed servicer of timeshare
loan receivables that (a) is actively servicing a portfolio of timeshare loans
with an aggregate principal balance of not less than $200,000,000, (b) has
servicing and collection capabilities for all categories of delinquent and
defaulted timeshare loans (including through foreclosure) and (c) is not Agent
or any Lender or an Affiliate of Agent or any Lender.

III.             FEES AND OTHER CHARGES

3.1              Computation of Rates; Lawful Limits

39

 



All rates hereunder shall be computed on the basis of a year of 360 days and for
the actual number of days elapsed in each calculation period, as applicable. In
no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the interest and other charges paid or agreed to be paid to
Agent, for the benefit of itself and the other Lenders, for the use, forbearance
or detention of money hereunder exceed the Maximum Rate which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If, due to any circumstance whatsoever, fulfillment of any provision hereof, at
the time performance of such provision shall be due, shall exceed any such
limit, then the obligation to be so fulfilled shall be reduced to such lawful
limit, and, if Agent or Lenders shall have received interest or any other
charges of any kind which might be deemed to be interest in excess of the
Maximum Rate, then such excess shall be applied first to any unpaid fees and
charges hereunder, then to unpaid principal balance owed by Borrower hereunder,
and if the then remaining excess interest is greater than the previously unpaid
principal balance, Agent and Lenders shall promptly refund such excess amount to
Borrower and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.1 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

3.2              Default Rate of Interest

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate of interest then in effect at such time with respect to the
Obligations shall be increased by four percent (4.0%) per annum (subject to the
Maximum Rate) (the “Default Rate”). Interest at the Default Rate shall accrue
from the initial date of such Event of Default until such Event of Default is
waived or ceases to continue, and shall be payable upon demand.

3.3              Increased Costs; Capital Adequacy

(a)                If any Change in Law shall impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Loan (or of maintaining its obligation to make the Loan) or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.

(b)               If any Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Advances made by such Lender to a
level below that which such Lender or such Lender’s holding company, as
applicable, could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company, as applicable, with respect to capital adequacy), then from time to
time Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender’s or such Lender’s holding company, as applicable, for
any such reduction suffered.

40

 



(c)                A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in Sections 3.3(a) and (b), shall be delivered to
Borrower and shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d)               Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 3.3 for any increased
costs or reductions incurred more than 90 days prior to the date such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e)                In the alternative to paying the amounts required pursuant to
this Section 3.3, Borrower shall have the option to prepay the Loan and all
other outstanding Obligations in full and terminate this Agreement, within
ninety (90) days of the date Borrower receives the certificate set forth in
Section 3.3(c), without paying the liquidated damages provided in Section 2.6(a)
of this Agreement.

3.4              Commitment Fee

(a)                Borrower shall pay to Agent, for the benefit of Lenders, a
nonrefundable commitment fee (the “Commitment Fee”) equal to Three Hundred
Thousand and No/100 Dollars ($300,000), which shall be deemed earned on the
Closing Date and payable to Agent, for the benefit of Lenders, at the earlier of
(i) the date of the Initial Advance or (ii) six (6) months after the Closing
Date.

(b)               Notwithstanding the foregoing, in the event that Agent
participates the Loan to a Participant or any Lender assigns any of its rights
and obligations hereunder to a Transferee in accordance with the terms of this
Agreement and such participation or assignment has the effect of resulting in
less than $30,000,000 being committed to Borrower due to a default by such
Participant or Transferee, then a portion of the Commitment Fee shall be
refunded to Borrower in a pro rata amount, taking into account such reduction
and the number of months elapsed in the Revolving Credit Period.

3.5              Unused Line Fee

Commencing on April 1, 2012, and due on the first Business Day of each calendar
month thereafter during (and immediately following the termination of, as
provided herein) the Revolving Credit Period, Borrower agrees to pay to Agent,
for the benefit of Lenders, with respect to the preceding calendar month (or the
portion thereof, if the Revolving Credit Period does not occur on the first day
of a calendar month), (i) if during the second half of the first year of the
Revolving Credit Period, a fee payable in an amount (calculated as of the last
day of the preceding calendar month) equal to one-twelfth (1/12th) of three
quarters of one percent (0.75%) multiplied by the positive difference between
(A) the Facility Cap and (B) the Average Daily Balance of the Loan during such
prior calendar month or (ii) if during the second year of the Revolving Credit
Period, a fee payable in an amount (calculated as of the last day of the
preceding calendar month) equal to one-twelfth (1/12th) of three quarters of one
percent (0.75%) multiplied by the positive difference between (A) the Facility
Cap and (B) the greater of (x) the Average Daily Balance of the Loan during such
prior calendar month and (y) $15,000,000 (after beginning the second year of the
Revolving Credit Period). The Unused Line Fee shall be waived upon the
termination of the Revolving Credit Period.

41

 



3.6              Minimum Yield Maintenance Fee

Commencing October 1, 2012, and due on the first Business Day of each calendar
month thereafter during (and immediately following the termination of, as
provided herein) the Revolving Credit Period, Borrower agrees to pay to Agent,
for the benefit of Lenders, with respect to the preceding calendar month (or the
portion thereof, if the Revolving Credit Period does not occur on the first day
of a calendar month), a fee payable in an amount (calculated as of the last day
of the preceding calendar month) equal to one-twelfth (1/12th) of the product of
(a) a percentage equal to the Calculated Rate multiplied by (b) the positive
difference, if any, between (i) $15,000,000 and (ii) the Average Daily Balance
of the Loan during such prior calendar month. The Minimum Yield Maintenance Fee
shall be waived upon the termination of the Revolving Credit Period.

IV.             CONDITIONS PRECEDENT

4.1              Conditions to Closing

The obligations of Agent and Lenders to consummate the transactions contemplated
herein, are subject to the satisfaction (or waiver), in the Permitted Discretion
of Agent, of each of the following:

(a)                Loan Documents. Agent shall have received all of the Loan
Documents duly executed by all parties thereto.

(b)               UCC-1 Financing Statements. Agent shall have received
confirmation that UCC-1 financing statements naming Agent as secured party and
Borrower as debtor describing all Collateral assigned by Borrower to Agent, for
the benefit of Lenders, pursuant hereto have been filed with the Secretary of
State of the Commonwealth of Massachusetts.

(c)                Borrower’s Documents. Agent shall have received a copy of the
Governing Documents of Borrower and all amendments thereto, certified as to
accuracy and completeness by either an officer of Borrower or by the public
official in whose office the same are recorded or filed, and including in such
certificate, a certification as to the incumbency and signatures of the Persons
executing the Loan Documents on behalf of Borrower.

(d)               Association Documents. Agent shall have received a copy of the
Articles of Incorporation and By-Laws of the Associations and all amendments
thereto for each of the Primary Resorts and Secondary Resorts.

42

 



(e)                Resort Documents. Agent shall have received a copy of each of
the Resort Documents for the Primary and Secondary Resorts and all amendments
thereto, certified as to accuracy and completeness by Borrower or its
Affiliates.

(f)                Closing Certificates. Agent shall have received the executed
closing certificate of Borrower certifying to Agent and Lenders that all
representations and warranties of Borrower in this Agreement are accurate and
complete and that Borrower has complied with all covenants and conditions of
closing set forth in this Agreement.

(g)               Opinion of Counsel. Agent shall have received the written
legal opinion of Borrower’s outside legal counsel in form and substance
satisfactory to Agent, in its and its counsel’s reasonable discretion.

(h)               Solvency Certificate. Agent shall have received a certificate
of the chief financial officer (or, in the absence of a chief financial officer,
the chief executive officer) of Borrower, in his or her capacity as such and not
in his or her individual capacity, in the form attached hereto as Exhibit M (the
“Solvency Certificate”);

(i)                 Good Standing Certificates. Agent shall have received
current good standing certificates issued by the secretaries of the states of
its respective formation and all other states in which it does business,
confirming the current good standing and qualification of Borrower and each
Association of any Primary Resort or Secondary Resort in such states, unless the
failure to have any such certificate would not reasonably be expected to result
in a Material Adverse Change.

(j)                 Insurance. Agent shall have received certificates of
insurance or policies of insurance evidencing that all insurance required by the
Declarations related to Associations for the Primary Resorts and the Secondary
Resorts are in force and will not be canceled without the notice as more
specifically provided in and subject to Section 5.14.

(k)               Authorizing Resolutions. Agent shall have received a copy of
the resolutions of the Board of Directors of Borrower, authorizing the
transactions contemplated hereunder and the execution of the Loan Documents and
all collateral documents on behalf of Borrower by the officer of Borrower who is
signing the Loan Documents.

(l)                 UCC-1 Search Report. Agent shall have received a current
search report from a UCC search company approved by Agent setting forth all
UCC-1 filings, tax liens and judgment liens made against Borrower. Such search
report must indicate that at the time of the filing of the financing statements
(Form UCC-1) in favor of Agent there were on file no financing statements or
liens evidencing a security interest in any Collateral.

(m)             Title Report/Form of Title Insurance. Agent shall have received
a title insurance report or form of title insurance policy for each Primary
Resort and Secondary Resort. The condition of title must be satisfactory to
Agent in all respects.

43

 



(n)               Taxes and Assessments. Agent shall have received evidence that
all taxes and Assessments related to the Primary Resorts and Secondary Resorts
(and related to any other Resort upon the written request of Agent) or for which
Borrower is responsible for collection which are then due and payable, have been
paid, which taxes and Assessments include, without limitation, real property
taxes, and any Assessments related to the Primary Resorts and Secondary Resorts
(and related to any other Resort upon the written request of Agent), except only
for items that Borrower is currently contesting in good faith and that are
described on Schedule 5.6 and for which adequate reserves have been established
in accordance with GAAP, consistently applied.

(o)               Timeshare Approvals. Agent shall have received evidence that
all Timeshare Approvals for the Primary Resorts, Secondary Resorts and/or the
Vacation Club have been issued or obtained, and that they remain in full force
and effect.

(p)               Preclosing Inspections. Agent shall have conducted and
approved due diligence investigations satisfactory to Agent of Borrower, all
proposed Collateral and each Primary Resort and Secondary Resort.

(q)               Compliance. Agent shall have received evidence satisfactory to
Agent that Borrower and the Primary Resorts and Secondary Resorts are in
compliance with all Applicable Law in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.

(r)                 Releases. Agent shall have received releases and
satisfactions from all Persons holding liens, claims or encumbrances against any
of the Collateral.

(s)                Fees; Expenses. Borrower shall have paid all fees and
expenses required to be paid to Agent and Lenders prior to or at Closing
pursuant to this Agreement.

(t)                 Permits and Approvals. Agent shall have received copies of
all applicable material Permits, approvals, consents and licenses for the
Primary and Secondary Resorts and satisfactory evidence that the Primary Resorts
and Secondary Resorts (and any other Resort upon the written request of Agent)
and the intended uses of the Primary Resorts and Secondary Resorts (and any
other Resort upon the written request of Agent) are and will be in compliance
with all Applicable Laws. Such evidence may include letters, licenses, permits,
certificates and other correspondence from the appropriate governmental
authorities, opinions of Borrower’s attorney or other attorneys and opinions or
certifications, as Agent may determine or other confirmation acceptable to
Agent. All such approvals shall continue to be legally valid and shall remain in
full force and effect after issuance and until the Receivables Loan is repaid in
full.

(u)               Lockbox Agreement. Agent shall receive an executed original of
the Lockbox Agreement.

(v)               Servicing Agreements. Agent shall receive an executed original
of the Servicing Agreement and the Back-Up Servicing Agreement.

44

 



(w)             Compliance with Planning, Land Use and Zoning Stipulations.
Borrower shall have furnished Agent with evidence of each Primary Resort’s and
Secondary Resort’s compliance with applicable zoning, planning, land use and
other governmental requirements as Agent may require, including without
limitation, evidence satisfactory to Agent that Borrower or its Affiliates has
complied with all conditions of the zoning, planning, land use and related
approvals, and has received all permits required thereunder.

(x)               Litigation Search. Agent shall receive evidence satisfactory
to Agent that no bankruptcy, foreclosure or other material litigation or
judgments are outstanding against the Primary Resorts, Secondary Resorts or
Borrower, except as disclosed in Borrower’s periodic filings with the Securities
and Exchange Commission.

(y)               Club Trust Agreement. Agent shall have received a fully
executed copy of the Club Trust Agreement and all amendments thereto.

(z)                Other. Agent shall receive such other documents and items as
Agent may request in writing in its Permitted Discretion.

(aa)            No Material Adverse Effect. Except as set forth on Schedule
4.1(aa) attached hereto, there shall not have occurred any Material Adverse
Change or Material Adverse Effect from that which was reflected on the financial
statements dated June 30, 2011, provided to Agent or any liabilities or
obligations of any nature with respect to Borrower which could reasonably be
likely to have a Material Adverse Effect.

(bb)           Financials. Agent shall have received (A) audited, annual
financial statements of Borrower for such prior years as Agent shall reasonably
request in writing and (B) annual financial statements of each Association for
such prior years as Agent shall reasonably request in writing.

4.2              Conditions to Subsequent Advances

The obligations of Lenders to make the initial Advance under the Loan (the
“Initial Advance”) and any subsequent Advances under the Loan after the Closing
Date are subject to the satisfaction (or waiver), in the Permitted Discretion of
Agent, of the following:

(a)                Borrower shall have delivered to Agent, not later than 11:59
a.m. (New York time) on the Business Day prior to the proposed date for such
requested Advance, a Request for Advance in the form of Exhibit H-I hereto (a
“Request for Advance”), or a Request for Excess Availability Advance in the form
of Exhibit H-II hereto (a “Request for Excess Availability Advance”), as
applicable, and a Borrowing Certificate for the Advance with necessary
supporting documentation executed by a Responsible Officer of Borrower, which
shall constitute a representation and warranty by Borrower as of the date of
such Advance that the conditions contained in this Section 4.2, have been
satisfied;

(b)               each of the representations and warranties made by Borrower in
or pursuant to the Loan Documents shall be accurate in all material respects
before and after giving effect to the making of such Advance (except for those
representations and warranties that pertain to an earlier time period or made as
of a specific date), Borrower shall be in compliance with all covenants,
agreements and obligations under the Loan Documents, and no Potential Default or
Event of Default shall have occurred or be continuing or would exist after
giving effect to the requested Advance on such date;

45

 



(c)                immediately after giving effect to the requested Advance, the
aggregate outstanding principal amount of Advances under the Loan shall not
exceed Availability;

(d)               Agent shall have received all fees, charges and expenses
payable to Agent and Lenders on or prior to such date pursuant to the Loan
Documents;

(e)                there shall not have occurred any Material Adverse Change,
and no event shall have occurred or condition exist that could reasonably be
expected to have a Material Adverse Effect;

(f)                at least five (5) Business Days prior to the date of such
proposed Advance, Custodian shall have received the Custodian Deliverables with
respect to each Receivable to be financed pursuant to such Advance, and one (1)
Business Day before the date of such proposed Advance, Custodian shall have
issued and delivered to Agent a Custodian Certificate (without any exceptions
noted thereon unless otherwise waived by Agent or as may relate to a permissible
trailing document) in relation to each such Receivable as provided for in the
Custodial Agreement, all in form and substance acceptable to Agent in its
Permitted Discretion; and

(g)               Prior to the first funding of any Receivables at a Primary
Resort or Secondary Resort, Agent shall have received the written legal opinion
of Borrower’s outside counsel admitted to practice in the respective states
where such Primary Resorts and Secondary Resorts are located covering local
matters in such jurisdiction, each in form and substance satisfactory to Agent
in its reasonable discretion.

(h)               Prior to the first funding of any Receivables at a Primary or
Secondary Resort, (i) Agent shall have received a sample form of each of the
Consumer Documents for each such Primary Resort and Secondary Resort and (ii)
Agent shall have determined, in its Permitted Discretion, that each such
Consumer Document complies in all material respects with all Applicable Laws.
Upon Agent’s approval of such Consumer Documents, such Consumer Documents shall
be added to Exhibit B attached to this Agreement.

(i)                 all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been, as applicable,
delivered, executed, or recorded and shall be in form and substance reasonably
satisfactory to Agent.

V.                REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the Closing Date and as of the date of
each Advance, as applicable, as follows:

5.1              Organization and Authority

46

 



(a)                Borrower. Borrower is a corporation duly formed, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts. Borrower is duly licensed or qualified and in good standing as a
foreign corporation under the laws of each jurisdiction in which the character
or location of the properties owned by it or the business transacted by it
requires such licensing or qualification, except where the failure to be so
licensed or qualified would not reasonably be expected to result in a Material
Adverse Change. Borrower has full power and lawful authority to enter into the
Loan Documents, perform its obligations under the Loan Documents and carry on
its business as it is now being conducted or as proposed to be conducted.

(b)               Associations. Each Association, other than those Associations
that are unincorporated Associations, is a non-profit corporation or cooperative
association duly organized, validly existing and in good standing under the laws
of the state or jurisdiction in which the applicable Resort is located, having
full power and lawful authority to perform its obligations under the applicable
related Declaration and applicable Management Agreement, and carry on its
business as it is now being conducted or as proposed to be conducted.

5.2              Loan Documents

(a)                Transaction is Legal and Enforceable. The execution and
delivery of this Agreement and all other Loan Documents and the performance by
Borrower of its obligations hereunder and thereunder are within the powers,
purposes and authority of Borrower. This Agreement and all other Loan Documents
to which Borrower is a party are valid, legal and binding upon Borrower,
enforceable against Borrower in accordance with their terms, subject to
bankruptcy, insolvency, reorganization, liquidation, dissolution, moratorium and
other similar applicable laws affecting the enforceability of creditors’ rights
generally applicable in the event of bankruptcy, insolvency, reorganization,
liquidation or dissolution, and to general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.

(b)               Due Authorization; No Legal Restrictions. The execution,
delivery and performance by Borrower of the Loan Documents, the consummation of
the transactions contemplated by the Loan Documents and the fulfillment and
compliance with the respective terms, conditions and provisions of the Loan
Documents: (a) have been duly authorized by all requisite corporate action of
Borrower, (b) will not conflict with or result in a breach of, nor constitute a
default (or which would reasonably be expected to, upon the passage of time or
the giving of notice or both, constitute a default) under, any of the terms,
conditions or provisions of any Applicable Law or other applicable rule,
regulation or ordinance or Borrower’s Governing Documents or any indenture,
mortgage, loan or credit agreement, instrument or other document to which
Borrower may be bound or affected, or any judgment or order of any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, where such conflict, breach or default would have a
material adverse effect on Borrower’s ability to perform its obligations under
this Agreement or any other Loan Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of any Receivables (c) will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Borrower under the terms or provisions of any such
agreement or instrument, except liens in favor of Agent and Lenders, and (d) do
not require the consent, approval or authorization of any Governmental Authority
or any other Person which has not been obtained.

47

 



5.3              Title to Collateral

Borrower has good and valid title to all Collateral free and clear of all liens
and other encumbrances of any kind, excepting only liens in favor of Agent or
Permitted Liens. There are no liens or encumbrances against any of the
Collateral consisting of the Pledged Receivables or related Timeshare Documents,
other than liens in favor of Agent or Permitted Liens. Borrower will defend its
title to the Collateral against any claims of all Persons other than Agent.

5.4              Other Agreements

Neither the execution and delivery of the Loan Documents on behalf of Borrower
nor the performance by Borrower of the transactions contemplated hereby (a) will
violate any provision of any Applicable Law, or (b) to the best of Borrower’s
knowledge, will constitute or with the passage of time or giving of notice will
result in the breach of any term or provision or constitute a default under or
result in the acceleration of any obligation under any agreement or other
instrument to which Borrower is a party, or by which Borrower, or any of its
property or assets are bound, the effect of which would reasonably be expected
to result in a Material Adverse Change. Borrower is not in default under or with
respect to any mortgage, lease or agreement to which it is a party or by which
it or any of its properties are bound, the effect of which would reasonably be
expected to result in a Material Adverse Change, and to the best of Borrower’s
knowledge, no event or condition which, after notice or lapse of time or both,
would constitute a default thereunder such that the result thereof would
reasonably be expected to result in a Material Adverse Change, exists. To the
best of Borrower’s knowledge, Borrower has not received any written notice, from
any source, including without limitation, any mortgagee or lessor, with respect
to any claimed default by Borrower with respect to any such mortgage, lease or
agreement, the effect of which would reasonably be expected to result in a
Material Adverse Change.

5.5              Litigation

Except as set forth on Schedule 5.5, there are no suits, actions or proceedings
pending or to the best of Borrower’s knowledge, threatened, against or affecting
any Resort, the Collateral, Borrower, or its properties, at law or in equity
before any court or before any governmental or regulatory authority or agency,
arbitration board or other tribunal, which would reasonably be expected to
result in a Material Adverse Change. Neither Borrower nor any Affiliate of
Borrower has received any written notice from any court, governmental authority
or agency or other tribunal alleging that Borrower, any Affiliate of Borrower or
any Resort has violated in any material respect any Applicable Law, the
Declarations or other agreements or arrangements, in a manner which would
reasonably be expected to result in a Material Adverse Change.

5.6              Tax Returns; Taxes

Borrower (a) has filed all federal, state, foreign (if applicable) and local tax
returns and other reports which are required by law to be filed by Borrower, and
(b) has paid prior to delinquency all taxes, assessments, fees and other
governmental charges, including, without limitation, payroll and other
employment related taxes, in each case that are due and payable, except only for
items that Borrower is currently contesting in good faith and that are described
on Schedule 5.6 and for which adequate reserves have been established in
accordance with GAAP, consistently applied.

48

 



5.7              Financial Statements and Reports

All financial statements and financial information relating to Borrower that
have been or may hereafter be delivered to Agent by Borrower (a) are consistent
with the books of account and records of Borrower, (b) have been prepared in
accordance with GAAP, on a consistent basis throughout the indicated periods,
except that the unaudited financial statements may contain no footnotes or
year-end adjustments, and (c) present fairly in all material respects the
financial condition, assets and liabilities and results of operations of
Borrower at the dates and for the relevant periods indicated in accordance with
GAAP on a basis consistently applied, except that the unaudited financial
statements may contain no footnotes or year-end adjustments. Borrower does not
have any material obligations or liabilities of any kind required to be
disclosed therein that are not disclosed in such financial statements, and since
the date of the most recent financial statements submitted to Agent pursuant to
Section 6.1, there has not occurred any Material Adverse Change or Material
Adverse Effect or, to Borrower’s knowledge, any other event or condition that
could reasonably be expected to be, have or result in a Material Adverse Effect.

5.8              Compliance with Law; Business Practices

Except as set forth on Schedule 5.8, Borrower (a) is in compliance in all
material respects with all laws, statutes, rules, regulations, ordinances and
tariffs of any Governmental Authority applicable to Borrower, Borrower’s assets
and/or its business operations and (b) is not in violation of any order of any
Governmental Authority or other board or tribunal, except, in the case of both
(a) and (b), where noncompliance or violation could not reasonably be expected
to be, have or result in a Material Adverse Effect.

5.9              Pension Plans

Borrower has no obligations with respect to any employee pension benefit plan,
as such term is defined in the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”), with any such plan referred to herein as a “Plan,” except
as described in Schedule 5.9. No “Prohibited Transaction” with respect to the
Borrower within the meaning of Section 406 of ERISA exists or will exist with
respect to any Plan upon the execution and delivery of this Agreement or the
performance by the parties hereto of their respective duties and obligations
hereunder, except a prohibited transaction that qualifies for an exemption under
ERISA.

 

Borrower is not subject to or bound to make contributions to: (a) any pension
plan subject to Title IV of ERISA or (b) any “multi-employer plan” as such term
is defined in Section 4001(a)(3) of ERISA. Neither Borrower nor any ERISA
Affiliates have incurred withdrawal liability (and are not subject to contingent
withdrawal liability) under Section 4201 or 4204 of ERISA. The term “ERISA
Affiliates” means any trade or business (whether or not incorporated) that is
treated as a single employer together with Borrower under Section 414 of the
Internal Revenue Code of 1986, as amended.

5.10          Current Compliance

49

 



Borrower is currently in compliance with all of the terms and conditions of this
Agreement and all other Loan Documents and no Potential Default or Event of
Default currently exists.

5.11          Solvency

Borrower is solvent as of the Closing Date, and, after giving effect to the
transactions contemplated on the date of the initial Advance, or any subsequent
Advance, will be solvent. No transfer of property is being made by Borrower and
no obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower.

5.12          Disclosure

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Agent and Lenders and prepared by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower in any Loan Document, contains any
untrue statement of material fact or omits to state any fact necessary to make
the factual statements therein taken as a whole not materially misleading in
light of the circumstances under which it was furnished. There is no fact known
to Borrower which has not been disclosed to Agent in writing that could
reasonably be expected to be, have or result in a Material Adverse Effect.

5.13          Existing Indebtedness

Schedule 5.13 sets forth the outstanding principal balance of all indebtedness
for borrowed money, repurchase obligations with respect to sold Receivables and
other liabilities of Borrower (other than accounts payable, accrued liabilities,
deferred income taxes and deferred income in the ordinary course) as of June 30,
2011. Such indebtedness, obligations and liabilities are referred to
collectively as “Closing Date Indebtedness”. Borrower is not in default, in any
material respect, with respect to any of the Closing Date Indebtedness as of the
Closing Date. From June 30, 2011 through and including the Closing Date,
Borrower has not entered into any agreement relating to any additional
indebtedness for borrowed money, repurchase obligations with respect to sold
Receivables and other liabilities of Borrower (other than accounts payable,
accrued liabilities, deferred income taxes and deferred income in the ordinary
course) other than those as set forth on Schedule 5.13.

5.14          Insurance

All the insurance required by the Declarations related to Associations, other
than those related to FBS Resorts, managed by the Vacation Club Manager, the
Loan Documents and this Agreement to be obtained has been obtained, is presently
in full force and effect and all premiums thereon have been fully paid when due
to date. Each of Borrower’s certificates evidencing, as applicable, property or
liability insurance and in respect to which Agent, for the benefit of Lenders,
has been indicated as a loss payee, additional insured or certificate holder, as
applicable, shall provide that the related policy may not be canceled or
materially changed except upon (i) providing ten (10) days’ prior written
notice, with respect to property insurance coverage, and (ii) endeavoring to
provide ten (10) days’ prior written notice, with respect to liability insurance
coverage, of intention of non-renewal, cancellation or material change to Agent
and that no act or thing done by Borrower shall invalidate any policy as against
Agent or any Lender; provided, however, that Borrower agrees to use commercially
reasonable efforts to require the applicable insurer to provide thirty (30)
days’ prior written notice of cancellation. Agent has been named as an
additional insured, certificate holder or loss payee on such certificates, as
applicable.

50

 



5.15          Names, Addresses and States of Formation

During the past five (5) years, Borrower has not been known by any names and has
not been located at any addresses, other than those set forth on Schedule 5.15.
The portions of the Collateral which are tangible property and have not been
delivered to Agent and the books and records pertaining thereto will at all
times be located at the address for Borrower set forth on Schedule 5.15; or such
other location determined by Borrower after prior notice to Agent and delivery
to Agent of any items requested in writing by Agent to maintain perfection and
priority of Agent’s and Lenders’ security interests and access to such books and
records. Schedule 5.15 identifies the chief executive office, principal place of
business and state of formation of Borrower.

5.16          Non-Subordination

The Obligations are not subordinated in any way to any other obligations of
Borrower or to the rights of any other Person.

5.17          Ratings

Each of the Primary and Secondary Resorts specified on Schedule 5.17 attached
hereto have the ratings, as of the Closing Date, at least equal to the ratings
specified therein.

5.18          Pledged Receivables

With respect to each Pledged Receivable, Borrower warrants and represents to
Agent and Lenders as of the applicable Transfer Date that:

(i)                 each of the Pledged Receivables listed in the Borrowing
Certificate delivered by Borrower to Agent as of the date of an applicable
Advance constitutes an Eligible Receivable;

(ii)               in determining which Receivables are “Eligible Receivables,”
Lender may rely upon all statements or representations made by Borrower in this
Agreement or the other Loan Documents;

(iii)             such Receivables are genuine; are in all respects what they
purport to be; and such Receivable has only one original counterpart and no
other party other than Custodian is in actual or constructive possession of the
related Custodian Deliverables (other than with respect to permissible trailing
documents); and

51

 



(iv)             such Receivables represent undisputed, bona fide transactions
created by purchase money financing by an originator to its borrower customer in
the ordinary course of such originator’s business and completed in accordance
with the terms and provisions contained in any documents related thereto.

5.19          Legal Investments; Use of Proceeds

Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.

5.20          Licensing, Permits, Etc.

Borrower and its Affiliates possess and will at all times continue to possess,
all requisite franchises, certificates of convenience and necessity, operating
rights, approvals, licenses, permits, consents, authorizations, exemptions, and
orders as are reasonably necessary or appropriate to carry on its business
operations as it is now being conducted, including the operation and management
of each Resort and the sale of Vacation Ownership Interests without any known
conflict with the rights of others and, with respect to Borrower and the
Collateral, in each case subject to no mortgage, pledge, Lien, lease,
encumbrance, charge, security interest, title retention agreement, or option
other than the Permitted Liens, except where the failure to possess said
licenses or permits would not reasonably be expected to result in a Material
Adverse Change. Borrower is in compliance in all material respects with all
applicable Permits, except where the failure to so comply would not reasonably
be expected to result in a Material Adverse Change. All such franchises,
certificates of convenience and necessity, operating rights, approvals,
licenses, permits, consents, authorizations, exemptions, and orders are
presently in full force and effect, and there is no action currently pending or,
to the knowledge of Borrower, threatened effort to revoke or modify any of them.

5.21          Anti-Terrorism; OFAC

(a)                Neither Borrower nor any Person controlling or controlled by
Borrower, nor, to Borrower’s knowledge, any Person for whom Borrower is acting
as agent or nominee in connection with this transaction (“Transaction
Persons”)(1) is a Person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(2) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such Person in any manner
violative of Section 2 of such executive order, or (3) is a Person on the list
of Specially Designated Nationals and Blocked Persons or is in violation of the
limitations or prohibitions under any other OFAC regulation or executive order.

52

 



(b)               No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(c)                Borrower acknowledges by executing this Agreement that Lender
has notified Borrower that, pursuant to the requirements of the Patriot Act,
Lender is required to obtain, verify and record such information as may be
necessary to identify Borrower (including, without limitation) the name and
address of Borrower) in accordance with the Patriot Act.

5.22          Compliance

Borrower and each Resort are in compliance with and will comply with all
Applicable Laws in a manner that Borrower’s failure to so comply would not be
reasonably expected to result in a Material Adverse Change.

5.23          Declarations

Except in connection with La Cabana Resort, each Unit and all equipment,
furnishings and appliances intended for use in connection therewith have been
and will continue to be duly submitted to the provisions of the applicable
Declaration, which has been recorded in the real property records of the
jurisdiction in which the applicable Resort is located. The applicable
Declarations will not be cancelled or materially amended in a manner that would
reasonably be expected to result in a Material Adverse Change.

5.24          Zoning Laws, Building Codes, Etc.

Each Resort, all the buildings and other improvements in which the Unit is
situated and all amenities for such Unit have been or will be completed in
compliance with all applicable zoning codes, building codes, health codes, fire
and safety codes except as set forth on Schedule 5.24, and other Applicable
Laws, in a manner that Borrower’s failure to so comply would not be reasonably
expected to result in a Material Adverse Change. All material inspections,
licenses, permits required to be made or issued in respect of such buildings and
amenities have been or will be made or issued by the appropriate authorities.
The use and occupancy of such buildings for their intended purposes are and will
be lawful under all Applicable Laws. Final certificates of occupancy or the
applicable jurisdictional equivalent have been or will be issued and are or will
be in effect for each Unit. To Borrower’s knowledge, the timeshare use and
occupancy of any Unit do not and will not violate or constitute a non-conforming
use under any private covenant or restriction or any zoning, use or similar law,
ordinance or regulation affecting the use or occupancy of the applicable Resort.

5.25          Property Taxes and Fees

All real property taxes, condominium and similar maintenance fees, rents,
assessments and like charges affecting any Unit related to any Pledged
Receivable have been fully paid to date, to the extent such items are due and
payable.

53

 



5.26          No Defaults

No default or condition which, with the giving of notice or passage of time, or
both, would constitute a default, exists with respect to any mortgage, deed of
trust or other encumbrance against the Resort in which any Unit related to a
Pledged Receivable is located.

5.27          Timeshare Approvals

Each Resort has been approved by the applicable Division as a timeshare project
and has been established and dedicated as a timeshare project in full compliance
with all Applicable Laws, including without limitation, the applicable timeshare
act in a manner that Borrower’s failure to so comply would not be reasonably
expected to result in a Material Adverse Change. Borrower or its Affiliates
have, or in the case of FBS Resorts have received evidence of, all
registrations, approvals, licenses and Permits required under all Applicable
Laws for each Resort to be operated as a timeshare project, for the sale of
Vacation Ownership Interests in such Resort, for the making of Receivables
related to such Resort, and for the ownership, operation and management of such
Resort in a manner that Borrower’s or any of its Affiliates’ failure or a FBS
Developer’s failure, as applicable, to have such registrations, approvals,
licenses or Permits would not be reasonably expected to result in a Material
Adverse Change.

5.28          Sale of Vacation Ownership Interests

The Vacation Club and the Vacation Ownership Interests which collateralize the
Pledged Receivables are, as of the Closing Date, registered or exempt from
registration under Applicable Laws in the respective states in which each are
marketed and/or sold, including those states listed on Schedule 5.28, as
applicable. The Vacation Club and the Vacation Ownership Interests which
collateralize the Pledged Receivables will be, after the Closing Date,
registered or exempt from registration under Applicable Laws in the respective
states in which each are marketed and/or sold, as applicable. All sales have
been and will be made in compliance with all Applicable Laws and utilizing then
current and approved public reports in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.
The marketing, sale, offering for sale, rental, solicitation of purchasers and
financing of Vacation Ownership Interests related to the Resorts: (a) will not
constitute the sale, or the offering for sale, of securities subject to the
registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law applicable to such sale or offer for sale;
(b) will not violate Applicable Laws or any applicable land sales or consumer
protection law, statute or regulation in a manner that would reasonably be
expected to result in a Material Adverse Change; and (c) will not violate any
applicable consumer credit or usury statute in a manner that would reasonably be
expected to result in a Material Adverse Change.

5.29          Brokers

All marketing and sales activities have been and will be performed by employees
or independent contractors of Borrower or its Affiliates, all of whom are and
will be properly licensed or exempt from licensing in accordance with Applicable
Laws. Borrower or its Affiliates will retain a duly licensed broker of record
for each Resort as may be required by Applicable Law in the state in which each
Resort is located.

54

 



5.30          Resort Documents

Borrower has furnished Agent with true and correct copies of the Resort
Documents listed on Schedule 5.30 hereto, which constitute all of the material
Resort Documents applicable to each Primary Resort and Secondary Resort and the
form and content of which have been approved by all applicable governmental
authorities, to the extent required. Each Resort Document complies in all
material respects with all Applicable Law and there exists no outstanding
violations or breaches of any such Resort Documents, including, without
limitation, the Club Trust Agreement.

5.31          Assessments

Each Owner of a Vacation Ownership Interest (and Borrower or its Affiliates, or
the applicable FBS Developer, with respect to unsold timeshare interests in a
Resort) automatically will be a member of the applicable Association for such
Resort, which Association has authority to levy annual Assessments to cover the
costs of maintaining and operating such Resort. Any lien for unpaid Assessments
will at all times be subordinate to the lien of each Mortgage assigned to Agent,
for the benefit of Lenders. Each Owner’s membership in such Association is
immediately conveyed to the Club Trustee under the applicable Timeshare
Agreement and the Club Trustee will thereafter remain a member of such
Association and be entitled to vote on the affairs thereof, subject only to
retaining ownership of the Vacation Ownership Interest. To Borrower’s knowledge,
each Association is and will continue to be solvent. To Borrower’s knowledge,
levied Assessments are and will be adequate to cover the current costs of
maintaining and operating the applicable Primary Resort or Secondary Resort and
to establish and maintain a reasonable reserve for capital improvements except
as disclosed on Schedule 5.31. To Borrower’s knowledge, there are no reasonably
foreseeable circumstances which could give rise to a material increase in such
costs, except for additions of subsequent phases of a Primary Resort or
Secondary Resort that will not materially increase Assessments except as
disclosed on Schedule 5.31.

5.32          Club Trust Agreement

Borrower has delivered or caused to be delivered to Agent a true and complete
copy of the fully executed Club Trust Agreement and all amendments thereto.
Borrower shall use its best efforts to ensure that the Club Trust Agreement will
not be amended, modified or supplemented unless any such amendment, modification
or supplement is permitted in accordance with the terms of the Club Trust
Agreement and Applicable Law, and a copy has been delivered to Agent. To the
best of Borrower’s knowledge, there are no existing outstanding violations or
breaches of the Club Trust Agreement.

5.33          Survival

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.

55

 



VI.             AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees that, until full performance and
satisfaction, and indefeasible payment in full in cash, of all the Obligations
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending) and until termination of this Agreement:

6.1              Financial Statements, Reports and Other Information

(a)                Financial Reports. Borrower shall furnish to Agent:

(i)                 as soon as available and in any event within ninety-one (91)
calendar days after the end of each fiscal year of Borrower, audited annual
financial statements of Borrower on a consolidated basis, including the notes
thereto, consisting of a balance sheet at the end of such completed fiscal year
and the related statements of income, cash flows and owners’ equity (including
retained earnings, such statement may be included in a note to the financial
statements as allowed by GAAP), for such completed fiscal year, which financial
statements shall be prepared by an independent certified public accounting firm
of recognized standing;

(ii)               as soon as available and in any event within one hundred
eighty (180) calendar days after the end of each fiscal year of each Association
related to a Primary Resort and Secondary Resort, annual audited financial
statements of such Association, including the notes thereto, consisting of (as
applicable under GAAP) a balance sheet at the end of such completed fiscal year
and the related statements of revenues, expenses and changes in fund balance for
such completed fiscal year, which financial statements shall be prepared and
certified without qualification by an independent certified public accounting
firm of recognized standing;

(iii)             as soon as available and in any event within one hundred
eighty (180) calendar days after the end of each fiscal year of the Vacation
Club, annual audited financial statements of the Vacation Club on a consolidated
basis, including the notes thereto, consisting of a balance sheet at the end of
such completed fiscal year and the related statements of income, retained
earnings, cash flows and owners’ equity for such completed fiscal year, which
financial statements shall be prepared and certified without qualification by an
independent certified public accounting firm of recognized standing; and

(iv)             as soon as available and in any event within forty-five (45)
calendar days after the end of each fiscal quarter of Borrower, unaudited,
quarterly financial statements of Borrower on a consolidated and consolidating
basis, including the notes thereto, consisting of a balance sheet at the end of
such completed fiscal quarter and the related statements of income, cash flows
and owners’ equity (including retained earnings, such statement may be included
in a note to the financial statements as allowed by GAAP) for such completed
fiscal quarter.

56

 



All such financial statements described above shall be prepared in accordance
with GAAP consistently applied with prior periods (subject, as to interim
statements, to lack of footnotes and year-end adjustments). Agent acknowledges
that the independent certified public accounting firms auditing the statements
referred to in (i), (ii) and (iii) above as of the Closing Date are deemed
acceptable to Agent. Further, Agent acknowledges that Borrower’s timely filings
with the SEC constitutes prompt delivery to Agent of such items. With each
annual and quarterly financial statement of Borrower, Borrower shall also
deliver a compliance certificate of an officer of Borrower, in the form
satisfactory to Agent, stating that (A) such person has reviewed the relevant
terms of the Loan Documents and the condition of Borrower and (B) no Event of
Default has occurred or is continuing, or, if any of the foregoing has occurred
or is continuing, specifying the nature and status and period of existence
thereof and the steps taken or proposed to be taken with respect thereto. Such
certificate shall be accompanied by the calculations necessary to show
compliance with the financial covenants in substantially the form set forth on
Exhibit J.

(b)               Other Materials. Borrower shall furnish to Agent within ten
(10) calendar days of Borrower’s receipt of Agent’s written request:

(i)                 any reports, returns, information, notices and other
materials that Borrower shall send to its stockholders,

(ii)               such additional information, documents, statements, reports
and other materials as Lender may request in writing in its reasonable
discretion from time to time; and

(iii)             all federal, state, foreign (if applicable) and local tax
returns and other reports which are required by law to be filed by Borrower with
any Governmental Authority, excluding payroll taxes.

(c)                SEC Filings.

(i)                 Within two (2) Business Days of its filing with the SEC,
Borrower shall deliver to Agent the following: (i) a copy of Borrower’s most
current 10Q filing certified by the chief financial officer of Borrower to
fairly present the financial condition of Borrower on a fully consolidated basis
as at the end of such fiscal quarter and the results of the operations of
Borrower on a fully consolidated basis for the period ending on such date; and
(ii) copies of any and all other financial reports and corrections thereto and
to the applicable 10Q filings required of Borrower under federal laws and
regulations.

(ii)               Within two (2) Business Days of its filing with the SEC,
Borrower shall deliver to Agent the following: (i) a copy of Borrower’s most
current 10K filing (and any 8K filing with any material financial condition
disclosures thereafter) certified by the chief financial officer of Borrower to
fairly present the financial condition of Borrower on a fully consolidated basis
at the end of such fiscal year and the results of the operations of such entity
on a fully consolidated basis at the end of such fiscal year and the results of
the operations of Borrower on a fully consolidated basis for the period ending
on such date; and (ii) copies of any and all other financial reports and
corrections thereto and to the applicable 10K filings (or 8K filings, if any)
required of Borrower under federal laws and regulations.

57

 



(d)               Notices. Borrower shall give Agent prompt written notice (and
in any event within five (5) Business Days) of Borrower’s knowledge of (a) the
occurrence of any Potential Default or Event of Default hereunder, (b) any event
which would be reasonably expected to result in a Material Adverse Change, (c)
any material loss or damage to any Primary Resort or Secondary Resort, (d) any
material violation by Borrower of any Applicable Law, or (e) any breach of any
material agreement adversely affecting any Primary Resort or Secondary Resort.
Such notice shall include a detailed description of the applicable event,
proceeding or loss and the actions Borrower or its Affiliates are taking or
proposes to take with respect thereto.

(e)                Obligors. Borrower shall deliver to Agent, within ten (10)
calendar days of Agent’s written request therefor, a report setting forth the
name, phone number, and address of each Obligor. Other than during the
continuance of an Event of Default, Agent agrees that it will not contact any
Obligor; provided, that Borrower agrees that, during the continuance of any
Event of Default, Agent may contact any Obligor.

(f)                Monthly Reports. Borrower, at its sole cost and expense,
shall, not later than the tenth (10th) day of each month, furnish to Agent or
cause the Servicer to furnish to Agent by electronic delivery a report in the
form attached hereto as Exhibit K (which shall not contain any confidential
personal information relating to any Obligor) prepared by Borrower or the
Servicer, with respect to the Pledged Receivables.

(g)               Borrower shall deliver to Agent copies of any amendments to
(i) the Bluegreen Vacation Club Multi-Site Public Offering Statement, (ii) the
Vacation Club Management Agreement or (iii) Club Trust Agreement not less than
ten (10) Business Days after Borrower’s receipt of notice that any such
amendment has been approved by the applicable Governmental Authority.

(h)               Any other information, summaries or reports requested in
writing by Agent in its reasonable discretion.

6.2              Payment of Obligations

Borrower shall make full and timely indefeasible payment in cash of the
principal of and interest on the Loan and all other Obligations when due and
payable (other than indemnity obligations under the Loan Documents that are not
then due and payable or for which any events or claims that would give rise
thereto are not then pending).

6.3              Maintenance of Property

Borrower or its Affiliates shall maintain or cause the Vacation Club Managed
Associations to maintain all properties and assets material to their business,
the on-site amenities, the Units and the Resorts in good condition and make all
necessary renewals, repairs, replacements, additions, betterments, and
improvements thereto. So long as Borrower or its Affiliates are in control of
the Associations, Borrower or its Affiliates shall maintain or cause each
Vacation Club Managed Association to maintain a reasonable reserve to assure
compliance with the terms of the foregoing sentence.

58

 



6.4              Compliance with Legal and Other Obligations of Borrower

Borrower shall (a) comply with all Applicable Laws and tariffs of all
Governmental Authorities applicable to it or its business, assets or operations,
(b) pay all taxes (including any real estate taxes), assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind when due and payable, except liabilities being
contested in good faith and against which adequate reserves have been
established in accordance with GAAP consistently applied, (c) perform in
accordance with its terms each contract, agreement or other arrangement to which
it is a party or by which it or any of the Collateral is bound, (d) properly
file all reports required to be filed with any Governmental Authority and (e)
comply with all other rules and regulations of the New York Stock Exchange,
except under clauses (a), (b), (c), (d) and/or (e) where the failure to comply,
pay, file or perform would not reasonably be expected to be, have or result in a
Material Adverse Effect.

6.5              Existence and Rights

Borrower shall do or cause to be done all things necessary to preserve and keep
in full force and effect its respective existence, rights, privileges,
qualifications, permits, licenses, franchises, and other rights material to its
business, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

6.6              Compliance with Legal and Other Obligations Regarding Resorts
and Club Trust Agreement

Except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect Borrower or its Affiliates shall (a) comply with all
Applicable Law applicable to Borrower, the applicable Resorts and the Vacation
Club, (b) keep and perform all of their obligations under all agreements
relating to the ownership, management or operation of the related Resorts, (c)
keep and perform all of their obligations under the Declarations, (d) keep and
perform their obligations under their applicable Governing Documents, (e) obtain
and maintain all licenses, registrations, approvals and other authority as may
be necessary to enable them to own and operate their business and perform all
other obligations, (f) not permit the Resorts managed by the Vacation Club
Manager to be used in a manner to violate any covenant, restriction or any
zoning use or similar law, and (g) comply with all obligations owed to Obligors.

Except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect Borrower or its Affiliates shall take commercially
reasonable steps to cause the Vacation Club Managed Associations to (a) comply
with all Applicable Law applicable to such Associations, (b) keep and perform
all of their obligations under all agreements relating to the management or
operation of the related Resorts, (c) keep and perform, all of their obligations
under the Declarations, (d) perform their obligations under their applicable
Governing Documents, (e) obtain and maintain all licenses, registrations,
approvals and other authority as may be necessary to enable them to own and
operate their business and perform all other obligations, and (f) comply with
all obligations owed to Obligors.

59

 



6.7              Regulatory Approvals

Borrower or its Affiliates shall maintain in full force and effect all Timeshare
Approvals and all other regulatory approvals, permits and consents for operation
and use of the Resorts and the Vacation Club, sales of Vacation Ownership
Interests in the Resorts and the Vacation Club and the making of Receivables,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect; provided, however, that in connection with the FBS
Resorts, Borrower or its Affiliates shall use commercially reasonable efforts to
cause the related FBS Developer to maintain in full force and effect such
approvals. Borrower shall make or pay, or cause to be made or paid, all
registrations, declarations or fees with the Divisions and any other government
or agency or department thereof, in all applicable jurisdictions, required in
connection with the Resorts and the Vacation Club and the occupancy, use and
operation thereof, the incorporation of the Units into the Resorts, and the
sale, advertising, marketing and offering for sale of Vacation Ownership
Interests, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect provided, however, that in connection with
the FBS Resorts, Borrower shall use commercially reasonable efforts to cause the
related FBS Developer to make such payments.

6.8              Insurance

Borrower shall maintain insurance coverage in amount and scope no less than as
described in Schedule 6.8.

6.9              Management of Borrower

Borrower shall cause its business to be continuously managed by professional and
qualified management and staff.

6.10          Loan Files

Borrower shall maintain, in trust for the benefit of Agent and Lenders,
continuous possession of the originals (as applicable) of all documents
comprising the Timeshare Documents for each Pledged Receivable, which have not
been delivered to Agent (or to a custodian for Agent and Lenders) and shall
deliver to Agent (or to a custodian for Agent and Lenders) a copy of any
documents constituting Timeshare Documents as Agent may request in writing.

6.11          Management Agreements

Borrower or its Affiliates shall keep (or shall cause the Associations to keep)
Management Agreements with those managers in place as of the Closing Date, or
such other property managers reasonably acceptable to Agent, for each of the
Primary Resorts and Secondary Resorts in full force and effect and shall perform
their obligations thereunder.

60

 



6.12          Use of Proceeds

Advances will be used by Borrower solely to pay fees, costs and expenses payable
under the Loan Documents, and for other proper working capital and other
business purposes of Borrower as determined by Borrower in its reasonable
discretion.

6.13          Lockbox Agreement

Borrower shall keep the Lockbox Agreement (or a substitute Lockbox Agreement
with a lockbox agent acceptable to Agent) in full force and effect and shall
perform its obligations thereunder, all in accordance with the terms and
conditions set forth in the Lockbox Agreement.

6.14          Backup Servicing Agreement

Borrower shall keep the Backup Servicing Agreement (or a substitute Backup
Servicing Agreement with a lockbox agent acceptable to Agent) in full force and
effect and shall perform its obligations thereunder, all in accordance with the
terms and conditions set forth in the Backup Servicing Agreement.

6.15          Resort Documents.

Borrower and its Affiliates shall comply with all of their obligations under the
applicable Resort Documents. Borrower and its Affiliates shall not amend,
modify, waive or terminate any of the Resort Documents, or enter into or permit
the Associations to enter into any new Resort Documents which would in any way
materially and adversely alter the Resorts, the rights of Obligors, the rights
of any lender foreclosing on a Vacation Ownership Interest or any priority of
past due assessment claims over the lien of any mortgage, as applicable.

6.16          Assessments

Borrower or its Affiliates (i) shall use its commercially reasonable efforts to
cause each Association to (A) discharge its obligations under the applicable
Resort Documents and (B) maintain a reasonable reserve for capital improvements
to the applicable Resort; and (ii) so long as Borrower or its Affiliates
controls the Association, shall pay to such Association any amounts as and when
required of Borrower or its Affiliates under the Resort Documents.

6.17          True Books

Borrower shall (a) keep true, complete and accurate (in accordance with GAAP,
except for the omission of footnotes and year-end adjustments in interim
financial statements) books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its dealings and transactions in all material respects; and (b)
set up and maintain on its books such reserves as may be required by GAAP with
respect to doubtful accounts and all taxes, assessments, charges, levies and
claims and with respect to its business operations.

6.18          Inspection; Periodic Audits; Quarterly Review

61

 



Subject to Applicable Law and Governing Documents, including, without
limitation, applicable Declarations, Borrower or its Affiliates shall permit and
cause the Associations to permit employees or agents of Agent and Lenders, from
time to time, as required by Agent or any Lender, to (a) inspect the Resorts,
the unoccupied Units and Borrower’s other properties; provided, however, absent
an Event of Default, Borrower’s obligations to reimburse Agent for costs and
expenses for such inspections shall be limited to once per calendar year, and
(b) examine or audit Borrower’s and the Associations books, accounts and records
and to make copies and memoranda thereof; provided, however, absent an Event of
Default, Borrower’s obligations to reimburse Agent for costs and expenses for
such examinations and audits shall be limited to twice per calendar year.
Subject to the qualifications set forth above, each inspection, examination and
audit, shall be at the expense of Borrower, including without limitation,
reasonable costs of travel, lodging and meals. Lender or Agent, as applicable,
shall bear the expense of any such inspection, examination or audit which is
performed more than as set forth in clause (a) or (b) above, as applicable in
the absence of the occurrence of an Event of Default.

6.19          Further Assurances

Borrower shall, at its sole cost, take such actions and provide Agent from time
to time with such agreements, financing statements and additional instruments,
documents or information as Agent may in its reasonable discretion deem
necessary or advisable to perfect, protect, maintain or enforce the security
interests in the Collateral, to permit Agent to protect or enforce its interest
in the Collateral, or to carry out the terms of the Loan Documents. Borrower
hereby authorizes and appoints Agent and any officer of Agent as its
attorney-in-fact, with full power of substitution, to take such actions as Agent
may deem reasonably advisable to protect its interests in the Collateral and its
rights hereunder, to file at Borrower’s expense financing statements, and
amendments thereto, in those public offices deemed necessary or appropriate by
Agent to establish, maintain and protect a continuously perfected security
interest in the Collateral, and to execute on Borrower’s behalf such other
documents and notices as Agent or any Lender may deem reasonably advisable to
protect the Collateral and its interests therein and its rights hereunder. Such
power being coupled with an interest is irrevocable.

6.20          Other Liens

If Liens other than Permitted Liens exist in relation to any Collateral,
Borrower immediately shall take all actions, and execute and deliver all
documents and instruments necessary to promptly release and terminate such
Liens. Within two (2) Business Days of discovery of any Lien other than a
Permitted Lien, Borrower shall notify Agent.

6.21          Inventory Controls

Borrower shall, or shall cause its Affiliates, to maintain a “One-to-One Owner
Beneficiary to Accommodation Ratio” (as defined in the Club Trust Agreement) at
all times.

6.22          Timeshare Collateral Documents

62

 



Borrower agrees and covenants that it shall:

(a)                Cause each Receivable and Timeshare Mortgage to have only one
original counterpart;

(b)               Deliver to Custodian (or Agent) the original Timeshare
Documents, or copies thereof as set forth in the definition of “Custodian
Deliverables”;

(c)                Deliver to Custodian (or Agent) such assignment documents
required by this Agreement in connection with Agent’s ability to transfer
ownership of the Timeshare Documents to Agent and/or Lenders or their assigns,
and all collateral securing the Pledged Receivables after and during the
occurrence of an Event of Default; and

(d)               maintain and implement administrative and operating procedures
(including without limitation an ability to recreate records evidencing the
Pledged Receivables in the event of the destruction or loss of the originals
thereof) and keep and maintain, all documents, books, records and other
information reasonably necessary or advisable for the collection of all Pledged
Receivables (including without limitation records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Pledged Receivable).

6.23          Servicing

Borrower shall cause Servicer, so long as Borrower or an Affiliate of Borrower
is Servicer, to promptly provide Agent with true and complete copies of all
notices sent or received by Servicer as received or sent under the notice
provisions of the Servicing Agreement. Borrower shall cause Servicer to service
all Pledged Receivables in accordance with the terms of the Servicing Agreement.
Borrower shall comply with all provisions, terms and conditions set forth in the
Servicing Agreement and Borrower shall not terminate the Servicing Agreement
without Agent’s prior written consent.

6.24          Collections

Borrower will undertake or cause the Servicer to undertake the diligent and
timely collection of amounts delinquent under each Pledged Receivable which
constitutes part of the Collateral and will bear the entire expense of such
collection. Lender shall have no obligation to undertake any action to collect
under any Pledged Receivable.

6.25          Portfolio Requirements

(a)                Borrower shall at all times during the Revolving Credit
Period and at all times thereafter when the outstanding principal balance of the
Loan exceeds the sum of (i) for Eligible A Receivables, seventy percent (70%) of
the Receivable Balance for each such Pledged Receivable constituting an Eligible
A Receivable and (ii) for Eligible B Receivables, thirty-five percent (35%) of
the Receivable Balance for each such Pledged Receivable constituting an Eligible
B Receivable (the “Portfolio LTV Threshold”), cause the Financed Pool of
Eligible Receivables to be in full compliance with the following requirements:

63

 



(i)                 the Weighted Average FICO Score of the Financed Pool of
Eligible Receivables consisting of Eligible A Receivables which have a FICO
Score shall be equal to or greater than seven hundred (700);

(ii)               no more than twenty-five percent (25%) (as determined on the
basis of the aggregate Receivable Balances of such Receivables) of the Financed
Pool of Eligible Receivables consisting of Eligible A Receivables shall be owing
by Obligors with a FICO Score that is less than six hundred fifty (650);

(iii)             the Average Receivable Balance of the Financed Pool of
Eligible Receivables shall be equal to or less than Thirteen Thousand and No/100
Dollars ($13,000);

(iv)             the Weighted Average Receivable Rate of the Financed Pool of
Eligible Receivables shall be equal to or greater than fifteen percent (15%) per
annum;

(v)               no more than ten percent (10%) (as determined on the basis of
the aggregate Receivable Balances of such Receivables) of the Financed Pool of
Eligible Receivables shall have an unpaid principal balance of greater than
Thirty Thousand and No/Dollars ($30,000);

(vi)             no more than twenty-five percent (25%) (as determined on the
basis of the aggregate Receivable Balances of such Receivables) of the Financed
Pool of Eligible Receivables shall relate to Vacation Ownership Interests at any
one particular Primary Resort;

(vii)           no more than fifteen percent (15%) (as determined on the basis
of the aggregate Receivable Balances of such Receivables) of the Financed Pool
of Eligible Receivables shall relate to Vacation Ownership Interests at any one
particular Secondary Resort; and

(viii)         no more than ten percent (10%) (as determined on the basis of the
aggregate Receivable Balances of such Receivables) of the Financed Pool of
Eligible Receivables shall relate to Vacation Ownership Interests at any one
particular Resort except as set forth above in (vi) and (vii) for Primary
Resorts and Secondary Resorts.

(b)               Borrower shall at all times after the Revolving Credit Period
during which the outstanding principal balance of the Loan is less than the
Portfolio LTV Threshold cause the Weighted Average FICO Score of the Financed
Pool of Eligible Receivables consisting of Eligible A Receivables which have a
FICO Score to be equal to or greater than six hundred fifty (650).

(c)                Borrower shall at all times after the six (6) month
anniversary of the Closing Date ensure that no more than thirty percent (30%) of
the unpaid principal balance of the Loan shall be composed of Advances secured
by Eligible B Receivables.

6.26          Cooperation Regarding Requested Restructure of Loan Facility

64

 



Borrower and Agent shall cooperate with each other (and Agent shall cause the
other Lenders to cooperate) upon Agent’s written request to re-structure the
Loan and the Loan Documents to establish a bankruptcy-remote structure
hereunder. Such cooperation may include, without limitation, (a) Borrower
forming a single purpose subsidiary acceptable to Agent in its Permitted
Discretion (an “SPE”), (b) Borrower entering into a purchase and sale agreement
and a remarketing agreement, or such other documentation as requested by Agent
in its Permitted Discretion, by which Borrower assigns, sells or otherwise
contributes its rights in the Collateral to such SPE, all on terms reasonably
acceptable to Borrower, and (c) Borrower and SPE entering into one or more
amendments to this Agreement and the other Loan Documents to effectuate such
transactions contemplated in this Section 6.26. Notwithstanding the foregoing or
anything set forth in this Agreement to the contrary, (a) Borrower and Agent
shall share equally in any costs or expenses incurred by Borrower, Agent and
Lenders or otherwise in connection with Agent’s exercise of its rights under
this Section 6.26, and (b) any re-structure of the Loan to effectuate the
transactions contemplated by this Section 6.26 shall not be on any less
favorable terms to Borrower than the terms of the Loan existing immediately
preceding any such re-structure.

6.27          Consumer Documents

Borrower represents to and agrees with Agent and Lenders that the Consumer
Documents, in substantially the forms attached hereto as Exhibit B, are the only
documents which are used as of the Closing Date to document the credit sale of
Vacation Ownership Interests in respect of the Primary Resorts and Secondary
Resorts and that Borrower shall not materially modify, amend or replace, or
permit the material modification or amendment, or replacement of, any of such
Consumer Documents in a manner that would cause any of such Consumer Documents,
including any replacements thereof and additions thereto as applicable, to fail
to comply with Applicable Law or use or permit the use by others of any other or
additional documents in connection with the documentation of the credit sale of
Vacation Ownership Interests, except with the prior written consent of Agent, or
as reasonably requested by Agent in order to meet any Applicable Law or to
protect Agent’s and Lenders’ security interest therein. Notwithstanding anything
herein or elsewhere to the contrary, Borrower shall be permitted to amend or
replace the form of Consumer Documents or create or utilize additional consumer
documents to the extent necessary to comply with Applicable Law, without the
need to obtain Agent’s or any Lender’s prior consent to such amendment or the
utilization of such additional consumer documents. If any such Consumer Document
shall be modified or amended or if any additional document shall be used in
connection with the credit sale of Vacation Ownership Interests, Borrower shall
promptly provide to Agent an accurate and complete copy of such Consumer
Document as so modified or amended and of any such additional document.

In the event that any of the Consumer Documents in substantially the forms
attached hereto as Exhibit B are modified, amended or replaced in a manner such
that they do not comply with Applicable Law or Borrower has not received Agent’s
written consent to use or permit the use by others of (i) any other or
additional documents to document the credit sale of Vacation Ownership Interests
in respect of the Primary Resorts or the Secondary Resorts for a reason other
than to comply with Applicable Law or (ii) materially modified or amended
Consumer Documents (“Non-Complying Consumer Documents”), Agent and Lenders shall
not have any obligation to make any Advances under the Loan in respect of the
Receivables utilizing such Non-Complying Consumer Documents. Notwithstanding the
foregoing, in the event that Agent and Lenders have made Advances in respect of
the Pledged Receivables utilizing such Non-Complying Consumer Documents,
Borrower shall promptly either (i) prepay an amount equal to such Advance in
respect of the Pledged Receivables utilizing such Non-Complying Consumer
Documents together with accrued interest thereon, (ii) pledge additional
Eligible Receivables in an amount sufficient to cure the deficiency, or (iii)
prepay, in part, and pledge additional Eligible Receivables, in part, in a total
amount sufficient to cure the deficiency. Upon satisfaction of any of clauses
(i), (ii) or (iii) of the preceding sentence, Agent shall release such
Receivables utilizing the Non-Complying Consumer Documents in accordance with
Section 2.15(a).

65

 



VII.          NEGATIVE COVENANTS

Borrower covenants and agrees that, until full performance and satisfaction, and
indefeasible payment in full in cash, of all the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) and termination of this Agreement:

7.1              Reservation System

Borrower shall not create, incur or permit to exist any mortgage, pledge,
encumbrance, Lien or security interest of any kind on the Reservation System or
the Vacation Club Management Agreement. For avoidance of doubt, the granting by
Borrower or any of its Affiliates to any Person of a non-exclusive license to
use the Reservation System either prior to or subsequent to the Closing Date
shall not be deemed to be a violation or breach of this Section 7.1.

7.2              Dividends; Redemptions; Equity

Notwithstanding any provision of any Loan Document, following the occurrence and
continuance of an Event of Default or if an Event of Default would result
therefrom, Borrower will not (i) declare, pay or make any dividend or
distribution on any Equity Interests or other securities or ownership interests
or (ii) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any Equity Interests or other securities or
interests or of any options to purchase or acquire any of the foregoing.

7.3              No Lien on Collateral

Subject to Permitted Liens, Borrower shall not create, incur or permit to exist
any mortgage, pledge, encumbrance, lien or security interest of any kind on any
of the Collateral.

7.4              Affiliate Transactions.

Except as set forth on Schedule 7.4, Borrower shall not conduct, permit or
suffer to be conducted, transactions with any Affiliate other than arms-length
transactions with Affiliates in the ordinary course of Borrower’s business
pursuant to terms that are no less favorable to Borrower than the terms upon
which such transfers or transactions would have been made had they been made to
or with a Person that is not an Affiliate.

66

 



7.5              Club Trust Agreement

Borrower shall use its best efforts to ensure that the trust established under
the Club Trust Agreement will not be terminated as long as any Obligations
remain outstanding. Borrower shall use its best efforts to ensure that the Club
Trust Agreement will not be amended or modified in any way which would
materially and adversely affect the Obligations of Borrower under the Loan
Documents.

7.6              Governing Documents; Fiscal Year; Dissolution; Use of Proceeds;
Insurance Policies; Disposition of Collateral; Taxes; Trade Names

Borrower shall not (a) amend, modify, restate or change its fiscal year or
Governing Documents in a manner that would be reasonably expected to result in a
Material Adverse Change, or change its state of organization, without giving
Agent at least thirty (30) days prior written notice, (b)  wind up, liquidate or
dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing unless it shall first repay
the Loan in full, (c) use any proceeds of the Loan for “purchasing” or
“carrying” “margin stock” as defined in Regulations T, U or X of the Board of
Governors of the Federal Reserve System for any use not contemplated or
permitted by this Agreement, (d) amend, modify, restate or change any insurance
policy in a manner materially adverse to Agent or Lenders, (e) engage, directly
or indirectly, in any business other than the businesses it engages in as of the
Closing Date that would be reasonably expected to result in a Material Adverse
Change, or (f) change its federal tax employer identification number or similar
tax identification number under the relevant jurisdiction without giving Agent
at least thirty (30) days prior written notice.

7.7              Transfer of Collateral; Amendment of Receivables

(a)                While there is an outstanding balance on the Loan, Borrower
shall not sell, lease, transfer, pledge, encumber, assign or otherwise dispose
of any Collateral. Permitted Liens shall not be deemed a pledge, encumbrance,
assignment or other disposition for purposes of the foregoing sentence.

(b)               Subject to Permitted Modifications or modifications permitted
to Eligible B Receivables in accordance with this Agreement, Borrower shall not
extend, amend, waive or otherwise modify the terms of any Pledged Receivable,
whether for any reason relating to a negative change in the related Obligor’s
creditworthiness or inability to make any payment under the Pledged Receivable
or otherwise.

(c)                Borrower shall not terminate any Pledged Receivable prior to
the end of the term of such Pledged Receivable, whether such early termination
is made pursuant to an equitable cause, statute, regulation, judicial proceeding
or other applicable law, unless prior to such termination, such Pledged
Receivable and any related Collateral have been released from the Lien created
by this Agreement.

67

 



7.8              Truth of Statements

Borrower shall not furnish to Agent any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

7.9              Underwriting Guidelines

Borrower shall not materially and adversely modify its Underwriting Guidelines,
as set forth on Exhibit D attached hereto, without first giving Agent notice of
such modification at least thirty (30) days prior to any future Advance
containing Receivables originated pursuant to such modified Underwriting
Guidelines.

7.10          Anti-Terrorism; OFAC

Borrower shall not, nor shall Borrower permit any other Transaction Person to,
(a) be or become a Person whose property or interests in property are blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) engage
in any dealings or transactions prohibited by Section 2 of such executive order,
or otherwise be associated with any such Person in any manner violative of
Section 2 of such executive order, or (c) otherwise become a Person on the list
of Specially Designated Nationals and Blocked Persons in violation of the
limitations or prohibitions under any other OFAC regulation or executive order.

7.11          Lockbox Account

Borrower shall not change, nor permit Servicer to change, the instructions to
applicable Obligors regarding payments to be made to the Lockbox Account unless
the related Pledged Receivable has been released from the Collateral and no
longer secures the Obligations.

7.12          Servicing Agreement

Borrower shall not:

(a)                with respect to the Servicing Agreement, (i) amend or modify
such Servicing Agreement or (ii) terminate such Servicing Agreement, or allow
the Servicing Agreement to be terminated, in any such case without the prior
written consent of Agent;

(b)               except in connection with the replacement of the Servicer by
the Backup Servicer, Agent or any other third party acceptable to Agent after
the occurrence and the continuance of an Event of Default, allow Servicer to
delegate any of its duties or functions under the Servicing Agreement to any
Person, or otherwise engage any such Person to perform any such duties or
functions for or on behalf of Servicer or Borrower; and

(c)                except in connection with the replacement of the Servicer by
the Backup Servicer, Agent or any other third party acceptable to Agent after
the occurrence of and the continuance of an Event of Default pursuant to the
provisions of this Agreement, transfer the duties and functions of the Servicer
under any Servicing Agreement to any other Persons.

68

 



7.13          Tangible Net Worth

Borrower shall not permit its Tangible Net Worth to be less than Three Hundred
Twenty-Five Million and No/100 Dollars ($325,000,000) at any time prior to
December 31, 2011. Borrower shall not permit its Tangible Net Worth (as measured
on the last day of each fiscal year end of Borrower thereafter) to be less than
the amount equal to (a) the amount required for the immediately-preceding fiscal
year plus fifty percent (50%) of the of Borrower’s Net Income (but not losses)
for the fiscal year just ending; which, for the avoidance of doubt, shall not be
less than Three Hundred Twenty-Five Million and No/100 Dollars ($325,000,000)
under any circumstances.

7.14          Maximum Leverage Ratio

Borrower shall not permit its Leverage Ratio to be more than 3.00 to 1.00 as
measured on the last day of each fiscal year end of Borrower.

7.15          Monthly Collection Percentage

Borrower shall not permit its Monthly Collection Percentage in relation to
Eligible A Receivables, at any date of determination, to be less than two
percent (2.0%). Borrower shall not permit its Monthly Collection Percentage in
relation to Eligible B Receivables, at any date of determination, to be less
than one and four-tenths of one percent (1.4%).

7.16          Minimum Liquidity

As of the Closing Date and at each fiscal quarter end, Borrower shall maintain
Liquidity of not less than Thirty Million and No/Dollars ($30,000,000) on its
consolidated balance sheet.

7.17          Debt Service Coverage Ratio

Borrower shall not permit its Debt Service Coverage Ratio to be less than 1.10
to 1.00 as measured on the last day of each calendar quarter.

VIII.       EVENTS OF DEFAULT

8.1              Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default”:

(a)                Borrower shall fail to pay any amount on the Obligations or
provided for in any Loan Document within five (5) days of when due (in all
cases, whether on any payment date, at maturity, by reason of acceleration, by
required prepayment or otherwise);

69

 



(b)               any representation, statement or warranty made or deemed made
by Borrower in any Loan Document or in any other certificate, document, report
or opinion delivered in conjunction with any Loan Document to which it is a
party, shall not be true and correct in all material respects or shall have been
false or misleading in any material respect on the date when made or deemed to
have been made (except to the extent already qualified by materiality, in which
case it shall be true and correct in all respects in light of the existing
materiality qualification and shall not be false or misleading in any respect)
except those made as of a specific date or which relate to an earlier period;

(c)                Borrower shall be in violation, breach or default of, or
shall fail to perform, observe or comply with any covenant, obligation or
agreement set forth in this Agreement, provided, that such occurrence shall not
be deemed an Event of Default (except in the case of a violation, breach or
default of, or failure to perform, observe or comply with, any covenant listed
in Article VII) if within thirty (30) days of such occurrence, Borrower resolves
or cures such occurrence; provided, that if such failure cannot reasonably be
cured within such thirty (30) day period and Borrower shall have commenced to
cure within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such failure, it being agreed that no such extension shall be
for a period in excess of fifteen (15) days for a total cure period of
forty-five (45) days;

(d)               Borrower or its Affiliate shall be in violation, breach or
default of, or shall fail to perform, observe or comply with any covenant,
obligation or agreement set forth in any Loan Document other than this Agreement
and such violation, breach, default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document;

(e)                (i) any of the Loan Documents ceases to be in full force and
effect (other than in accordance with its terms), or (ii) any Lien created
thereunder ceases to constitute a valid first priority (other than with respect
to property or assets covered by Permitted Liens) perfected Lien on the
Collateral in accordance with the terms thereof, or Agent and Lenders cease to
have a valid perfected first priority security interest in (subject to Permitted
Liens) any of the Collateral or any securities pledged to Agent, for the benefit
of itself and the other Lenders, pursuant to the Security Documents;

(f)                one or more judgments or decrees is rendered against Borrower
in an amount in excess of $250,000 individually or $1,000,000 in the aggregate
(excluding judgments to the extent covered by insurance of such Person), which
is/are not satisfied, appealed, stayed (through appeal or otherwise),
transferred to bond, vacated or discharged of record within thirty (30) calendar
days of being filing;

(g)               any event of default shall occur under any other existing or
future agreement between Borrower and Agent and/or any Lender and such default
is not cured within any applicable notice or grace period or waived;

(h)               any event of default by Borrower in respect of (i) any of its
obligations for borrowed funds under a receivables loan facility to any other
Person or (ii) any other Indebtedness of Borrower to any other Person in excess
of $5,000,000 in the aggregate, after the expiration of any applicable grace or
cure period which has not been waived and which could directly result in the
acceleration of the maturity of such receivables facility or Indebtedness, as
applicable;

70

 



(i)                 Borrower shall (i) be unable to pay its debts generally as
they become due, (ii) file a petition under any insolvency statute, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
or of the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (v) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
Applicable Law;

(j)                 (i) a court of competent jurisdiction shall (A) enter an
order, judgment or decree appointing a custodian, receiver, trustee, liquidator
or conservator of Borrower or the whole or any substantial part of Borrower’s
properties, which shall continue un-stayed and in effect for a period of sixty
(60) calendar days, (B) shall approve a petition filed against Borrower seeking
reorganization, liquidation or similar relief under any Debtor Relief Law or any
other Applicable Law, which is not dismissed within sixty (60) calendar days or,
(C) under the provisions of any Debtor Relief Law or other Applicable Law,
assume custody or control of Borrower or of the whole or any substantial part of
Borrower’s properties, which is not irrevocably relinquished within sixty (60)
calendar days, or (ii) there is commenced against Borrower any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other Applicable Law (A) which is not unconditionally
dismissed within sixty (60) calendar days after the date of commencement, or
(B) with respect to which Borrower takes any action to indicate its approval of
or consent;

(k)               any Material Adverse Effect or Material Adverse Change occurs,

(l)                 Borrower or its Affiliates shall surrender or shall be
deprived, for any reason, of the full right, privilege and franchise to carry on
its timeshare business, to own and/or operate the Resorts or to sell Vacation
Ownership Interests or to generate Receivables;

(m)             Borrower shall dissolve, consolidate or cease its day-to-day
timeshare business operations, or shall liquidate or commence any proceedings to
be liquidated, or shall, without the prior written consent of Agent, make any
transfer of substantially all of its assets;

(n)               damage to, or loss, theft or destruction of, any material
portion of a single Primary Resort or Secondary Resort occurs that is not fully
covered by insurance and exceeds $1,000,000 in the aggregate in connection with
any single occurrence of any such damage, loss, theft or destruction, subject to
reasonable deductibles and is not otherwise repaired or replaced;

(o)               the indictment of Borrower under any criminal statute, or the
commencement of criminal or civil proceedings against Borrower pursuant to which
statute or proceedings the penalties or remedies available include forfeiture of
any Collateral or other material property of Borrower, or Borrower engages or
participates in any “check kiting” activity regardless of whether a criminal
investigation has been commenced; or

(p)               the issuance of any process for levy, attachment or
garnishment or execution upon or prior to any judgment against any of the
Collateral which is/are not satisfied, appealed, stayed, transferred to bond,
vacated, dismissed or discharged within thirty (30) calendar days of such
issuance taking effect.

71

 



In any such event, notwithstanding any other provision of any Loan Document,
Agent may (and at the request of Requisite Lenders, shall), by notice to
Borrower (i) terminate the Revolving Credit Period and any other obligations of
Agent or Lenders hereunder, whereupon the same shall immediately terminate, (ii)
substitute immediately Agent, Backup Servicer or any other third party servicer
acceptable to Agent, in its sole discretion, for Borrower and/or Servicer in
their respective servicing roles and functions as contemplated by the Loan
Documents and any fees, costs and expenses of, for or payable to Backup Servicer
in accordance with the Backup Servicing Agreement or such other third party
servicer acceptable to Agent, subject to such party being a Qualified Servicing
Agent, shall be at Borrower’s sole cost and expense, (iii) with respect to the
Collateral, (A) terminate the Servicing Agreement and service the Collateral or
hire a third party acceptable to Agent, subject to such party being a Qualified
Servicing Agent, to service the Collateral, including the right to institute
collection, foreclosure and other enforcement actions against the Collateral;
(B) enter into modification agreements and make extension agreements with
respect to payments and other performances including with respect to the Pledged
Receivables; (C) release Obligors and other Persons liable for performance upon
payment in full of their obligations or full performance as applicable; (D)
settle and compromise disputes with respect to payments and performances claimed
due, all without notice to Borrower, and all in Agent’s sole discretion and
without relieving Borrower from performance of the obligations hereunder; (E)
receive, collect, open and read all mail of Borrower or Servicer reasonably
believed to be related to the Collateral for the purpose of obtaining all items
pertaining to the Collateral and any collateral described in any Loan Document;
(F) collect all interest, principal, prepayments (both voluntary and mandatory),
and other amounts of any and every description payable by or on behalf of any
Obligor pursuant to any Receivable, the related Timeshare Documents, or any
other related documents or instruments directly from such Obligor; and (G) apply
all amounts in or subsequently deposited (other than misdirected deposits) as
determined by Agent in its sole discretion in the Lockbox Account to the payment
of the unpaid Obligations or otherwise as Agent in its sole discretion shall
determine; and (iv) declare all or any of the Loan and/or Notes, all interest
thereon and all other Obligations to be due and payable immediately (except in
the case of an Event of Default under Section 8(i) or (j) in which event all of
the foregoing shall automatically and without further act by Agent or Lenders be
due and payable and Agent’s or Lenders’ obligations hereunder shall terminate,
in each case without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower).

IX.             RIGHTS AND REMEDIES AFTER AN EVENT DEFAULT

9.1              Rights and Remedies

72

 



(a)                In addition to the acceleration provisions set forth in
Article VIII above, upon the occurrence and continuation of an Event of Default,
Agent shall have the right to (and at the request of Requisite Lenders, shall)
exercise any and all rights, options and remedies provided for in any Loan
Document, under the UCC or at law or in equity, including, without limitation,
the right to (i) apply any property of Borrower held by Agent to reduce the
Obligations, (ii) foreclose the Liens created under the Loan Documents,
(iii) realize upon, take possession of and/or sell any Collateral or securities
pledged, with or without judicial process, (iv) exercise all rights and powers
with respect to the Collateral as Borrower might exercise, (v) collect and send
notices regarding the Collateral, with or without judicial process, (vi) by its
own means or with judicial assistance, enter any premises at which Collateral
and/or pledged securities are located, or render any of the foregoing unusable
or dispose of the Collateral and/or pledged securities on such premises without
any liability for rent, storage, utilities, or other sums, and Borrower shall
not resist or interfere with such action, (vii) at Borrower’s expense, require
that all or any part of the Collateral be assembled and made available to Agent
at any place designated by Agent in its sole discretion, (viii) reduce or
otherwise change the Facility Cap and/or any component of the Facility Cap
and/or (ix) relinquish or abandon any Collateral or securities pledged or any
Lien thereon. In addition to the forgoing, Agent, in its sole discretion, shall
have the right to make one or more Protective Advances in accordance with the
terms of Section 2.8 with subsequent notice to Borrower. Such Protective
Advances shall be deemed Advances hereunder and shall be added to the
Obligations until reimbursed to Agent, for its own account and for the benefit
of the other Lenders, and shall be secured by the Collateral, and such
Protective Advances shall not be construed as a waiver by Agent or Lenders of
any Event of Default or any other rights or remedies of Agent or Lenders.

(b)               Borrower agrees that notice received at least ten (10)
calendar days before the time of any intended public sale, or the time after
which any private sale or other disposition of Collateral is to be made, shall
be deemed to be reasonable notice of such sale or other disposition. If
permitted by Applicable Law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Agent without prior notice to Borrower. At any sale or
disposition of Collateral or securities pledged, Agent may (to the extent
permitted by Applicable Law) purchase all or any part thereof free from any
right of subsequent redemption by Borrower which right is hereby waived and
released. Borrower covenants and agrees not to interfere with or impose any
obstacle to Agent’s exercise of its rights and remedies with respect to the
Collateral; provided, however, Borrower shall be permitted to bid at any such
sale or disposition of Collateral. In dealing with or disposing of the
Collateral or any part thereof, Agent shall not be required to give priority or
preference to any item of Collateral or otherwise to marshal assets or to take
possession or sell any Collateral with judicial process.

9.2              Application of Proceeds

Notwithstanding any other provision of this Agreement (including, without
limitation, Section 2.4 hereof), in addition to any other rights, options and
remedies Agent and Lenders have under the Loan Documents, the UCC, at law or in
equity, all dividends, interest, rents, issues, profits, fees, revenues, income
and other proceeds collected or received from collecting, holding, managing,
renting, selling, or otherwise disposing of all or any part of the Collateral or
any proceeds thereof upon exercise of its remedies hereunder upon the occurrence
and continuation of an Event of Default shall be applied in the following order
of priority: (i) first, to the payment of all costs and expenses of such
collection, storage, lease, holding, operation, management, sale, disposition or
delivery and of conducting Borrower’s business and of maintenance, repairs,
replacements, alterations, additions and improvements of or to the Collateral,
and to the payment of all sums which Agent or Lenders may be required or may
elect to pay, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments that Agent or Lenders
may be required or authorized to make under any provision of this Agreement
(including, without limitation, in each such case, in-house documentation and
diligence fees and legal expenses, search, audit, recording, professional and
filing fees and expenses and reasonable attorneys’ fees and all expenses,
liabilities and advances made or incurred in connection therewith); (ii) second,
to the payment of all Obligations in such order as determined by Agent in its
sole discretion; (iii) third, to the payment of any surplus then remaining to
Borrower, unless otherwise provided by law or directed by a court of competent
jurisdiction; provided, that Borrower shall be liable for any deficiency if such
proceeds are insufficient to satisfy the Obligations (other than indemnity
obligations under the Loan Documents that are not then due and payable or for
which any events or claims that would give rise thereto are not then pending) or
any of the other items referred to in this Section (other than Section 9.2(iii)
to the extent the Obligations (other than indemnity obligations under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been indefeasibly paid
in full in cash).

73

 



9.3              Rights to Appoint Receiver

Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Agent and/or any Lender to enforce its
rights and remedies in order to manage, protect and preserve the Collateral and
to collect all revenues and profits thereof and apply the same to the payment of
all expenses and other charges of such receivership including the compensation
of the receiver and to the payments as aforesaid until a sale or other
disposition of such Collateral shall be finally made and consummated.

9.4              Reserved.

9.5              Rights and Remedies not Exclusive

Agent shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Agent and Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Agent or Lenders’ rights, Liens or remedies under any Loan
Document, Applicable Law or equity. The enumeration of any rights and remedies
in any Loan Document is not intended to be exhaustive, and all rights and
remedies of Agent and Lenders described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Agent
and Lenders otherwise may have. The partial or complete exercise of any right or
remedy shall not preclude any other further exercise of such or any other right
or remedy.

X.                WAIVERS AND JUDICIAL PROCEEDINGS

10.1          Waivers

74

 



Except as expressly provided for herein, Borrower hereby waives set off,
counterclaim, demand, presentment, protest, all defenses with respect to any and
all instruments and all notices and demands of any description, and the pleading
of any statute of limitations as a defense to any demand under any Loan
Document. Borrower hereby waives any and all defenses and counterclaims it may
have or could interpose in any action or procedure brought by Agent to obtain an
order of court recognizing the assignment of, or Lien of Agent in and to, any
Collateral.

10.2          Delay; No Waiver of Defaults

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s part in enforcing any such provision shall
affect the liability of Borrower or operate as a waiver of such provision or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty
under any Loan Document, and all of Agent’s or any Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

10.3          Jury Waiver

(A) EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

(b) In the event any such claim or cause of action is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
Section 10.3(a) is determined or held to be ineffective or unenforceable, the
parties agree that all claims and causes of action shall be resolved by
reference to a private judge sitting without a jury, pursuant to California Code
of Civil Procedure Section 638, before a mutually acceptable referee or, if the
parties cannot agree, a referee selected by the Presiding Judge of Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event Claims or causes of action are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by law
notwithstanding that all claims and causes of action are otherwise subject to
resolution by judicial reference.

75

 



10.4          Amendment and Waivers

(a)                Except as otherwise provided herein, no amendment,
modification, termination, or waiver of any provision of this Agreement or any
Loan Document, or consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Agent,
Requisite Lenders and Borrower.

(b)               Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for Agent to take additional Collateral pursuant to any Loan Document.

(c)                Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.4 shall be binding upon Agent,
Lenders and Borrower.

XI.             EFFECTIVE DATE AND TERMINATION

11.1          Effectiveness and Termination

Subject to Agent’s right to accelerate the Loan and terminate and cease making
and funding Advances upon the occurrence and during the continuation of any
Event of Default, this Agreement shall continue in full force and effect until
the Maturity Date, unless terminated sooner as provided in Section 2.6. Upon the
Maturity Date, any acceleration of the Obligations by Agent or any such
termination by Borrower, the obligation of Agent and/or Lenders to make Advances
under the Loan shall terminate. All of the Obligations shall be immediately due
and payable upon the earlier of the Maturity Date, the completion of a Voluntary
Termination Date or the date upon which Agent declares all or any of the Loan
and/or Notes, all interest thereon and all other Obligations to be due and
payable pursuant to the terms of Article VIII, as applicable (the “Termination
Date”). Notwithstanding any other provision of any Loan Document, no termination
of this Agreement shall affect Agent’s or any Lender’s rights or any of the
Obligations existing as of the effective date of such termination, and the
provisions of the Loan Documents shall continue to be fully operative until the
Obligations (other than indemnity obligations under the Loan Documents that are
not then due and payable or for which any events or claims that would give rise
thereto are not then pending) have been fully performed and indefeasibly paid in
cash in full. The Liens granted to Agent, under the Security Documents and the
financing statements filed pursuant thereto and the rights and powers of Agent
shall continue in full force and effect until all of the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) have been fully performed and indefeasibly paid in full in cash.

76

 



11.2          Survival

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are not then
pending) are fully performed and indefeasibly paid in full in cash. The
obligations and provisions of Sections 3.1, 3.3, 3.4, 10.1, 10.3, 11.1, 11.2,
12.1, 12.3, 12.4, 12.7, 12.9, 12.10, 12.11 and 13.8 shall survive termination of
the Loan Documents and any payment, in full or in part, of the Obligations.

XII.          MISCELLANEOUS

12.1          Governing Law; Jurisdiction; Service of Process; Venue

(A) The Loan Documents, pursuant to New York General Obligations Law Section
5-1401, shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to its choice of law provisions that
would result in the application of the laws of a different jurisdiction.

(B) By execution and delivery of each Loan Document to which it is a party, each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

77

 



(C) EACH PARTY hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section 12.1. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(D) Each of the parties hereto waives personal service of process AND
irrevocably consents to service of process in the manner provided for notices in
Section 12.5. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

12.2          Successors and Assigns; Assignments and Participations

(a)                With the prior consent of Agent, any Lender may,
notwithstanding anything to the contrary in this Agreement or otherwise, at its
own cost and expense, sell, assign or transfer, all or a portion of its rights
and delegate all or a portion of its obligations under this Agreement and the
other Loan Documents (including all its rights and obligations with respect to
the Loan) to one or more Transferees; provided, however, that any transfer of
less than all of any Lender’s rights hereunder or any transfer to a Person who
is not a Lender hereunder shall be in minimum amounts of not less than
$5,000,000. The Transferee and such Lender shall execute and deliver for
acceptance and recording in the Register, a Lender Addition Agreement, which
shall be in form and substance reasonably acceptable to Agent (“Lender Addition
Agreement”). Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Lender Addition Agreement,
(i) the Transferee thereunder shall be a party hereto and, to the extent
provided in such Lender Addition Agreement, have the same rights, benefits and
obligations as it would if it were a Lender hereunder, (ii) the assigning Lender
shall be relieved of its obligations hereunder with respect to its Advances or
assigned portion thereof, as the case may be, to the extent that such
obligations shall have been expressly assumed by the Transferee pursuant to such
Lender Addition Agreement (and, in the case of a Lender Addition Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such assigning Lender shall cease to be a
party hereto but, with respect to matters occurring before such assignment,
shall nevertheless continue to be entitled to the benefits of Sections 12.4 and
12.7). Upon receipt by Borrower of written notice from Agent of any such
assignment and compliance with Section 12.2(d), Borrower hereby acknowledges and
agrees that any assignment will give rise to a direct obligation of Borrower to
the Transferee and that the Transferee shall be considered to be a “Lender”
hereunder. Borrower may not sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder, without the prior written consent of
Agent.

78

 



(b)               Agent may at any time sell participations in all or any part
of its rights and obligations under this Agreement and the other Loan Documents
(including all its rights and obligations with respect to the Loan) to one or
more Participants. Agent shall promptly thereafter provide written notice to
Borrower of any such sales. Borrower shall not have a direct obligation to any
Participant. In the event of any such sale by Agent of a participation to a
Participant, (i) Agent’s obligations under this Agreement to the other parties
to this Agreement, including, without limitation, its obligations hereunder with
respect to making Advances to Borrower, shall remain unchanged, (ii) Agent shall
remain solely responsible for the performance thereof, (iii) Agent shall remain
the holder of the Loan (and any Note evidencing the Loan) for all purposes under
this Agreement and the other Loan Documents, (iv) Borrower and Participant shall
continue to deal solely and directly with Agent in connection with Agent’s
rights and obligations under this Agreement and the other Loan Documents, and
(v) all amounts payable pursuant to Section 6.2 by Borrower hereunder shall be
determined as if Agent had not sold such participation. Any agreement pursuant
to which Agent shall sell any such participation shall provide that Agent shall
retain the sole right and responsibility to exercise Agent’s rights and enforce
Borrower’s obligations hereunder, including the right to consent to any
amendment, supplement, modification or waiver of any provision of this Agreement
or any of the other Loan Documents; provided, that such participation agreement
may provide that Agent will not agree, without the consent of the Participant,
to any amendment, supplement, modification or waiver of: (A) any reduction in
the principal amount, interest rate or fees payable with respect to the Loan in
which such holder participates; (B) any extension of the termination date of
this Agreement or the date fixed for any payment of principal, interest or fees
payable with respect to the Loan in which such holder participates; and (C) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement or the other Loan Documents). Borrower hereby
acknowledges and agrees that the Participant under each participation shall,
solely for the purposes of Sections 12.4 and 12.7 of this Agreement be
considered to be a “Lender” hereunder solely to receive the benefits of such
Sections 12.4 and 12.7 and for no other purpose whatsoever.

(c)                Agent, on behalf of Borrower, shall maintain at its address
referred to in Section 12.5 a copy of each Lender Addition Agreement delivered
to it and a written or electronic register (the “Register”) for the recordation
of the names and addresses of Lenders and the Advances made by, and the
principal amount of the Loan owing to, and the Notes evidencing the Loan owned
by, each Lender from time to time. Notwithstanding anything in this Agreement to
the contrary, Borrower and Agent shall treat each Person whose name is recorded
in the Register as the owner of the Loan, the Notes and the Advances recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(d)               Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 12.2(a) of any rights or obligations under or in
respect of the Loan or the Notes evidencing the Loan shall be effective unless
and until Agent shall have recorded the assignment pursuant to Section 12.2(c).
Upon its receipt of a Lender Addition Agreement executed by an assigning Lender
and a Transferee, Agent shall (i) promptly accept such Lender Addition Agreement
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give prompt notice of such
acceptance and recordation to Lender and Borrower. On or prior to such effective
date, the assigning Lender shall surrender any outstanding Notes held by it, all
or a portion of which are being assigned, and Borrower, at the expense of the
assigning Lender or the Transferee, shall, upon the written request of Agent on
behalf of the assigning Lender or the Transferee, as applicable, execute and
deliver to Agent, within five (5) Business Days of any such request, new Notes
to reflect the interest held by the assigning Lender and its Transferee.

79

 



(e)                Except as otherwise provided in this Section 12.2 Agent shall
not, as between Borrower and Agent, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loan or other Obligations
owed to Agent and Lenders. Agent may furnish any information concerning Borrower
in the possession of Agent from time to time to assignees and participants
(including prospective assignees and participants), subject to the terms and
conditions of a confidentiality agreement in form and content mutually
acceptable to Borrower and Agent which shall be entered into prior to any such
disclosure.

(f)                Reserved.

(g)               Borrower agrees to use commercially reasonable efforts to
assist Agent, at no cost to Borrower, in assigning all or any part of the Loan
made by any Lender to a Transferee identified by such Lender.

(h)               Reserved.

(i)                 The Loan Documents shall inure to the benefit of Agent,
Lenders, Transferee, Participant (only with respect to the benefits of Sections
12.4 and 12.7) and each of their respective successors and permitted assigns.
Each Loan Document shall be binding upon the Persons other than Agent that are
parties thereto and their respective successors and assigns, and no such Person
may assign, delegate or transfer any Loan Document or any of its rights or
obligations thereunder without the prior written consent of Agent. No rights are
intended to be created under any Loan Document for the benefit of any third
party donee, creditor or incidental beneficiary of Borrower. Nothing contained
in any Loan Document shall be construed as a delegation to Agent of any other
Person’s duty of performance. BORROWER ACKNOWLEDGES AND AGREES THAT AGENT, AT NO
EXPENSE TO BORROWER, AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND
REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN THOSE RESULTING FROM SUCH
DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS
IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ANY LOAN
DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS, IN EACH
CASE ON THE TERMS AND CONDITIONS PROVIDED HEREIN. Each Transferee shall have all
of the rights, obligations and benefits with respect to the Obligations, Notes,
Collateral and/or Loan Documents held by it as fully as if the original holder
thereof; provided, that, notwithstanding anything to the contrary in any Loan
Document, Borrower shall not be obligated to pay under this Agreement to any
Transferee or Participant any sum in excess of the sum which it would have been
obligated to pay to Agent had such assignment or participation not been
effected. Agent may disclose to any Transferee or Participant all information,
reports, financial statements, certificates and documents obtained under any
provision of any Loan Document; provided, that Transferees and Participants
shall be subject to the terms and conditions of a confidentiality agreement in
form and content mutually acceptable to Borrower and Agent, which shall be
entered into prior to any such disclosure to any Transferee or Participant.

80

 



(j)                 Agent or any Lender may assign or pledge all or any portion
of the Loans or Notes held by it to any Federal Reserve Bank or the United
States Treasury as collateral security to secure obligations of such Lender,
including without limitation, any assignment or pledge pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any Operating
Circular issued by such Federal Reserve Bank, provided, that any payment in
respect of such assigned Loans or Notes made by Borrower to or for the account
of the assigning or pledging Lender in accordance with the terms of this
Agreement shall satisfy Borrower’s obligations hereunder in respect to such
assigned Loans or Notes to the extent of such payment. No such assignment or
pledge shall release the Agent or assigning Lender from its obligations
hereunder.

(k)               Notwithstanding anything to the contrary in this Agreement,
there shall be no limitation or restriction (including any restrictions
contained in this Section 12.2) whatsoever, on any Lender’s ability to assign,
pledge or otherwise transfer its rights or obligations under this Agreement and
the other Loan Documents or any Note or other Obligation following the
occurrence and continuance of an Event of Default.

12.3          Application of Payments

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent.

12.4          Indemnity

Borrower shall indemnify Agent, each Lender, each Participant, and their
respective Affiliates and managers, members, officers, employees, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever (including, without
limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by, or any matter related to this Agreement, the Loan, any other
Loan Document or any act of or omission by Borrower or any of its officers,
directors, agents, including, without limitation (i) any willful
misrepresentation with respect to Borrower or the Collateral, (ii) any acts of
fraud by Borrower related to the Loan or made in connection with this Agreement
or any Loan Document, (iii) any theft of any Collateral by Borrower or any of
its Affiliates, (iv) any misappropriation of funds or use of the proceeds of the
Loan that is not in accordance with the terms of the Loan Agreement or any other
Loan Document, (v) any waste, transfer, sale, encumbrance or other disposal of
the Collateral not permitted by the Loan Agreement or the other Loan Documents,
(vi) any environmental liability, except to the extent any of the foregoing
arises out of the gross negligence or willful misconduct of any Indemnified
Person or (vii) the failure of any Consumer Document to comply with any
Applicable Law. If any Indemnified Person uses in-house counsel for any purpose
for which Borrower is responsible to pay or indemnify, Borrower expressly agrees
that their indemnification obligations include reasonable charges for such work
commensurate with the customary reasonable in-house counsel fees for the work
performed. Agent agrees to give Borrower reasonable notice of any event of which
Agent becomes aware for which indemnification may be required under this Section
12.4, and Agent may elect (but is not obligated) to direct the defense thereof;
provided, that the selection of counsel shall be subject to Borrower’s consent,
which consent shall not be unreasonably withheld or delayed, and Borrower shall
be entitled to participate in the defense of any matter for which
indemnification may be required under this Section 12.4 and to employ counsel at
its own expense to assist in the handling of such matter. Any Indemnified Person
may, in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of such Indemnified Person or the Collateral, subject to Borrower’s prior
approval of any settlement, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Agent agrees not to exercise its right to select
counsel to defend the event if that would cause Borrower’s insurer to deny
coverage; provided, however, that Lender reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Agent obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Agent
shall promptly pay to Borrower the amount of such recovery.

81

 



12.5          Notice

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon: (i) registered or certified mail, return
receipt requested, on the date on which such receipt is indicated in such return
receipt, (ii) delivery by a nationally recognized overnight courier, one (1)
Business Day after deposit with such courier, or (iii) facsimile or electronic
transmission, in each case upon telephone or further electronic communication
from the recipient acknowledging receipt (whether automatic or manual from
recipient), as applicable.

12.6          Severability; Captions; Counterparts; Facsimile Signatures

If any provision of any Loan Document is adjudicated to be invalid under
Applicable Laws, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
the Loan Documents which shall be given effect so far as possible. The captions
in the Loan Documents are intended for convenience and reference only and shall
not affect the meaning or interpretation of the Loan Documents. The Loan
Documents may be executed in one or more counterparts (which taken together, as
applicable, shall constitute one and the same instrument) and by facsimile or
other electronic transmission, which facsimile or other electronic signatures
shall be considered original executed counterparts. Each party to this Agreement
agrees that it will be bound by its own facsimile or other electronic signature
and that it accepts the facsimile or other electronic signature of each other
party.

82

 



12.7          Expenses

Borrower shall pay, whether or not the Closing occurs, all fees, costs and
expenses incurred or earned by Agent, any Lender, and/or its Affiliates,
including, without limitation, portfolio management, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable internal and external attorneys’ fees and
expenses (which shall include any and all expenses incurred by Agent’s external
counsel in relation to any Receivable and/or related Obligor that is or becomes
subject to or restricted by any receivership, insolvency or bankruptcy
proceeding), (i) in any effort to enforce, protect or collect payment of any
Obligation or to enforce any Loan Document or any related agreement, document or
instrument, (ii) in connection with entering into, negotiating, preparing,
reviewing and executing the Loan Documents and/or any related agreements,
documents or instruments, (iii) arising in any way out of administration of the
Obligations or the taking or refraining from taking by Agent of any action
requested by Borrower, (iv) in connection with instituting, maintaining,
preserving, enforcing and/or foreclosing on Agent’s Liens in any of the
Collateral or securities pledged under the Loan Documents, whether through
judicial proceedings or otherwise, (v) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) arising out of or relating to
any Potential Default or Event of Default or occurring thereafter or as a result
thereof, (viii) in connection with all actions, visits, audits and inspections
undertaken by Agent or its Affiliates pursuant to the Loan Documents (except as
expressly provided in this Agreement or any other Loan Document), and/or (ix) in
connection with any modification, restatement, supplement, amendment, waiver or
extension of any Loan Document and/or any related agreement, document or
instrument. Notwithstanding anything set forth herein to the contrary, Borrower
shall not be responsible for (a) any internal legal fees incurred prior to the
Closing Date nor any internal legal fees in excess of $15,000 in the aggregate
incurred after the Closing Date and prior to an Event of Default or (b) any
expenses described in clause (viii) above in excess of $15,000 in the aggregate
during any calendar year prior to an Event of Default. All of the foregoing
shall be charged to Borrower’s account and shall be part of the Obligations. If
Agent, any Lender or any of their Affiliates uses in-house counsel for any
purpose under any Loan Document for which Borrower is responsible to pay or
indemnify, as applicable, Agent or any Lender hereunder, Borrower expressly
agrees that its Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Agent, such Lender or such Affiliate in its sole discretion
for the work performed subject to the limitations set forth in this section
12.7. Without limiting the foregoing, Borrower shall pay all Taxes (other than
Taxes based upon or measured by Agent or any Lender’s income or revenues or any
personal property tax), if any, in connection with the issuance of any Note and
the filing and/or recording of any documents and/or financing statements.
Notwithstanding the foregoing or anything otherwise to the contrary, Borrower
shall (x) bear no cost or expense related to any assignment or participation
made pursuant to Section 12.2 and (y) share equally with Agent in any costs and
expenses related to Section 6.26.

83

 



12.8          Entire Agreement

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings (including but not limited to the term sheet dated on or about
April 28, 2011), if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower, Agent and Requisite Lenders, as appropriate. Except as set forth in
and subject to Section 10.4, no provision of any Loan Document may be changed,
modified, amended, restated, waived, supplemented, discharged, canceled or
terminated orally or by any course of dealing or in any other manner other than
by an agreement in writing signed by Borrower, Agent and Requisite Lenders. Each
party hereto acknowledges that it has been advised by counsel in connection with
the negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
The schedules and exhibits attached hereto may be amended or supplemented by
Borrower upon delivery to Agent of such amendments or supplements and, except as
expressly provided otherwise in this Agreement, the written approval thereof by
Agent.

12.9          Approvals and Duties

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is subject of any Loan
Document may be granted or withheld by Agent and Lenders, as applicable, in
their sole and absolute discretion. Other than Agent’s duty of reasonable care
with respect to Collateral delivered to Agent, Agent shall have no
responsibility for or obligation or duty with respect to any of the Collateral
or any matter or proceeding arising out of or relating thereto, including,
without limitation, any obligation or duty to collect any sums due in respect
thereof or to protect or preserve any rights pertaining thereto.

12.10      Publicity/Confidentiality

(a)                Borrower, Agent and Lenders shall mutually agree on the
contents of any press release, public announcement or other public disclosure
regarding this Agreement and the transactions contemplated hereunder to be made
following the mutual execution and delivery of this Agreement; provided that,
(i) Agent or any Lender may disclose the terms hereof and give copies of the
Loan Documents to assignees and participants and to prospective assignees and
participants and (ii) Borrower may disclose the terms and copies hereof in its
filings with the Securities and Exchange Commission and thereafter such
information shall be made generally available in the public domain. If either
party fails to respond to the other party in writing with either an approval or
a disapproval within five (5) Business Days of a party’s receipt of the other
party’s request for consent or approval as expressly contemplated pursuant to
this Section 12.10, then such consent or approval will be deemed to have been
given, provided that such five (5) Business Day period will not commence to run
unless and until the other party has received all information, materials,
documents and other matters required to be submitted to it hereunder, with
respect to such consent or approval and all other information, materials,
documents and other matters reasonably essential to its decision process.

84

 



(b)               Borrower shall not, without the prior written consent of
Agent, use the name of Agent or any Lender in connection with any of its
business activities, except in connection with internal business matters,
potential or current investors and/or lenders, and as required in dealings with
governmental agencies and other financial institutions and as may otherwise be
required pursuant to Applicable Laws or in a press release with respect to the
Loan. Upon the consent of Borrower, Agent and Lenders may use the name of
Borrower and any of its Affiliates in any press release, advertisement or other
promotional materials issued with respect to the Loan.

(c)                Agent and each Lender (each a “Receiving Party”) understands
that Borrower may disclose to a Receiving Party confidential or proprietary
information relating to Borrower’s business, including, without limitation: (i)
marketing philosophy, objectives, strategies and information; (ii) competitive
advantages and disadvantages; (iii) cost, pricing, budgets and other financial
data, information, objectives and strategies; (iv) information concerning
customers, vendors and other business partners; (v) market position and
objectives; (vi) business methods; (vii) data processing and management
information systems, programs and practices; (viii) application, operating
system, communication and other software; (ix) source and object code, technical
data, system architecture, formulae, flowcharts and algorithms; (x) trade
secrets and any other information that derives independent economic value from
not being generally known to, and not being readily ascertainable through proper
means by, the public; (xi) insurance and risk management related quotes, costs,
data and/or information and (xii) any and all improvements or additions to any
of the above (together, “Confidential Information”)

(d)               In consideration of access Receiving Party may be provided to
Confidential Information, Receiving Party hereby agrees: (i) to hold the
Confidential Information in confidence and to take all reasonable precautions to
protect such Confidential Information, including, without limitation, all
precautions Receiving Party employs with respect to its most confidential
materials; (ii) not to sell, copy, transfer, modify, publish, or display any
such Confidential Information or any information derived therefrom to any third
person; provided that Receiving Party may disclose the Confidential Information
to its Representatives who have a legitimate “need to know” for the sole purpose
of providing support to those individuals who have such need, provided that such
Representatives are informed of the confidential nature of such information and
must have agreed to treat such Confidential Information (which agreement may be
oral) in accordance with the terms of this Section 12.10, and (iii) not to make
any use whatsoever at any time of such Confidential Information except for the
purposes contemplated by the parties in this Agreement. Notwithstanding the
foregoing or otherwise, Receiving Party shall be liable for any breach or
threatened breach of the confidentiality obligations set forth herein by
Receiving Party or any Representative of said Receiving Party.

85

 



(e)                Confidential Information will not include, however,
information which: (a) was publicly known or made generally available in the
public domain prior to the time of receipt by Receiving Party; (b) becomes
publicly known or made generally available in the public domain after receipt by
Receiving Party through no action or inaction by Receiving Party in breach of
this Section 12.10; (c) at the time of receipt by Receiving Party, was already
in Receiving Party’s possession, as evidenced by Receiving Party’s files and
records immediately prior to Receiving Party’s receipt thereof; (d) is obtained
by Receiving Party from a Person other than Borrower or Borrower’s
Representatives without a breach of such Person’s obligations of confidentiality
or similar obligation or violation by such Person of any Applicable Law; or (e)
is independently developed by Receiving Party without use of or reference to any
Confidential Information.

(f)                In the event that Receiving Party is required by Applicable
Law or by legal process to disclose any Confidential Information, Receiving
Party, if legally permissible, shall provide Borrower with immediate notice of
such requirement in order to enable Borrower to seek an appropriate protective
order or other remedy, to consult with Receiving Party with respect to
Borrower’s taking steps to resist or narrow the scope of such requirement or
legal process, or to waive compliance, in whole or in part, with the terms of
this Section 12.10. In any such event Receiving Party shall use commercially
reasonable efforts to ensure that all Confidential Information that is so
disclosed will be accorded confidential treatment and that any disclosure will
be the minimum disclosure required under the circumstances. Nothing contained in
this Section 12.10 shall limit Agent or any Lender’s ability to disclose such
Confidential Information as may be required in connection with such Person’s
actual or potential exercise or enforcement of any right or remedy under any
Loan Document.

(g)               As to consumer borrower information, Receiving Party shall at
all times comply with the applicable provisions of the Gramm-Leach-Bliley Act of
November 12, 1999 (Disclosure of Nonpublic Personal Information).

(h)               Each Receiving Party hereby acknowledges that United States
securities laws prohibit any person with material, non-public information about
a registered security from buying or selling such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Receiving Party hereby agrees that the Confidential Information may
contain material, non-public information and further agrees to comply, and to
insure compliance by its Representatives, with applicable securities laws
concerning the Confidential Information, so long as any such disclosure comports
with all Applicable Laws.

(i)                 For purposes of this Section 12.10, “Representative” means,
as to any Person, its affiliates and its and their directors, officers,
employees, trustees, partners, members, managers, agents, advisors and
professional consultants (including, without limitation, financial advisors,
attorneys and accountants), controlling Persons, lenders, funding or financing
sources, and any applicable rating agency. Unless the context clearly requires
otherwise, references in this Section 12.20 to Receiving Party shall include
Receiving Party’s Representatives.

86

 



XIII.       AGENT PROVISIONS; SETTLEMENT

13.1          Agent

(a)                Appointment. Each Lender hereby designates and appoints
CapitalSource as the administrative agent, payment agent and collateral agent
under this Agreement and the other Loan Documents, and each Lender hereby
irrevocably authorizes CapitalSource, as Agent for such Lender, to take such
action or to refrain from taking such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are delegated to Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Agent agrees to act as such on the conditions contained in
this Article XIII. The provisions of this Article XIII are solely for the
benefit of Agent and Lenders, and Borrower shall have no rights as third-party
beneficiaries of any of the provisions of this Article XIII other than Section
13.1(g) and the second sentence of Section 13.1(h)(iii). Agent may perform any
of its duties hereunder, or under the Loan Documents, by or through its agents,
employees or sub-agents.

(b)               Nature of Duties. In performing its functions and duties under
this Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrower. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender. Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrower in connection with the extension of credit hereunder and
shall make its own appraisal of the creditworthiness of Borrower. Except for
information, notices, reports and other documents expressly required to be
furnished to Lenders by Agent hereunder or given to Agent for the account of or
with copies for Lenders, Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter. If Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking any
action hereunder, then Agent shall send prior written notice thereof to each
Lender. Agent shall promptly notify each Lender in writing any time that the
applicable percentage of Lenders have instructed Agent to act or refrain from
acting pursuant hereto.

87

 



(c)                Rights, Exculpation, Etc. Neither Agent nor any of its
officers, directors, managers, members, equity owners, employees, attorneys or
agents shall be liable to any Lender for any action lawfully taken or omitted by
them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith; provided that the foregoing shall not prevent Agent from
being liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations hereunder.
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them). In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account. Agent shall not be responsible to any Lender for
any recitals, statements, representations or warranties made by Borrower herein
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of Borrower. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions,
or conditions of this Agreement or any of the Loan Documents or the financial
condition of Borrower, or the existence or possible existence of any Potential
Default or Event of Default. Agent may at any time request instructions from
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents Agent is permitted or required
to take or to grant, and Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the applicable percentage of Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the applicable percentage of Lenders and, notwithstanding the instructions of
Lenders, Agent shall have no obligation to take any action if it, in good faith,
believes that such action exposes Agent or any of its officers, directors,
managers, members, equity owners, employees, attorneys or agents to any personal
liability unless Agent receives an indemnification satisfactory to it from
Lenders with respect to such action.

(d)               Reliance. Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (including any writing, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel, independent accountants
and other experts selected by Agent in its sole discretion.

(e)                Indemnification. Each Lender, severally and not (i) jointly
or (ii) jointly and severally, agrees to reimburse and indemnify and hold
harmless Agent and its officers, directors, managers, members, equity owners,
employees, attorneys and agents (to the extent not reimbursed by Borrower),
ratably according to their respective Pro Rata Share in effect on the date on
which indemnification is sought under this subsection of the total outstanding
Obligations (or, if indemnification is sought after the date upon which the
Loans shall have been paid in full, ratably in accordance with their Pro Rata
Share immediately prior to such date of the total outstanding Obligations), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Agent or any of its officers, directors, managers, members, equity
owners, employees, attorneys or agents in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by Agent under this Agreement or any of the other Loan Documents; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements to the extent resulting from Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction on a final and non-appealable basis. The obligations of Lenders
under this Article XIII shall survive the payment in full of the Obligations and
the termination of this Agreement.

88

 



(f)                Agent in its Individual Capacity. With respect to the Loans
made by it, if any, CapitalSource and its successors as the Agent shall have,
and may exercise, the same rights and powers under the Loan Documents, and is
subject to the same obligations and liabilities, as and to the extent set forth
in the Loan Documents, as any other Lender. The terms “Lenders” or “Requisite
Lenders” or any similar terms shall include Agent in its individual capacity as
a Lender. Agent and its Affiliates may accept deposits from, lend money to, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of lending, banking, trust, financial advisory or other
business with, Borrower or any Subsidiary or Affiliate of Borrower as if it were
not acting as Agent pursuant hereto.

(g)               Successor Agent.

(i)                 Resignation. Agent may resign from the performance of all or
part of its functions and duties hereunder at any time by giving at least thirty
(30) calendar days’ prior written notice to Borrower and Lenders. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clause (ii) below or as otherwise provided below.

(ii)               Appointment of Successor. Upon any such notice of resignation
pursuant to clause (g)(i) of this Section 13.1, Requisite Lenders shall appoint
a successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Event of
Default exists). If a successor Agent shall not have been so appointed within
said thirty (30) calendar day period referenced in clause (g)(i) above, the
retiring Agent, upon notice to Borrower, may, on behalf of Lenders, appoint a
successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Event of
Default exists), who shall serve as Agent until such time as Requisite Lenders
appoint a successor Agent as provided above. If no successor Agent has been
appointed pursuant to the foregoing within said thirty (30) calendar day period,
the resignation of Agent shall not become effective until Agent and Borrower
have mutually agreed upon a successor Agent.

(iii)             Successor Agent. Upon the acceptance of any appointment as
Agent under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, upon the earlier of such acceptance or the
effective date of the retiring Agent’s resignation, the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, provided
that any indemnity rights or other rights in favor of such retiring Agent shall
continue after and survive such resignation and succession. After any retiring
Agent’s resignation as Agent under the Loan Documents, the provisions of this
Article XIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.

89

 



(h)               Collateral Matters.

(i)                 Collateral. Each Lender agrees that any action taken by
Agent or the Requisite Lenders (or, where required by the express terms of this
Agreement, a greater number of Lenders) in accordance with the provisions of
this Agreement or of the other Loan Documents relating to the Collateral, and
the exercise by Agent or the Requisite Lenders (or, where so required, such
greater number of Lenders) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of Lenders and Agent. Without limiting the generality of
the foregoing, Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection herewith and with the Loan
Documents in connection with the Collateral; (ii) execute and deliver each Loan
Document relating to the Collateral and accept delivery of each such agreement
delivered by Borrower; (iii) act as collateral agent for Lenders for purposes of
the perfection of all security interests and Liens created by such agreements
and all other purposes stated therein; (iv) manage, supervise and otherwise deal
with the Collateral; (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Loan Documents relating to the Collateral; and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all right and remedies given to such Agent
and Lenders with respect to the Collateral under the Loan Documents relating
thereto, Applicable Law or otherwise.

(ii)               Release of Collateral. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent, for the benefit of Lenders, upon any Collateral covered by the
Loan Documents (A) upon termination of this Agreement and the indefeasible
payment and satisfaction in full in cash of all Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted); (B) constituting Collateral being sold or disposed
of if Borrower certifies to Agent that the sale or disposition is made in
compliance with the provisions of the Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry); or (C)
constituting Collateral leased to Borrower under a lease which has expired or
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by Borrower to be, renewed or
extended.

90

 



(iii)             Confirmation of Authority; Execution of Releases. Without in
any manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 13.1(h)(i) and
(ii)), each Lender agrees to confirm in writing, upon request by Borrower, the
authority to release any property covered by this Agreement or the Loan
Documents conferred upon Agent under Section 13.1(h)(ii). So long as no Event of
Default exists, upon, as applicable, receipt by Agent of confirmation from the
requisite percentage of Lenders of its authority to release any particular item
or types of Collateral covered by this Agreement or the other Loan Documents,
and upon at least five (5) Business Days’ prior written request by Borrower,
Agent shall (and hereby is irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
Agent, for the benefit of itself and the Lenders, herein or pursuant hereto upon
such Collateral; provided, however, that (A) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty (other than that such
Collateral is free and clear, on the date of such delivery, of any and all Liens
arising from such Person’s own acts), and (B) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any Subsidiary of Borrower in respect of) all
interests retained by Borrower or any Subsidiary of Borrower, including, without
limitation, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral covered by this Agreement or the Loan Documents.

(iv)             Absence of Duty. Agent shall have no obligation whatsoever to
any Lender or any other Person to assure that the Collateral covered by this
Agreement or the other Loan Documents exists or is owned by Borrower or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Agent, on behalf of the Lenders, herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, enforced or maintained
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 13.1(h) or in any of the Loan Documents; it
being understood and agreed that in respect of the Collateral covered by this
Agreement or the other Loan Documents, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its discretion,
given Agent’s own interest in Collateral covered by this Agreement or the Loan
Documents as one of Lenders and Agent shall have no duty or liability whatsoever
to any of the other Lenders; provided, that Agent shall exercise the same care
which it would in dealing with loans for its own account.

(i)                 Agency for Perfection. Each Lender hereby appoints Agent as
agent for the purpose of perfecting Lenders’ security interest in Collateral
which, in accordance with Article 9 of the UCC in any applicable jurisdiction,
can be perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of Lenders,
notify Agent thereof and, promptly upon Agent’s written request therefor,
deliver such Collateral to Agent or otherwise act in respect thereof in
accordance with Agent’s instructions.

91

 



(j)                 Exercise of Remedies. Except as set forth in Section 13.3,
each Lender agrees that it will not have any right individually to enforce or
seek to enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.

13.2          Lender Consent

(a)                In the event Agent requests the consent of a Lender and does
not receive a written denial thereof within five (5) Business Days after such
Lender’s receipt of such request, then such Lender will be deemed to have given
such consent so long as such request contained a notice stating that such
failure to respond within five (5) Business Days would be deemed to be a consent
by such Lender.

(b)               In the event Agent requests the consent of a Lender in a
situation where such Lender’s consent would be required and such consent is
denied, then Agent may, at its option, require such Lender to assign its
interest in the Loans to Agent for a price equal to the then outstanding
principal amount thereof due such Lender plus accrued and unpaid interest and
fees due such Lender, which principal, interest and fees will be paid to the
Lender when collected from Borrower. In the event that Agent elects to require
any Lender to assign its interest to Agent pursuant to this Section 13.2 Agent
will so notify such Lender in writing within forty-five (45) days following such
Lender's denial, and such Lender will assign its interest to Agent no later than
five (5) calendar days following receipt of such notice.

13.3          Set-off

In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by law, with the prior written consent of Agent and without notice to
Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all (a)
balances (general or special, time or demand, provisional or final) held by such
Lender at any of its offices for the account of Borrower (regardless of whether
such balances are then due to Borrower ), and (b) other Collateral at any time
held or owing by such Lender to or for the credit or for the account of
Borrower, against and on account of any of the Obligations which are not paid
when due; provided, that no Lender or any such holder shall exercise any such
right without prior written notice to Agent.

13.4          Disbursement of Funds

Agent may, on behalf of Lenders, disburse funds to Borrower for any Advance.
Each Lender shall reimburse Agent on demand for its Pro Rata Share of all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender shall
remit to Agent its Pro Rata Share of any Advance before Agent disburses such
Advance to or on account of Borrower. If Agent so elects to require that funds
be made available prior to disbursement to Borrower, Agent shall advise each
Lender by telephone, telex or telecopy of the amount of such Lender’s Pro Rata
Share of such Advance no later than one (1) Business Day prior to the funding
date applicable thereto, and each such Lender shall pay Agent such Lender’s Pro
Rata Share of such requested Loan, in same day funds, by wire transfer to
Agent’s account not later than 2:00 p.m. (New York City time).

92

 



Nothing in this Section 13.4 or elsewhere in this Agreement or the other Loan
Documents, including, without limitation, the provisions of Section 13.5, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Agent or Borrower may have against any Lender as a
result of any default by such Lender hereunder.

13.5          Settlements; Payments; and Information

(a)                Advances; Payments; Interest and Fee Payments.

(i)                 The amount of the outstanding Loan may fluctuate from day to
day through Agent’s disbursement of funds to or on account of, and receipt of
funds from, Borrower. In order to minimize the frequency of transfers of funds
between Agent and each Lender, notwithstanding terms to the contrary set forth
in Section 13.4, Advances and repayments thereof may be settled according to the
procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii). Notwithstanding
these procedures, each Lender’s obligation to fund its Pro Rata Share of any
Advances made by Agent to or on account of Borrower will commence on the date
such Advances are made by Agent. Nothing contained in this Agreement shall
obligate a Lender to make an Advance at any time any Potential Default or Event
of Default exists. All such payments will be made by such Lender without
set-off, counterclaim or deduction of any kind.

(ii)               Once each week, or more frequently (including daily), if
Agent so elects (each such day being a “Settlement Date”), Agent will advise
each Lender by 1:00 p.m. (New York City time) on a Business Day by telephone,
telex or telecopy of the amount of each such Lender’s Pro Rata Share of the
outstanding Advances. In the event payments are necessary to adjust the amount
of such Lender’s share of the Advances to such Lender’s Pro Rata Share of the
Advances, the party from which such payment is due will pay the other party, in
same day funds, by wire transfer to the other’s account not later than 2:00 p.m.
(New York City time) on the Business Day following the Settlement Date.

(iii)             On the first Business Day of each month (“Interest Settlement
Date”), Agent will advise each Lender by telephone or facsimile of the amount of
interest and fees charged to and collected from Borrower for the preceding month
in respect of the Loans. Provided that such Lender has made all payments
required to be made by it under this Agreement and provided that Lender has not
received its Pro Rata Share of interest and fees directly from Borrower, Agent
will pay to such Lender, by wire transfer to such Lender’s account (as specified
by such Lender on Schedule A of this Agreement as amended by such Lender from
time to time after the date hereof pursuant to the notice provisions contained
herein or in the applicable Lender Addition Agreement) not later than 2:00 p.m.
(New York City time) on the next Business Day following the Interest Settlement
Date, such Lender’s share of such interest and fees.

93

 



(b)               Availability of Lenders’ Pro Rata Share.

(i)                 Unless Agent has been notified by a Lender prior to any
proposed funding date of such Lender’s intention not to fund its Pro Rata Share
of an Advance, Agent may assume that such Lender will make such amount available
to Agent on the proposed funding date or the Business Day following the next
Settlement Date, as applicable; provided, however, nothing contained in this
Agreement shall obligate a Lender to make an Advance at any time any Potential
Default or Event of Default exists. If such amount is not, in fact, made
available to Agent by such Lender when due, Agent will be entitled to recover
such amount on demand from such Lender without set-off, counterclaim or
deduction of any kind.

(ii)               Nothing contained in this Section 13.5(b) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Agent or Borrower may have against such Lender as a result of any
default by such Lender under this Agreement.

(c)                Return of Payments.

(i)                 If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.

(ii)               If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to Borrower or paid to any other
Person pursuant to any Debtor Relief Law or otherwise, then, notwithstanding any
other term or condition of this Agreement, Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to Borrower or such other Person, without set-off, counterclaim
or deduction of any kind.

13.6          Dissemination of Information

Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from Borrower or generated by a third party (and excluding
only internal information generated by CapitalSource for its own use as a Lender
or as Agent and any attorney-client privileged communications or work product),
as provided for in this Agreement and the other Loan Documents as received by
Agent. Agent shall not be liable to any of the Lenders for any failure to comply
with its obligations under this Section 13.6, except to the extent that such
failure is attributed to Agent’s gross negligence or willful misconduct and
results in demonstrable damages to such Lender as determined, in each case, by a
court of competent jurisdiction on a final and non-appealable basis.

94

 



13.7          Non-Funding Lender.

The failure of any Lender to make any Advance (the “Non-Funding Lender”) on the
date specified therefor shall not relieve any other Lender (each such other
Lender, an “Other Lender”) of its obligations to make such Advance, but neither
any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make an Advance or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” for any voting or consent
rights under or with respect to any Loan Document. At Borrower’s request, Agent
or a Person acceptable to Agent shall have the right with Agent’s consent and in
Agent’s sole discretion (but shall have no obligation) to purchase from any
Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at Agent’s
request, sell and assign to Agent or such Person, all of the rights of that
Non-Funding Lender to make Advances hereunder for an amount equal to the
principal balance of all Loans held by such Non-Funding Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Lender Addition Agreement.

13.8          Taxes

(a)                Subject to Section 13.8(g), any and all payments by or on
account of any obligations of Borrower to each Lender or Agent under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (including penalties, interest and additions to tax), imposed by
any Governmental Authority in the United States, excluding, in the case of each
Lender and Agent, (i) such taxes (including income taxes or franchise taxes) as
are imposed on or measured by the net income, overall receipts or total capital
of such Lender or Agent, respectively, by the jurisdiction in which such Lender
or Agent, as the case may be, is organized or maintains a Lending Office or any
political subdivision thereof, and (ii) any branch profits taxes imposed by the
United States of America (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).

(b)               In addition, Borrower shall pay to the relevant Governmental
Authority in the United States any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c)                Subject to Section 13.8(g), Borrower shall indemnify and hold
harmless each Lender and Agent for the full amount of any and all Taxes or Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction in the
United States on amounts payable under this Section 13.8) paid or payable by
such Lender or Agent and any liability (other than any penalties, interest,
additions, and expenses that accrue both after the 180th day after the receipt
by Agent or such Lender of written notice of the assertion of such Taxes or
Other Taxes and before the date that Agent or such Lender provides Borrower with
a certificate relating thereto pursuant to Section 13.8(l)) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. Payments under this
indemnification shall be made within ten (10) days from the date any Lender or
Agent makes written demand therefor.

95

 



(d)               If Borrower shall be required by applicable law to deduct or
withhold any Taxes or Other Taxes from or in respect of any sum payable
hereunder to any Lender or Agent, then, subject to Section 13.8(g):

(i)                 the sum payable shall be increased to the extent necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 13.8), such Lender or Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made;

(ii)               Borrower shall make such deductions; and

(iii)             Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(e)                Within ten (10) days after the date of any payment by
Borrower of Taxes or Other Taxes to a Governmental Authority, Borrower shall
furnish to Agent (and the applicable Lender) the original or a certified copy of
a receipt evidencing payment thereof, or other evidence of payment satisfactory
to Agent (and the applicable Lender).

96

 



(f)                Each Lender and Agent that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States (or any jurisdiction
thereof), or any estate or trust that is subject to federal income taxation
regardless of the source of its income or is otherwise a "foreign person" within
the meaning of Treasury Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”)
shall deliver to Borrower and Agent (or, in the case of an assignment that is
not disclosed to Borrower in accordance with the provisions of Section 12.2,
solely to the assigning Lender and Agent and Agent shall deliver to Borrower)
two (2) copies of each applicable U.S. Internal Revenue Service Form W-8BEN,
Form W-8IMY or Form W-8ECI, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from United States federal withholding tax on all payments by
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. In addition to properly completing and duly executing
Forms W-8BEN or W-8IMY (or any subsequent versions thereof or successor
thereto), if such Non-U.S. Lender is claiming an exemption from withholding of
United States Federal income tax under Section 871(h) or 881(c) of the Code,
such Lender hereby represents and warrants that (A) it is not a “bank” within
the meaning of Section 881(c) of the Code, (B) it is not subject to regulatory
or other Applicable Law as a bank in any jurisdiction, (C) it has not been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any governmental securities law or other Applicable Law,
(D) it is not a “10 percent shareholder” within the meaning of Section
871(h)(3)(B) of the Code of Borrower, (E) it is not a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code and (F) none of the interest arising from this
Agreement constitutes contingent interest within the meaning of Section
871(h)(4) or Section 881(c)(4) of the Code and such Non-U.S. Lender agrees that
it shall provide Agent, and Agent shall provide to Borrower (or, in the case of
an assignment that is not disclosed to Borrower in accordance with the
provisions of Section 12.2, solely to the assigning Lender and Agent and Agent
shall deliver to Borrower), with prompt notice at any time after becoming a
Lender or Agent hereunder that it can no longer make the foregoing
representations and warranties. Each Non-U.S. Lender shall promptly notify
Borrower (or, in the case of an assignment that is not disclosed to Borrower in
accordance with the provisions of Section 12.2, solely to the assigning Lender
and Agent and Agent shall deliver to Borrower) at any time it determines that it
is no longer in a position to provide any previously delivered form or
certificate (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
section, a Non-U.S. Lender shall not be required to deliver any form pursuant to
this subsection that such Non-U.S. Lender is not legally able to deliver. Each
Lender who makes an assignment pursuant to Section 12.2 where the assignment and
assumption agreement is not delivered to Borrower shall indemnify and agree to
hold Agent, Borrower and the other Lenders harmless from and against any United
States federal withholding tax, interest and penalties that would not have been
imposed but for (i) the failure of the Transferee that received such assignment
under Section 12.2 to comply with this Section 13.8(f) or (ii) the failure of
such Lender to withhold and pay such tax at the proper rate in the event such
Transferee does not comply with this Section 13.8(f) (or complies with Section
13.8(f) but delivers forms indicating it is entitled to a reduced rate of such
tax). Upon Borrower’s reasonable request, any Lender or Agent that is a U.S.
Person shall deliver to Borrower and Agent (i) a properly prepared and duly
executed U.S. Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, certifying that such Person is entitled to
receive any and all payments under this Agreement and each other Loan Document
free and clear from withholding of United States federal income taxes and
(ii) such other reasonable documentation as will enable Borrower and/or Agent to
determine whether or not such Person is subject to backup withholding or
information reporting requirements. Each Person that shall become a Participant
pursuant to Section 12.2 shall, on or before the date of the effectiveness of
the related transfer, be required to provide all of the forms, certifications
and statements required pursuant to this Section 13.8(f) and Section 13.8(h),
and shall make the representations and warranties set forth in clauses (A) – (F)
above, provided that the obligations of such Participant, pursuant to this
Section 13.8(f) and Section 13.8(h), shall be determined as if such Participant
were a Lender except that such Participant shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

97

 



(g)               Borrower will not be required to pay any additional amounts in
respect of United States Federal income tax pursuant to Section 13.8(d) to any
Lender or Agent or to indemnify any Lender or Agent pursuant to Section 13.8(c)
to the extent that (i) the obligation to pay such additional amounts would not
have arisen but for a failure by such Lender to comply with its obligations
under Section 13.1(f) for any reason; (ii) with respect to a Lender or Agent,
the obligation to withhold amounts with respect to United Stated Federal income
tax existed on the date such Persons became a party to this Agreement or, with
respect to payments to a lending office newly designated by a Lender (a “New
Lending Office”), the date such Lender designated such New Lending Office with
respect to the applicable Loan; (iii) the Internal Revenue Service has
determined (which determination shall be final and non-appealable) that such
Lender or Agent is treated as a “conduit entity” within the meaning of Treasury
Regulation Section 1.881-3 or any successor provision; provided, however,
nothing contained in this clause (iii) shall preclude the payment of additional
amounts or indemnity payments by Borrower to the person for whom the “conduit
entity” is acting; (iv) such Lender is claiming an exemption from withholding of
United States Federal income tax under Sections 871(h) or 881(c) of the Code but
is unable at any time to make the representations and warranties set forth in
clauses (A) – (F) of Section 13.8(f); or (v) with respect to any Non-U.S.
Lender, such Lender has notified Borrower pursuant to Section 13.8(f) that a
previously delivered exemption form or certificate is no longer valid.

(h)               Each Non-U.S. Lender agrees to provide Borrower and Agent,
upon the reasonable request of Borrower, such other forms or documents as may be
reasonably required under applicable law in order to establish an exemption from
or eligibility for a reduction in the rate or imposition of Taxes or Other
Taxes.

(i)                 If Borrower is required to pay additional amounts to or for
the account of any Lender or Agent pursuant to this Section 13.8, then such
Lender or Agent shall use its reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested by Borrower or to designate a Lending Office from a different
jurisdiction (if such a Lending Office exists) so as to eliminate or reduce any
such additional payments by Borrower which may accrue in the future if such
filing or changes in the reasonable judgment of such Lender or Agent, would not
require such Lender to disclose information such Lender deems confidential and
is not otherwise disadvantageous to such Lender or Agent.

(j)                 If Agent or a Lender, in its reasonable judgment, receives a
refund of any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 13.8, it shall promptly pay to Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrower under this Section 13.8 with respect to the Taxes or Other
Taxes giving rise to such refund) and any interest paid by the relevant
Governmental Authority with respect to such refund, provided, that Borrower,
upon the written request of Agent or such Lender, shall repay the amount paid
over to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Agent or such Lender in the event Agent or
such Lender is required to repay the applicable refund to such Governmental
Authority.

(k)               Notwithstanding anything herein to the contrary, if Agent is
required by law to deduct or withhold any Taxes or Other Taxes or any other
taxes from or in respect of any sum payable to any Lender by Borrower or Agent,
Agent shall not be required to make any gross-up payment to or in respect of
such Lender, except to the extent that a corresponding gross-up payment is
actually received by Agent from Borrower.

(l)                 Any Lender claiming reimbursement or compensation pursuant
to this Section 13.8 shall deliver to Borrower (with a copy to Agent) a
certificate setting forth in reasonable detail the amount payable to such Lender
hereunder.

98

 



(m)             The agreements and obligations of Borrower in this Section 13.8
shall survive the payment of all other Obligations.

13.9          Brokers; Payment of Commissions

Each party represents and warrants to the other that no consultant, advisor,
broker, agent, finder or intermediary has acted on its behalf in connection with
the negotiation of this Agreement or the consummation of the transactions
contemplated hereby. Each party agrees to pay the compensation, if any, due to
any Person claiming any commission or finder’s fee or other compensation as a
result of any actions by such Person for or on behalf of such party.

13.10      Patriot Act

Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a written request by Agent or any Lender,
cooperate with such Lender or Agent in providing all reasonable documentation
and other information that Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

99

 



IN WITNESS WHEREOF, each of the parties has duly executed this Loan and Security
Agreement as of the date first written above.

BORROWER:

BLUEGREEN CORPORATION


By: __________________________________
Name: Anthony M. Puleo
Title: Senior Vice President, CFO and Treasurer

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, Florida 33431

Facsimile: (561) 912-8123

Attention: Anthony M. Puleo, Senior Vice

President, CFO and Treasurer

 






 

  

AGENT AND LENDER:

CAPITALSOURCE BANK



By: ________________________________
Name: Jason Schwartz
Title: Senior Vice President, Portfolio Manager

CapitalSource Bank
5404 Wisconsin Avenue, 2nd Floor
Chevy Chase, Maryland 20815
Attn: SFG – Portfolio Manager
Facsimile: (301) 272-3427
Email: JSwain@capitalsourcebank.com



 



$30,000,000 Revolving Loan Facility

LOAN AND SECURITY AGREEMENT

among

BLUEGREEN CORPORATION,

as Borrower,

 

CAPITALSOURCE BANK
as Agent and a Lender,

 

And the other Lenders party hereto from time to time

Dated as of
September 20, 2011





 

 TABLE OF CONTENTS

      Page I. DEFINITIONS 1   1.1 General Terms 1         II. LOAN, PAYMENTS,
INTEREST AND COLLATERAL 26   2.1 The Loan 26   2.2 Interest on the Loan 27   2.3
Loan Collections; Repayment. 27   2.4 Promise to Pay; Manner of Payment. 28  
2.5 Repayment of Excess Advances 30   2.6 Voluntary Prepayments 31   2.7
Mandatory Prepayments 32   2.8 Payments by Agent; Protective Advances 32   2.9
Grant of Security Interest; Collateral 33   2.10 Collateral Administration 35  
2.11 Power of Attorney 36   2.12 Endorsement of Receivables; Assignment and
Delivery 36   2.13 Notice to Obligors 37   2.14 Permitted Contests 38   2.15
Release of Liens 38   2.16 Replacement of Servicing Agents 39         III. FEES
AND OTHER CHARGES 39   3.1 Computation of Rates; Lawful Limits 39   3.2 Default
Rate of Interest 40   3.3 Increased Costs; Capital Adequacy 40   3.4 Commitment
Fee 41   3.5 Unused Line Fee 41   3.6 Minimum Yield Maintenance Fee 42        
IV. CONDITIONS PRECEDENT 42   4.1 Conditions to Closing 42   4.2 Conditions to
Subsequent Advances 45         V. REPRESENTATIONS AND WARRANTIES 46   5.1
Organization and Authority 46   5.2 Loan Documents 47   5.3 Title to Collateral
48   5.4 Other Agreements 48   5.5 Litigation 48   5.6 Tax Returns; Taxes 48  
5.7 Financial Statements and Reports 49


i

 

          5.8 Compliance with Law; Business Practices 49   5.9 Pension Plans 49
  5.10 Current Compliance 49   5.11 Solvency 50   5.12 Disclosure 50   5.13
Existing Indebtedness 50   5.14 Insurance 50   5.15 Names, Addresses and States
of Formation 51   5.16 Non-Subordination 51   5.17 Ratings 51   5.18 Pledged
Receivables 51   5.19 Legal Investments; Use of Proceeds 52   5.20 Licensing,
Permits, Etc. 52   5.21 Anti-Terrorism; OFAC 52   5.22 Compliance 53   5.23
Declarations 53   5.24 Zoning Laws, Building Codes, Etc. 53   5.25 Property
Taxes and Fees 53   5.26 No Defaults 54   5.27 Timeshare Approvals 54   5.28
Sale of Vacation Ownership Interests 54   5.29 Brokers 54   5.30 Resort
Documents 55   5.31 Assessments 55   5.32 Club Trust Agreement 55   5.33
Survival 55         VI. AFFIRMATIVE COVENANTS 56   6.1 Financial Statements,
Reports and Other Information 56   6.2 Payment of Obligations 58   6.3
Maintenance of Property 58   6.4 Compliance with Legal and Other Obligations of
Borrower 59   6.5 Existence and Rights 59   6.6 Compliance with Legal and Other
Obligations Regarding Resorts and Club Trust Agreement 59   6.7 Regulatory
Approvals 60   6.8 Insurance 60   6.9 Management of Borrower 60   6.10 Loan
Files 60   6.11 Management Agreements 60   6.12 Use of Proceeds 61   6.13
Lockbox Agreement 61   6.14 Backup Servicing Agreement 61   6.15 Resort
Documents. 61   6.16 Assessments 61   6.17 True Books 61


ii

 

          6.18 Inspection; Periodic Audits; Quarterly Review 61   6.19 Further
Assurances 62   6.20 Other Liens 62   6.21 Inventory Controls 62   6.22
Timeshare Collateral Documents 62   6.23 Servicing 63   6.24 Collections 63  
6.25 Portfolio Requirements 63   6.26 Cooperation Regarding Requested
Restructure of Loan Facility 64   6.27 Consumer Documents 65         VII.
NEGATIVE COVENANTS 66   7.1 Reservation System 66   7.2 Dividends; Redemptions;
Equity 66   7.3 No Lien on Collateral 66   7.4 Affiliate Transactions. 66   7.5
Club Trust Agreement 67   7.6 Governing Documents; Fiscal Year; Dissolution; Use
of Proceeds; Insurance Policies; Disposition of Collateral; Taxes; Trade Names
67   7.7 Transfer of Collateral; Amendment of Receivables 67   7.8 Truth of
Statements 68   7.9 Underwriting Guidelines 68   7.10 Anti-Terrorism; OFAC 68  
7.11 Lockbox Account 68   7.12 Servicing Agreement 68   7.13 Tangible Net Worth
69   7.14 Maximum Leverage Ratio 69   7.15 Monthly Collection Percentage 69  
7.16 Minimum Liquidity 69   7.17 Debt Service Coverage Ratio 69         VIII.
EVENTS OF DEFAULT 69   8.1 Events of Default.  The occurrence of any one or more
of the following shall constitute an “Event of Default”: 69         IX. RIGHTS
AND REMEDIES AFTER AN EVENT DEFAULT 72   9.1 Rights and Remedies 72   9.2
Application of Proceeds 73   9.3 Rights to Appoint Receiver 74   9.4 Reserved.
74   9.5 Rights and Remedies not Exclusive 74         X. WAIVERS AND JUDICIAL
PROCEEDINGS 74   10.1 Waivers 74   10.2 Delay; No Waiver of Defaults 75   10.3
Jury Waiver 75   10.4 Amendment and Waivers 76


iii

 

                XI. EFFECTIVE DATE AND TERMINATION 76   11.1 Effectiveness and
Termination 76   11.2 Survival 77         XII. MISCELLANEOUS 77   12.1 Governing
Law; Jurisdiction; Service of Process; Venue 77   12.2 Successors and Assigns;
Assignments and Participations 78   12.3 Application of Payments 81   12.4
Indemnity 81   12.5 Notice 82   12.6 Severability; Captions; Counterparts;
Facsimile Signatures 82   12.7 Expenses 83   12.8 Entire Agreement 84   12.9
Approvals and Duties 84   12.10 Publicity/Confidentiality 84         XIII. AGENT
PROVISIONS; SETTLEMENT 87   13.1 Agent 87   13.2 Lender Consent 92   13.3
Set-off 92   13.4 Disbursement of Funds 92   13.5 Settlements; Payments; and
Information 93   13.6 Dissemination of Information 94   13.7 Non-Funding Lender.
95   13.8 Taxes 95   13.9 Brokers; Payment of Commissions 99   13.10 Patriot Act
99           Schedule 5.13   Existing Indebtedness V



iv

 



EXHIBITS

Exhibit A Form of Borrowing Certificate Exhibit B Form of Consumer Documents
Exhibit C Form of Collateral Assignment Exhibit D Underwriting Guidelines
Exhibit E Form of Note  Exhibit F List Closing Date Pledged Receivable Exhibit G
Form of Request for Release of Documents Exhibit H-I Form of Request for Advance
Exhibit H-II Form of Request for Advance from Excess Availability Exhibit I Form
of Notice to Obligors Exhibit J Form of Certificate Regarding Compliance with
Financial Covenants Exhibit K Form of Monthly Report Exhibit L Form of Lost Note
Affidavit Exhibit M Form of Solvency Certificate Exhibit N Form of Collection
Policy 

SCHEDULES

Schedule A Wiring Instructions Schedule 1.1 Occupancy Issues Regarding Resorts
as of Closing Date Schedule 1.2 Resorts Schedule 4.1(aa) Material Adverse Change
Schedule 5.5 Litigation Schedule 5.6 Tax Returns; Governmental Reports Schedule
5.8 Compliance with Law Schedule 5.9 ERISA Plans Schedule 5.13 Existing
Indebtedness Schedule 5.15 Names, Location of Offices, Records and Collateral
Schedule 5.17 Ratings of Primary and Secondary Resorts Schedule 5.24 Zoning/Code
Disclosures Regarding Resorts Schedule 5.28 States of Registration Schedule 5.30
Resort Documents Schedule 5.31 Assessment Shortfalls and Pending Increases
Schedule 6.8 Insurance Schedule 7.4 Affiliate Transactions

 

 

v

 

